Exhibit 10.9.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

Subordinate Material and Services Agreement

 

No. SG021306.S.025

 

Between

 

Synchronoss Technologies, Inc.

 

And

 

AT&T Services, Inc.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

SG021306.S.025

TABLE OF CONTENTS

 

1.0 Preamble

4

1.1 Overview

4

1.2 Preamble

4

1.3 Scope of Agreement

4

1.4 Term of Agreement

4

2.0 Definitions

5

2.1 Agent

5

2.2 Automated Order

5

2.3 AT&T eCommerce

5

2.4 Channel

5

2.5 Contact

5

2.6 Click to Chat

5

2.7 Completed

5

2.8 Customer

5

2.9 Customer Care Support

6

2.10 Customer Information

6

2.11 Customer Order

6

2.12 Defect

6

2.13 Inbound Call

6

2.14 Outbound Call

6

2.15 Manual Transaction Processing

6

2.16 Material

6

2.17 Order Management Center

7

2.18 Special Terms and Conditions

7

2.19 Subcontractor

7

2.20 Transaction

7

2.21 Transaction Type

7

2.22 Time Study

7

2.23 Statistically Valid Sample Size

7

3.0 General Terms

8

3.1 Anticorruption Laws

8

3.2 Entire Agreement - Subordinate Agreement

8

3.3 Government Contract Provisions

8

3.4 Information

9

3.5 Invoicing and Payment

10

3.6 IP Ownership Additional Representations & Warranties — Offshore

11

3.7 MBE/WBE/DVBE Responsibilities

12

3.8 Notices

12

3.9 Offshore Work Permitted Under Specified Conditions

13

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

2

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SG021306.S.025

TABLE OF CONTENTS

 

3.10 Records and Audits

14

3.11 Termination

15

3.12 Third Party Beneficiaries

17

4.0 Special Terms

17

4.1 AT&T Supplier Information Security Requirements (SISR)

17

4.2 Reimbursable Expenses

17

4.3 Supplier`s Audited Financial Statements

17

4.4 Work Done By Others

17

4.5 Dispute Resolution

18

4.6 Special Events

18

4.7 AT&T Data and AT&T Derived Data

19

5.0 Execution of Agreement

21

5.1 Transmission of Original Signatures and Executing Multiple Counterparts

21

Appendices

22

Appendix A — Description of Supplier’s Material and/or Services

22

Appendix B — Supplier’s Prices

27

Appendix G — Prime Supplier MBE/WBE/DVBE Participation Plan

36

Appendix K — Approved Offshore Locations

38

Appendix O — Supplier Information Security Requirements (SISR)

40

Appendix Z - AT&T’s Vendor Expense Policy (Updated 1/11/2013)

50

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

1.0 Preamble

 

1.1 Overview

 

This Agreement No. SG021306.S.025 (the “Agreement”) is pursuant to and hereby
incorporates by reference the terms and conditions of that certain Master
Services Agreement No. SG021306 dated September 1, 2005 as amended by the
Parties (collectively the “Master Agreement”), except to the extent modified or
supplemented below.  Any such modifications or supplements are for the purpose
of this Agreement only and shall not affect the Master Agreement or any other
agreement.  In the event of a conflict between this Agreement and the Master
Agreement, the terms and conditions of this Agreement will govern for the
purpose of this Agreement only.

 

1.2 Preamble

 

This Agreement is between Synchronoss Technologies, Inc., a Delaware corporation
(hereinafter referred to as “Supplier”), and AT&T Services, Inc., a Delaware
corporation (hereinafter referred to as “AT&T”), each of which may be referred
to in the singular as a “Party” or in the plural as the “Parties.”

 

1.3 Scope of Agreement

 

a.                                                  Supplier shall provide to
AT&T the Material and Services described in Appendix A, subject to the terms and
conditions of this Agreement and pursuant to and in conformance with Orders
submitted by AT&T.  The applicable price for the Material and Services is
specified in Appendix B and any Order(s) placed pursuant hereto.

 

b.                                                  This Agreement outlines
Supplier operation of the Order Management Center (“OMC”) and ASP Solution for
all participating AT&T business units as well as the provision of professional
services to AT&T.  Supplier shall, among other things, carry out sales
transaction processing, inbound call handling and Customer contacts for AT&T
eCommerce Channels.  As such, Orders for Supplier Material and Services shall
not be submitted by way of pre-printed purchasing forms or electronic Purchase
Orders, but Orders will instead be documented by way of mutually-executed
contracts supplemental to this Agreement.  As of the date of this Agreement, and
without limiting future Orders that may later be mutually agreed, the Parties
have five such Orders prepared or in process at this time:

 

1.                          SG021306.S.025.S.001 — ****

 

2.                          SG021306.S.025.S.002 — ****

 

3.                          SG021306.S.025.S.003 — ****

 

4.                          SG021306.S.025.S.004 — ****

 

1.4 Term of Agreement

 

a.              After all Parties have signed, this Agreement shall be effective
on August 1, 2013 (the “Effective Date”), and shall continue until July 31, 2016
unless earlier terminated as set forth herein (the “Initial Term”).  AT&T,
solely at its discretion, may renew this Agreement for **** from **** (the
“Renewal Term”) by providing at least **** written notice prior to the end of
the Initial Term.

 

b.              As of the Effective Date, this Agreement shall supersede and
replace Contract No. SG021306.S.007 dated January 1, 2009.

 

c.               The termination or expiration of this Agreement shall not
affect the obligations of either Party to the other Party pursuant to any Order
previously executed hereunder, and the terms and conditions of this Agreement
shall continue to apply to such Order as if this Agreement were still in
effect.  Likewise, termination or expiration of the Master Agreement shall not
affect the obligations of either Party to the other Party pursuant to this
Agreement or any Order thereunder, and the terms and conditions

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

of the Master Agreement shall continue to apply to this Agreement or any Order
thereunder as if the Master Agreement were still in effect.

 

2.0 Definitions

 

2.1 Agent

 

“Agent” shall mean any Supplier provided personnel providing Customer Care
Support or support for Manual Transaction Processing.

 

2.2 Automated Order

 

“Automated Order” means any Customer Order that is able to be Completed for an
AT&T Customer without human intervention.

 

2.3 AT&T eCommerce

 

“AT&T eCommerce” means the specific AT&T eCommerce business or other
organizations or divisions authorized to receive Services under this Agreement
or an applicable Order as of the Effective Date including but not limited to:
****.  In the event any of these business organizations are renamed or
reorganized, AT&T shall promptly provide the new name and organization to
Supplier.

 

2.4 Channel

 

“Channel” means a unique point of sale, segment or division that requires an
incremental dedicated infrastructure or environment (i.e., is separate from
other points of sales) for support of the ASP Solution (typically such dedicated
infrastructure is required as a result of unique services, processes,
requirements and/or Transactions).  Each of the following shall be a “Channel”
as of the Effective Date: ****.  In the event any of these business
organizations are renamed or reorganized, AT&T shall promptly provide the new
name and organization to Supplier.  The need for such incremental dedicated
infrastructure (including center or staffing) or environment must be approved by
AT&T such approval not to be unreasonably withheld or delayed.  For example, the
addition of a new Customer Order or Transaction type, which may require software
development, within an existing Channel does not constitute a new channel.

 

2.5 Contact

 

“Contact” shall mean a single in-coming request or inquiry from a Customer via
telephone, email, online chat or, a single out-going (that is within the scope
of the Services to be provided under an Order) telephone, email, online chat
(i.e., a call back).

 

2.6 Click to Chat

 

“Click to Chat” or “Chat” means any interactive session using an online chat
interface between a Customer and an Agent or the ASP Solution pertaining to such
Customer requesting information or support for a Customer Order.

 

2.7 Completed

 

“Completed” means that a given Customer Order has reached the final status in
the work or task flows applicable to and configured for such Customer Order in
the ASP Solution.  For the avoidance of doubt, and by way of example, such end
status may result from a cancellation, rejection or completed provisioning of an
AT&T service.

 

2.8 Customer

 

“Customer” shall mean any current or prospective customer of AT&T (or its
Affiliates) that is the end user of the products or services of AT&T.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

2.9 Customer Care Support

 

“Customer Care Support” means the support provided by Agents in assisting AT&T
Customers or their representatives with Customer Orders or requests for
information or support through AT&T Customer contact by Agents including, but
not limited to (a) supporting Contacts and (b) Manual Transaction Processing.

 

2.10 Customer Information

 

“Customer Information” includes, but is not limited to, customer name, address,
phone number, any customer or employee personal information, credit card and
credit related information, health or financial information, authentication
credentials, information concerning a customer’s calling patterns, unlisted
customer numbers, any other information associated with a customer or with
persons in the household of a customer, and any information available to AT&T
and/or its suppliers by virtue of AT&T’s relationship with its customers as a
provider of telecommunications, Internet, information or other services,
including the quantity, technical configuration, location, type, destination,
and amount of use of telecommunications or other services subscribed to, and
information contained on the telephone bills of AT&T’s customers pertaining to
telephone exchange service, telephone toll service or other services received by
a customer of AT&T to the extent any of such is provided by AT&T or a Customer
to Supplier.

 

2.11 Customer Order

 

“Customer Order” means a unique request related to provisioning, adding,
modifying or terminating AT&T services for a given Customer that is received
through the ASP Solution and is associated to a discreet workflow configured in
the ASP Solution.  Customer Orders may vary in complexity in the number of
Transactions or tasks to be completed for a given Customer Order or the number
and type of AT&T services under the Customer Order.  By way of explanation, a
Customer Order may be a request to provision a single service or multiple
services for a given Customer.

 

2.12 Defect

 

“Defect” means a condition in ASP Solution that causes the solution not to
perform in accordance with the applicable specifications set forth in this
Order.

 

2.13 Inbound Call

 

“Inbound Call” means any inbound call to the Order Management Center (OMC) from
an AT&T Customer requesting information or support or pertaining to a Customer
Order or request for information or support.

 

2.14                                                Outbound Call

 

“Outbound Call” means any outbound call attempt made by an Agent or the ASP
Solution to a Customer in performance of a particular purpose or task defined by
the AT&T outbound call program(s).

 

2.15 Manual Transaction Processing

 

“Manual Transaction Processing” means the manual processing of one or more
Transactions under a Customer Order by Supplier Agent, For the avoidance of
doubt, manual Transaction Processing includes the manual tasks or process
performed, excluding Contacts, required to manage and pursue to resolution
issues or tasks related to Transactions which have fallen out of the automation
processes or cannot reach Completion without investigation or support by an
Agent.  Manual Transaction Processing includes, but is not limited to data
entry, “swivel chair” data entry Exception Handling, First Touch, Second
Touch, etc., and tasks to manage and pursue to resolution, issues related to
Transactions/Customer Orders.

 

2.16 Material

 

“Material” means a unit of equipment, apparatus, components, tools, supplies,
material, Documentation, Hardware, or firmware thereto, or Managed
Service(s) purchased or licensed hereunder by AT&T from Supplier or otherwise
delivered by or on behalf of Supplier, including third party Material provided
or furnished by Supplier.  “Material” shall be deemed to include any replacement
parts.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

2.17 Order Management Center

 

“Order Management Center” or “OMC” means the center and facilities from which
Agents support Contacts, Customer Care Support or Manual Transaction Processing

 

2.18 Special Terms and Conditions

 

“Special Terms and Conditions” means written terms and conditions that are
(i) different from or additional to the terms and conditions set forth in this
Agreement or the Master Agreement, (ii) specially negotiated by the Parties in
reference to an Order, (iii) expressed in an Order or incorporated by reference
to a document attached to an Order, such as a Scope of Work or Statement of
Work, and (iv) executed by both Parties.

 

2.19 Subcontractor

 

“Subcontractor” or “subcontractor” means any person or entity (including an
agent other than Supplier) supplying labor or materials to perform any or all of
Supplier’s obligations under this Agreement, including any person or entity at
any tier of subcontractors, and shall not be limited to those persons or
entities with a direct relationship with Supplier.

 

2.20 Transaction

 

“Transaction” means a unique work step or set of related tasks that make up one
of the required elements in the workflow of processing a Customer Order. 
Transactions may vary in type, complexity and number of work steps or tasks to
be completed which are identified in the workflow or processes pertaining to
such Customer Order.  By way of explanation, a Transaction may be a unique
request to obtain a credit check for a given Customer Order.

 

2.21 Transaction Type

 

“Transaction Type” shall mean a class or type of like or similar Transactions,
tasks or Contacts for a given AT&T program that the Parties mutually agree to
aggregate together for forecasting, billing, pricing, and Service Level
reporting purposes with the makeup of such Transaction Type determined (and
refined from time to time) by mutual agreement of the Parties in accordance with
the terms of the applicable Order.  For the avoidance of doubt, a “Transaction
Type” may be a group of call types, chat types or manual task types.

 

2.22 Time Study

 

“Time Study” means a direct and continuous observation of a given task component
using a timekeeping device to record the time taken to accomplish a task or
series of related tasks (or component of a Transaction) using a Statistically
Valid Sample Size.  Under this Agreement, a Time Study is used only when the
time measurements and averages on a given Transaction type or task are not able
to be accurately reported from ASP Solution reporting tools (such inbound call
tracking software or workflow software).

 

For a Time Study, the Parties shall mutually agree upon the design of the Time
Study to be performed.  Factors to be defined for a Time Study include: ****

 

2.23 Statistically Valid Sample Size

 

“Statistically Valid Sample Size” means a sample size and makeup of measurements
(Transactions or tasks) that are the focus of a Time Study or quality study that
are sufficient to determine, within an expected error factor of ****, the value
of the anticipated data or analysis result (such as average time) for a given
Time Study.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

3.0 General Terms

 

3.1 Anticorruption Laws

 

Supplier hereby represents and warrants that the employees, temporary workers,
agents, consultants, partners, officers, directors, members or representatives
of Supplier and its Subcontractors, if any, performing Services or other
activities under this Agreement (each and any of the foregoing individuals, for
the purpose of this Section, a “Supplier Representative”) shall comply with the
US Foreign Corrupt Practices Act and all applicable anticorruption laws
(including commercial bribery laws).  Supplier Representatives shall not
directly or indirectly pay, offer, give, promise to pay or authorize the payment
of any portion of the compensation received in connection with this Agreement or
any other monies or other things of value in connection with its performance to
a Government Official, as such term is defined below, to obtain or retain
business or secure any improper advantage nor shall it permit such actions by a
third party acting on behalf of Supplier in connection with this Agreement.  For
purposes of this Section, “Government Official” means: (i) an officer or
employee of any government or any department, agency, or instrumentality
thereof, including government-owned or government-controlled commercial
entities; (ii) an officer or employee of a public international organization;
(iii) any person acting in an official capacity for or on behalf of any
government or department, agency, or instrumentality or public international
organization; (iv) any political party or official thereof; (v) any candidate
for political office; or (vi) any other person, individual or entity at the
suggestion, request or direction or for the benefit of any of the
above-described persons or entities.

 

3.2 Entire Agreement - Subordinate Agreement

 

The terms contained in this Agreement, and any Orders placed pursuant hereto,
including all exhibits, appendices and subordinate documents attached to or
referenced in this Agreement or any Orders placed pursuant hereto, together with
Master Agreement No. SG021306, will constitute the entire integrated Agreement
between Supplier and AT&T with regard to the subject matter.  This Agreement
supersedes all prior oral and written communications, agreements and
understandings of the Parties, if any, with respect to the services being
provided herein, except for Master Agreement No. SG021306 and any Orders placed
pursuant thereto except that this Agreement shall supersede the AT&T Order
Management Center Contract (SG021306.S.007) dated as of January 1, 2009 between
the Parties with respect to the services similar to those being provided
herein.  Acceptance of Material or Services, payment or any inaction by AT&T
shall not constitute AT&T’s, or any inaction by Supplier shall not constitute
Supplier’s, consent to or Acceptance of any additional or different terms from
those stated in this Agreement, except for terms in an Order placed by AT&T
subject to this Agreement and signed by both Parties.  Except as otherwise set
forth in the Order, estimates furnished by AT&T are for planning purposes only
and shall not constitute commitments.

 

3.3 Government Contract Provisions

 

a.             To the extent that Supplier’s performance is subject to certain
executive orders (including E.O. 11246 and E.O. 13201) and statutes (including
Section 503 of the Rehabilitation Act of 1973, as amended; the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974; Section 8116 of the Defense
Appropriations Act for Fiscal Year 2010 (Pub. L. 111-118); and the Jobs for
Veterans Act) pertaining to government contractors, Supplier shall:

 

1.                          comply with such executive orders and statutes, and
their implementing regulations, as amended from time to time; and

 

2.                          fulfill the obligations of a contractor under the
clauses incorporated by this Section.

 

b.              This Section incorporates the following statutes and rules:

 

1.                          “Affirmative Action For Workers With Disabilities”
(at 48 CFR §52.222-36);

2.                          “Employment Reports On Special Disabled Veterans,
Veterans Of The Vietnam Era, and Other Eligible Veterans” (at 48 CFR
§52.222-37);

3.                          “Equal Employment Opportunity” (at 48 CFR
§52.222-26);

4.                          “Equal Employment Opportunity Clause” (at 41 CFR
§60-1.4(a));

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

5.                          “Equal Opportunity For Special Disabled Veterans And
Veterans of the Vietnam Era” (at 41 CFR §60-250.5);

6.                          “Equal Opportunity for Disabled Veterans, Recently
Separated Veterans, Other Protected Veterans, and Armed Forces Service Medal
Veterans” (at 41 CFR §60-300.5);

7.                          “Equal Opportunity For Workers With Disabilities”
(at 41 CFR §60-741.5);

8.                          “Prohibition of Segregated Facilities” (at 48 CFR
§52.222-21);

9.                          “Small Business Subcontracting Plan” (at 48 CFR
§52.219-9);

10.                   “Utilization Of Small Business Concerns” (at 48 CFR
§52.219-8);

11.                   “Whistleblower Protections Under the American Recovery and
Reinvestment Act of 2009” (FAR 52.203-15);

12.                   “American Recovery and Reinvestment Act - Reporting
Requirements” (FAR 52.204-11);

13.                   “GAO/IG Access” (FAR 52.212-5(d) (Alt. II), FAR
52.214-26(c) (Alt. I), FAR 52.215-2(d) (Alt. I));

14.                   “Davis-Bacon Act” (FAR 52.222-6);

15.                   “Buy American Act” (FAR 52.225-21, FAR 52.225-22, FAR
52.225-23, & FAR 52.225-24);

16.                   “Whistleblower Protections” (Pub. L. No. 111-5,
Section 1553);

17.                   “Award term—Reporting and registration requirements under
section 1512 of the Recovery Act” (2 CFR §176.50);

18.                   “GAO/IG Access” (Pub. L. No. 111-5, Section 902, 1514 and
1515);

19.                   “Award term—Wage Rate Requirements under Section 1606 of
the Recovery Act” (2 CFR §176.190); and

20.                   “Buy American Requirements” (2 CFR §176.140, 2 CFR
§176.150, 2 CFR §176.160, & 2 CFR §176.170).

 

c.               If an Order includes a statement that performance is intended
for a government contract and incorporates additional government contracting
provisions, Supplier shall also fulfill the obligations of a contractor or
offeror under those additional provisions.

 

3.4 Information

 

a.              In connection with this Agreement, including Supplier’s
performance of its obligations hereunder and AT&T’s receipt of Work, either
Party may find it beneficial to disclose to the other Party (which may include
permitting or enabling the other Party’s access to) certain of its Information. 
For the purpose of this clause, each Party’s disclosure of Information to the
other Party includes any Information that a Party receives, observes, collects,
handles, stores, or accesses, in any way, in connection with this Agreement. 
Information of a disclosing Party shall be deemed to be confidential or
proprietary when it is clearly marked or otherwise identified by the disclosing
Party as being confidential or proprietary, provided that if it is orally or
visually disclosed (including Information conveyed to an answering machine,
voice mail box or similar medium), the disclosing Party shall designate it as
confidential or proprietary at the time of such disclosure.    A disclosing
Party shall use commercially-reasonable efforts to mark or identify information
subject to this confidentiality requirement, but the failure to mark or
designate information as being confidential or proprietary will not waive the
confidentiality where it is reasonably obvious, under the circumstances
surrounding disclosure, that the Information is confidential or proprietary. 
Neither Party shall be expected to mark or identify AT&T Customer Information,
since any and all such AT&T Customer Information (such as name, address,
telephone number, and other personal identifiers) shall automatically be deemed
to be confidential and proprietary.  For greater certainty, Information provided
by either Party to the other Party prior to the Effective Date of this Agreement
in connection with the subject matter hereof, including any such Information
provided under a separate non-disclosure agreement (howsoever denominated) is
also subject to the terms of this Agreement.  Neither Party shall disclose
Information under this Agreement that includes, in any form, any of the
following: customer or employee personal information, credit card and credit
related information, health or financial information, and/or authentication
credentials.

 

b.              With respect to the Information of the disclosing Party, the
receiving Party shall:

 

1.              hold all such Information in confidence with the same degree of
care with which it protects its own confidential or proprietary Information, but
with no less than reasonably prudent care;

 

2.              restrict disclosure of such Information solely to its employees,
contractors, and agents (and also to its Affiliates’ employees, contractors, and
agents) with a need to know such Information, advise such persons of their
confidentiality obligations with respect thereto, and ensure that such persons
are bound by obligations of confidentiality reasonably comparable to those
imposed in this Agreement;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

3.              use such Information only as needed to perform its obligations
(and, if AT&T is the receiving Party, to receive the benefits of the Work
provided) under this Agreement;

 

4.              except as necessary under the immediately preceding clause (3),
not copy, distribute, or otherwise use any such Information or allow anyone else
to copy, distribute, or otherwise use such Information; and ensure that any and
all copies bear the same notices or legends, if any, as the originals; and

 

5.              upon the disclosing Party’s request, promptly return, or destroy
all or any requested portion of the Information, including tangible and
electronic copies, notes, summaries, extracts, mail or other communications, and
provide written certification within **** to the disclosing Party that such
Information has been returned or destroyed, provided that with respect to
archival or back-up copies of Information that reside on the receiving Party’s
systems, the receiving Party shall be deemed to have complied with its
obligations under this clause (5) if it makes reasonable efforts to expunge from
such systems, or to permanently render irretrievable, such copies.

 

c.               Except for Customer Information, neither Party shall have any
obligation to the other Party with respect to Information which:

 

1.              at the time of disclosure was already known to the receiving
Party free of any obligation to keep it confidential (as evidenced by the
receiving Party’s written records prepared prior to such disclosure);

 

2.              is or becomes publicly known through no wrongful act of the
receiving Party (such obligations ceasing at the time such Information becomes
publicly known);

 

3.              is lawfully received from a third party, free of any obligation
to keep it confidential;

 

4.              is independently developed by the receiving Party or a third
party, as evidenced by the receiving Party’s written records, and where such
development occurred without any direct or indirect use of or access to the
Information received from the disclosing Party, or

 

5.              the disclosing Party consents in writing to be free of
restriction.

 

d.              If a receiving Party is required to provide Information of a
disclosing Party to any court or government agency pursuant to a written court
order, subpoena, regulatory demand, request under the National Labor Relations
Act (an “NLRA Request”), or process of law, the receiving Party must, unless
prohibited by applicable law, first provide the disclosing Party with prompt
written notice of such requirement and reasonable cooperation to the disclosing
Party should it seek protective arrangements for the production of such
Information.  The receiving Party will (i) take reasonable steps to limit any
such provision of Information to the specific Information required by such court
or agency, and (ii) continue to otherwise protect all Information disclosed in
response to such order, subpoena, regulation, NLRA Request, or process of law.

 

e.               A receiving Party’s obligations with respect to any particular
Information of a disclosing Party shall remain in effect, including after the
expiration or termination of this Agreement, until such time as it qualifies
under one of the exceptions set forth in clause (c) above.  Notwithstanding
anything to the contrary herein, Customer Information shall remain confidential
indefinitely and shall never be disclosed or used without the prior written
approval of an authorized representative of AT&T.

 

3.5 Invoicing and Payment

 

a.              Pursuant to the Section of the Master Agreement entitled
“Delivery, Performance and Acceptance”, Supplier shall render an invoice, in
arrears on a **** basis promptly after performance of all Work required by the
Order (unless the Order or an attached Appendix specifies that Supplier may
submit invoices for progress payments prior to Acceptance, as provided below). 
The invoice must specify in detail, if applicable, (i) quantities of each
ordered item, (ii) unit prices of each ordered item, (iii) whether the item is
taxable and the amount of tax per item, (iv) item and commodity codes, (v) total
amounts for each item, (vi) total amount of applicable sales or use taxes,
(vii) discounts, (viii) shipping charges, if any, (ix) total amount due, 
(x) remit to address, (xi) Order number and line item sequence,
(xii) description of Service, and (xiii) special service charges, if any. Except
as provided in the provision for progress payments, AT&T shall pay Supplier
within **** after receipt of the invoice in accordance with

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

b.              the prices set forth in this Agreement or in the applicable
Order.  If AT&T disputes any invoice rendered or amount paid, AT&T shall so
notify Supplier in writing.  The Parties shall work in good faith to resolve
invoicing and payment disputes expeditiously, and AT&T shall only pay the
undisputed amount of any disputed invoice and shall not be obligated to make any
payment with respect to the amount in dispute until the dispute is resolved or
the error corrected.  In the event that the dispute is not resolved or the error
not corrected within **** of the date of AT&T’s notice to Supplier, the Parties
shall escalate the matter to their respective Vice Presidents responsible for
the business areas involved in the dispute for resolution.  The Vice Presidents
of the Parties shall meet within **** to resolve the matter.  Invoices received
by AT&T more than **** after the Delivery of Work are untimely and AT&T has no
obligation to pay such invoices.

 

b.              Invoices for or including freight charges must be accompanied by
legible copies of prepaid freight bills, express receipts or bills of lading
supporting the invoice amounts.  Such invoices must include (i) the carrier’s
name, (ii) date of shipment, (iii) number of pieces, (iv) weight and (v) freight
classification.

 

c.               AT&T may deduct any setoff or recoupment claims that it or its
Affiliates may have against Supplier from amounts due or to become due to
Supplier, whether under this Agreement or otherwise.  Supplier shall pay any
undisputed amount due to AT&T or its Affiliates that is not applied against the
invoiced amounts within **** after written demand by AT&T.

 

d.              If an Order or an Appendix specifies that Supplier may submit
invoices for progress payments prior to Acceptance, Supplier is permitted to
submit invoices at the end of each month and AT&T shall make progress payments
to Supplier **** after receipt of such invoices.

 

3.6 IP Ownership Additional Representations & Warranties — Offshore

 

a.              Representations & Warranties.  Supplier represents and warrants
that all development Work done for AT&T under this Contract shall be performed
in a manner that will not materially conflict with provisions of the MSA to the
extent that they grant to AT&T ownership of or licenses to Intellectual Property
in the developed Work.  For avoidance of doubt, the foregoing includes
Supplier’s representation and warranty that no Work will be done in any country
having laws that interfere with, limit, diminish, or encumber rights of
ownership or licenses granted by Supplier to AT&T under the terms of the MSA
unless the Work is carried out in a way which does not materially interfere with
or diminish such ownership rights or licenses of AT&T.  Country laws that
prevent the complete assignment of all rights in intellectual property or valid
waiver of, or agreement not to enforce, Moral Rights, or which require
additional compensation be paid to individuals so that developments they create
may be used by a business that employs or hires them, will be deemed to
interfere with, limit, diminish and/or encumber rights of ownership or licenses
granted to AT&T unless the Supplier puts in place lawful and effective
arrangements to ensure that the ownership rights or licenses of AT&T are not
materially interfered with, limited, diminished or encumbered or to the extent
that such laws do not result in a material diminishing or encumbering with
respect to the ownership rights or licenses of AT&T. Supplier represents and
warrants that contractual agreements either are or will be in place between all
of the following Parties, as applicable:

 

i.                  Supplier and other entities doing Work in furtherance of the
Contract (such as between Supplier and Supplier’s Subcontractor(s));

 

ii.               Entities doing Work in furtherance of the Contract (such as
between Supplier’s Subcontractor and its subcontractor(s)); and

 

iii.            Supplier or other entities doing Work in furtherance of the
Contract, on the one hand, and their respective employees, on the other hand,

 

each of which agreements is or will be sufficient under applicable law (as in
effect at the time of such agreement) to ensure that AT&T’s rights of ownership
or licenses to intellectual property in developed Work granted under the MSA, if
any, are not materially interfered with, diminished or encumbered, as set forth
above.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Supplier’s compliance with this Section, and all Services performed in Offshore
Locations with AT&T’s consent, shall be subject to the MSA section entitled
“Records and Audit”.  Supplier shall ensure that Supplier’s agreements with its
employees and Subcontractors allow Supplier to comply with such Section.

 

b.                                Waiver of Enforcement of Moral Rights. 
Notwithstanding the foregoing, if Supplier, its employees or Subcontractors
retain Moral Rights (meaning an author’s rights of attribution or integrity and
right known as artist’s rights or droit moral) in any developments Work
developed under this Agreement that is assigned or licensed by Supplier to AT&T,
Supplier hereby agrees (and will obtain necessary acknowledgements and
undertakings from its employees and Subcontractors stating that they also agree,
to the extent allowable by the laws of the jurisdictions to which such employees
and Subcontractors are subject) that the employees of Supplier, its employees
and Subcontractors:

 

i.                  Do not require that any personally identifying information
be used in connection with the developments, or any derivative works of or
upgrades or updates thereto;

 

ii.               Do not object to the publication, use, modification, deletion
and exploitation of the developments by AT&T, or its licensees, successors and
assigns;

 

iii.            To the extent permitted by applicable law, forever waive and
agree not to claim, assert or seek to enforce against AT&T, or its licensees,
successors and assigns, any entitlement to any and all such developed Work; and

 

iv.           To the extent permitted by applicable law, forever release AT&T,
its licensees, successors and assigns, from any claims that Supplier, its
employees and Subcontractors could otherwise assert against such Parties by
virtue of any such Moral Rights.

 

3.7 MBE/WBE/DVBE Responsibilities

 

Pursuant to the Master Agreement Section entitled “Utilization of, Minority,
Women, and Disabled Veteran Owned Business Enterprises” (and Appendix G),
Supplier agrees to provide a Prime Supplier MBE/WBE/DVBE Participation Plan
annually by the ****, as provided in Appendix G.  Supplier will submit quarterly
reports by the end of the **** following the close of each **** as directed in
Appendix G.

 

3.8 Notices

 

a.                                      Each Party giving or making any notice,
consent, request, demand, or other communication (each, a “Notice”) pursuant to
this Agreement must give the Notice in writing and use one of the following
methods, each of which for purposes of this Agreement is a writing: in person;
first class mail with postage prepaid; Express Mail, Registered Mail, or
Certified Mail (in each case, return receipt requested and postage prepaid);
internationally recognized overnight courier (with all fees prepaid); or email. 
If Notice is given by e-mail, it must be confirmed by a copy sent by any one of
the other methods.  Each Party giving Notice shall address the Notice to the
appropriate person (the “Addressee”) at the receiving Party at the address
listed below:

 

For Supplier:

 

Synchronoss Technologies, Inc.

200 Crossing Blvd.

Bridgewater, NJ 08807

Attn: President

Email Address: legal@synchronoss.com

Fax Number: 908-231-0762

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

For AT&T:

 

AT&T Services, Inc.

4119 Broadway

Room 650A16

San Antonio, TX 78209

Attn: Notices Administrator

Email Address: g06586@att.com

 

B               .                     A Notice is effective only if the Party
giving notice has complied with the foregoing requirements of this Section and
the Addressee has received the Notice.  A Notice is deemed to have been received
as follows:

 

1.              If a Notice is delivered by first class mail, **** after deposit
in the mail;

 

2.              If a Notice is furnished in person, or sent by Express Mail,
Registered Mail, or Certified Mail, or internationally recognized overnight
courier, upon receipt as indicated by the date on the signed receipt;

 

3.              If a Notice is sent by e-mail, upon successful transmission to
the recipient’s email account, if such Notice is sent in time to allow it to be
accessible by the Addressee before the time allowed for giving such notice
expires, and a confirmation copy is sent by one of the other methods.

 

c.               The addresses and telephone numbers to which Notices may be
given to the Addressees of either Party may be changed by written Notice given
by such Party to the other pursuant to this Section.

 

3.9 Offshore Work Permitted Under Specified Conditions

 

a.              Supplier shall not perform any Services related to hosting, data
backups and disaster recovery of Supplier’s managed ASP Solution in a country
other than the United States (“Offshore Location”) under this Agreement, nor
allow such performance by any Subcontractor.  Further, Supplier shall not
perform any other Services at an Offshore Location unless AT&T approves Work to
be performed by Supplier or a Subcontractor at such Offshore Location.  As of
the date hereof, for each Offshore Location, Appendix K sets forth the Offshore
Locations that AT&T has approved; the Services to be performed at such location;
and, if applicable, the identity of any Subcontractor performing such Work. 
Prior to making any additions or deletions to the countries set forth in
Appendix K, the Parties shall amend Appendix K.  A change in the location where
a Service is performed from one Offshore Location to another AT&T approved
Offshore Location, or a change in the Subcontractor performing the Work at the
Offshore Location, shall not require approval or an amendment to Appendix K
except as expressly set forth in an applicable Order.  The requirements of this
Section shall be in addition to the Master Agreement Section entitled,
“Assignment”, and the Section of this Agreement entitled “Work Done By Others”.

 

b.              AT&T shall have the right to withdraw its consent to the
performance of Work at an Offshore Location (including any of the locations set
forth in Appendix K) at any time by providing written notice to Supplier if AT&T
reasonably determines that (i) there has been a breach of the terms of the
Master Agreement and/or this Agreement with respect to an Offshore Location,
(ii) a violation of any laws or regulations with respect to the Work performed
at such Offshore Location, or (iii) the continuation of Work at said Offshore
Location constitutes a risk to AT&T’s financial or security interests or could
reasonably damage AT&T’s reputation, in which event Supplier shall use
commercially reasonable efforts to perform such Work at a location within the
United States, or at another approved Offshore Location, and the Parties shall
amend this Agreement accordingly.  If the relocation of the Work results in a
change in Supplier’s costs, then Supplier may propose modifications to the
pricing terms if it reasonably determines that its costs will change due to such
relocation.   If the Parties are unable to agree to such pricing terms, the
Parties should escalate and resolve such issue under the Dispute Resolution
Section of this Agreement.  .

 

c.               Supplier’s compliance with this Section, and all Services
performed in Offshore Locations with AT&T’s consent, shall be subject to the
Section of this Agreement entitled “Records and Audit”.  Supplier shall provide,
and shall ensure all Subcontractors provide at no cost to AT&T, AT&T with
physical access to inspect all Offshore Locations in accordance with such
section.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

d.              Prior to interconnecting with, or otherwise accessing the AT&T
internal company network, or doing any other Work at an Offshore Location,
Supplier must be in compliance with all AT&T requirements for such
interconnection, access or other Services.

 

e.               Any Services under this Agreement performed by Supplier or any
Subcontractor in an Offshore Location without AT&T’s prior written consent shall
be a material breach of this Agreement and, in addition to any other legal
rights or remedies available to AT&T in law or in equity, AT&T may immediately
Cancel and/or Terminate this Agreement without cost, liability or penalty to
AT&T.

 

f.                When AT&T has granted consent for Services to be performed in
an Offshore Location, Supplier shall remain fully responsible for compliance
with any applicable foreign, federal, state or local law for such Services
regardless of whether the Service is being performed by Supplier or a
Subcontractor.  Nothing contained within this Agreement is intended to extend,
nor does it extend, any rights or benefits to any Subcontractor, and no third
party beneficiary right is intended or granted to any third party hereby.

 

g.               Supplier shall advise AT&T as early as possible prior to any
change of Control of the Supplier or any of the entities performing the Work at
the Offshore Location. “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies by
one person or entity or a group of persons or entities acting in concert;
provided, however, that the legal or beneficial ownership, directly or
indirectly, by persons or entities, including governmental entities, acting
alone or in concert, of more than **** of the voting stock for the election of
directors of a Party shall always be deemed Control.

 

3.10 Records and Audits

 

a.              Supplier shall maintain complete and accurate records relating
to the Work and the performance of this Agreement. AT&T and its auditors
(including internal audit staff and external auditors) and governmental
authorities shall have the right to review such records at Supplier’s offices at
mutually agreeable times (“AT&T Audits”), to verify the following:

 

****

 

b.              Supplier shall provide and shall require that its Subcontractors
provide to AT&T, its auditors (including internal audit staff and external
auditors), and governmental authorities access at all reasonable times to:

 

1.              any facility at which the Services or any portion thereof are
being performed;

2.              systems and assets used to provide the Services or any portion
thereof;

3.              Supplier employees and Subcontractor employees providing the
Services or any portion thereof; and

4.              all Supplier and Subcontractor records, including financial
records relating to the invoices and payment obligations and supporting
documentation, pertaining to the Services.

 

The scope of AT&T Audits shall also include:

 

****

 

AT&T’s access to the records and other supporting documentation shall include
the right to inspect and photocopy Supplier’s documentation and the
documentation of its Subcontractors, and the right to retain copies thereof

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

outside of their physical location with appropriate safeguards, if such
retention is deemed reasonably necessary by AT&T.

 

c.               AT&T Audits may be conducted **** (or more frequently if
requested by governmental authorities who regulate AT&T’s business, if required
by applicable Law or if auditors require follow-up access to complete audit
inquiries or if an audit uncovers any problems or deficiencies), upon at least
**** advance written notice (unless otherwise mandated by Law) provided that the
time of such audit does not adversely affect Supplier’s operations or
performance hereunder.  Supplier will cooperate, and will ensure that its
Subcontractors cooperate, in the AT&T Audits, and will make the information
reasonably required to conduct the AT&T Audits available on a timely basis.

 

d.              If, as a result of an AT&T Audit, AT&T determines that Supplier
overcharged AT&T, then AT&T will notify Supplier in writing of the amount of
such overcharge and, provided that Supplier agrees with such determination,
Supplier will promptly pay to AT&T the amount of the overcharge. If any such
AT&T Audit is agreed to by Supplier reveals an overcharge to AT&T during any
**** period exceeding **** of all charges in the aggregate paid by AT&T
hereunder during such period, then Supplier will reimburse AT&T for the cost of
such AT&T Audit. If, as a result of an AT&T Audit, AT&T determines (and Supplier
agrees) that Supplier has not performed or has unsatisfactorily performed any
obligation under this Agreement, then Supplier will promptly remedy the
non-performance or unsatisfactory performance.

 

e.               Supplier will maintain and retain the records set forth in
Subsection (a) during the term of the Agreement and for **** thereafter (unless
a discovery or legal hold request is made with respect to such records, in which
case AT&T shall notify Supplier in writing of such request and Supplier shall
retain such records until AT&T notifies Supplier that such discovery or legal
hold request has expired). Supplier will provide AT&T, at AT&T’s request, with
paper and electronic copies of documents and information reasonably necessary to
verify Supplier’s compliance with this Agreement. Upon notification by AT&T of a
discovery or legal hold request, Supplier shall fully cooperate with such
request and immediately preserve any Supplier records covered by such request
and promptly provide such Supplier records requested by AT&T related to the
inquiry.

 

f.                Except as provided in Subsection (d), all reasonable
out-of-pocket costs and expenses incurred by AT&T in connection with an AT&T
Audit shall be paid by AT&T. Supplier shall be solely responsible for all costs
and expenses incurred by Supplier in connection with its obligations under this
Section.  In the event that either Party requires that an audit be performed by
an independent auditor, unless otherwise specified herein, the Party requesting
such independent auditor will be responsible for the costs and expenses
associated with the independent auditor.

 

g.               With respect to AT&T requests for audits or inspections of
Supplier subcontractors, the following applies:

 

i)            If Supplier’s agreement with its applicable subcontractor permits
an AT&T Audit, AT&T shall work through Supplier in connection with such audit.
Supplier shall work with AT&T in facilitating the subcontractor’s cooperation
for an expeditious and thorough audit or inspection.

 

ii)   If Supplier’s contract with its applicable subcontractor precludes AT&T
from directly conducting an audit or inspection, Supplier shall use reasonable
best efforts to enable AT&T to perform an audit of the subcontractor with
Supplier coordinating the audit process. Failing those efforts, Supplier shall,
upon AT&T’s request, conduct the audit or inspection on behalf of AT&T, subject
to terms agreed to by Supplier and AT&T for the

 

subcontractor audit, such as areas to be audited, applicable fees, and the
timeframe for reporting audit results to AT&T. If AT&T’s request for a Supplier
audit or inspection arises from, in AT&T’s good faith opinion, materially and
consistently deficient Service provided by the subcontractor under AT&T’s
account, and the audit in both Parties’ opinions confirms such deficiencies,
Supplier shall not charge AT&T a fee for the Supplier’s audit of its
subcontractor.

 

3.11 Termination

 

a.              Termination for Cause - If either Party breaches any provision
of this Agreement and/or any Order, and (i) if the breach is one that by its
nature could be cured, and such breach is not cured within **** after the
breaching Party receives written notice, or (ii) if the breach is material and
one that by its nature cannot be cured, then, in addition to all other rights
and remedies at law or in equity or otherwise, the non-breaching Party shall

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

have the right upon written notice to immediately terminate this Agreement
and/or any such Order without any obligation or liability.  Failure of the
non-breaching Party to immediately terminate this Agreement and/or any Order
(x) following a breach which continues longer than such cure period, provided
such breach has not been cured prior to the non-breaching Party’s providing
notice of termination, or (y) following a breach that cannot be cured or that
constitutes a violation of Laws shall not constitute a waiver of the
non-breaching Party’s rights to terminate; provided, however, if the
non-breaching Party does not exercise such termination right within **** of the
date such right is triggered, the non-breaching Party shall waive its right to
terminate with respect to such breach.

 

b.              Termination for Convenience in Whole - AT&T may at any time, 
for its own convenience and without cause, by providing Supplier written notice
of at least **** prior to the effective date of the termination, terminate this
Agreement in whole without any further liability to Supplier except as set forth
herein.  The termination or expiration of this Agreement shall not affect the
obligations of either Party to the other Party pursuant to any Order previously
executed hereunder, and the terms and conditions of this Agreement shall
continue to apply to such Order as if this Agreement were still in effect. 
Likewise, termination or expiration of the Master Agreement shall not affect the
obligations of either Party to the other Party pursuant to this Agreement or any
Order thereunder, and the terms and conditions of the Master Agreement shall
continue to apply to this Agreement or any Order thereunder as if the Master
Agreement were still in effect.  For the avoidance of doubt, (a) such
termination of the Agreement shall not relieve AT&T of any obligations for any
minimums under the Agreement and, (b) the provisions for termination of Services
under an Order for convenience by AT&T shall be as set forth in each Order.

 

c.               In the event that all Orders under the Agreement are
terminated, this Agreement will be deemed to be terminated as of the effective
date of the termination of the last such Order.

 

d.              Termination of Related Orders - Whenever law or a provision of
this Agreement permits AT&T to terminate any Order, AT&T may also terminate such
other Orders as are related to the same transaction or series of transactions as
the Order in question to the extent such other Orders cannot be performed if the
original Order is terminated.

 

e.               Return of Information Obligations upon Expiration or
Termination

 

Each Party shall, except as required under law or this Agreement, upon
expiration or termination of this Agreement and after all Wind Down and
Transition efforts have concluded, promptly return all papers, materials, and
property of the other Party.

 

f.                Wind Down and Transitioning.

 

1.              The Parties acknowledge that upon the termination or expiration
of the Agreement (provided that such termination is not a result of termination
by Supplier for cause), existing Customers will need to be migrated to
AT&T-hosted or to third party-hosted platforms.  Because of the volume of
Customer provisioning that is handled by Supplier at the time of execution of
this Agreement, the Parties agree that they will need to develop a Transition
Plan at that time in order to carry out an orderly, migration that mitigates
disruption of operations for AT&T.  For purposes of this section, Transition
Plan shall be defined as a mutually negotiated, written document outlining the
respective obligations of each Party in carrying out an incremental or phased
cutover of Customer Order provisioning provided by Supplier under this Agreement
to AT&T, including the continued payment of agreed unit prices under any
supplemental Order, to the extent incurred, and the payment of any agreed time
and material charges incurred above the existing unit prices.

 

2.              The Parties agree to negotiate in good faith toward a Transition
Plan that will cover at least the following points:

 

(i)                   Segmenting Customer Information from the view,
modification, deletion or any other access by Supplier or Supplier-chosen
subcontractors who will continue to work for Supplier on other, non-AT&T
e-commerce businesses after the Transition Plan;

 

(i)                   Electronic capture, transfer and backup during Transition
Plan of (a) Customer Information, including names, addresses, and IP addresses
and other identifying information needed to carry out the

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

migration and (b)pending trouble tickets, billing or provisioning corrections,
and other data for Customer Orders in process; and

 

(iii)             The length of time needed to complete the Transition Plan,
including a schedule for phased or incremental cutovers.

 

3.              Supplier shall not be required, pursuant to subsections
(g) (1) and (g) (2) above or otherwise, to disclose or otherwise make available
to the AT&T the proprietary technology, software, or source code of Supplier or
Supplier subcontractors, as well as any Confidential Information relating
thereto.

 

3.12 Third Party Beneficiaries

 

The provisions of this Agreement are solely for the benefit of the Parties
hereto and are not intended to confer upon any person or entity, except the
Parties hereto, any rights or remedies hereunder. There are no third party
beneficiaries of this Agreement, and this Agreement shall not provide any third
person or entity with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

4.0 Special Terms

 

4.1 AT&T Supplier Information Security Requirements (SISR)

 

Supplier agrees to comply with the AT&T Supplier Information Security
Requirements (SISR) set forth in Appendix O attached hereto and incorporated by
reference herein. Supplier agrees to cooperate fully with AT&T, including
completing checklists or similar documentation, to ensure that Software and/or
computer systems Supplier develops, designs, supports and/or uses under this
Agreement comply with the standards and requirements set forth in the SISR. 
Supplier agrees to indemnify, defend at its expense, and hold AT&T, its
Affiliates and its and their agents, employees and customers harmless against
any Loss arising from or in connection with, or resulting from, any breach of
the terms set forth in the SISR, in accordance with the Master Agreement
Section entitled “Indemnity.”

 

4.2 Reimbursable Expenses

 

AT&T is not responsible for any travel, meal or other business related expense
incurred by Supplier, whether or not incurred in its performance of its
obligations under this Agreement, unless reimbursement of expenses is expressly
authorized in this Agreement or an Order pursuant to this Agreement.  If
reimbursement of expenses is so authorized, in order to be reimbursable, each
and every such expense must comply with the requirements of AT&T’s Vendor
Expense Policy attached hereto and incorporated herein as Appendix Z.  Supplier
must provide in a timely manner receipts and other documentation as required by
the Vendor Expense Policy and such additional documentation or information
requested by AT&T to substantiate expenses submitted by Supplier for
reimbursement.  All references to “Vendor” in Appendix Z apply to Supplier.

 

4.3 Supplier`s Audited Financial Statements

 

In the event that Supplier is not a publically traded corporation, Supplier
shall provide to AT&T (or its third party delegate), upon request and at no
charge, its bona fide and unedited audited fiscal year financial statements and
other financial documents as reasonably requested by AT&T to allow an assessment
of Supplier’s financial condition.  If Supplier is a subsidiary, owned, majority
interest holder, or controlled by an entity (e.g., a parent company) that is not
a publically traded corporation, then Supplier shall furnish such documents for
both Supplier and its owning, controlling or parent company. If Supplier is a
subsidiary, owned, majority interest holder, or controlled by an entity (e.g., a
parent company) that is a publically traded corporation, then Supplier shall
furnish such documents for both Supplier and its owning, controlling or parent
company to the extent that such documents are not publically available.

 

4.4 Work Done By Others

 

If any part of Supplier’s Work is dependent upon Work performed by others or
subcontracted consistent with the terms herein, Supplier shall inspect and
promptly report to AT&T any defect that renders such other Work unsuitable for
Supplier’s proper performance.  Any use of, including any changes to the use of,
a Subcontractor must be approved by

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

AT&T in writing before commencement of the Work. Supplier shall provide to AT&T,
upon request, information about the Subcontractor including the identity of, the
location of, and a complete description of the activities to be performed by
such Subcontractor. Where a portion of the Work is approved to be subcontracted,
Supplier remains fully responsible for performance thereof and shall be
responsible to AT&T for the acts and omissions of any Subcontractor.  Nothing in
this Agreement shall create any contractual obligation or other liability of
AT&T to any Subcontractor or its employees.  Supplier agrees to bind every
Subcontractor to terms consistent with the terms of this Agreement.

 

4.5 Dispute Resolution

 

a.              Except for any claim or action concerning the breach of a
license right, validity, enforceability or infringement of any patent,
copyright, trademark (including trade dress and service mark) or other
intellectual property right, nor a breach (or alleged breach) of a Party’s
obligations in the sections entitled “Information,” “Ownership of Work Product,”
or “Publicity.” If the Parties are unable promptly to resolve a dispute
informally or by mediation, the Party alleging a material breach (the “Moving
Party”) may initiate arbitration by providing the other Party written notice of
its intent to arbitrate; provided, however, nothing herein shall limit a Party’s
right to seek appropriate injunctive relief.  If the Parties are unable to agree
upon an arbitrator within **** of the Moving Party’s written notice to
arbitrate, the Moving Party may request the American Arbitration Association
(“AAA”) to appoint an arbitrator.  The AAA shall select an arbitrator who can
promptly proceed with and strive to conclude the arbitration as specified
herein.  If a dispute is submitted to an arbitrator, it shall be finally
resolved through binding arbitration in Chicago, Illinois, according to the
Commercial Arbitration Rules of the AAA, except as modified herein.  The award
rendered by the arbitrator shall be final and binding on the Parties and shall
be deemed enforceable in any court having jurisdiction thereof.  The arbitration
shall be heard by a single arbitrator who shall by training, education, or
experience have knowledge of the general subject matter of this Agreement.  The
arbitrator shall have only the power to award damages, injunctive relief and
other remedies to the extent the same would be available in a court of law
having jurisdiction of the matter, except that the arbitrator shall not have the
power to vary the provisions of this Agreement.  The arbitrator shall promptly
commence the arbitration proceeding with the intent to conclude the proceedings
and issue a written decision stating in reasonable detail the basis for the
award, which must be supported by law and substantial evidence, as promptly as
the circumstances demand and permit, but generally no later than **** after the
arbitrator’s appointment.  Each Party acknowledges that it is giving up judicial
rights to a jury trial, discovery and most grounds for appeal under the
foregoing provision.

b.              The prevailing Party shall be entitled to recover from the
non-prevailing Party the reasonable attorneys’ fees, expenses and costs incurred
by the prevailing Party in any arbitration.

c.               No provision of this Section shall limit the right of any Party
to exercise its rights of setoff.  The exercise of a remedy does not waive the
right of either Party to resort to arbitration.

d.             During dispute resolution proceedings, including arbitration, the
Parties shall continue to perform their obligations under this Agreement, except
for those obligations directly related to the dispute at issue.

 

4.6 Special Events

 

a.              AT&T and Supplier agree and acknowledge that from time to time
“Special Events” (as defined below) may arise that will temporarily increase
volumes of Customer Orders, Contacts and/or Manual Transaction Processing and
may require changes in processes or processing requirements.   The Parties will
work in good faith to agree upon the appropriate temporary staffing levels to
accommodate volume increases and process changes during such Special Events.
 Each Special Event of increased volume shall be forecasted and the requirements
negotiated at least **** in advance of such Special Event “go live” date.  Each
Special Event will include a detailed “project plan” to be mutually agreed upon
by the Parties containing at a minimum the following elements:

 

****

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

****

 

b.   For purposes of this Agreement, “Special Event” shall mean any event that
is reasonably expected to result in **** where, and in each case, such condition
****.

 

4.7 AT&T Data and AT&T Derived Data

 

a.              Definitions.  For purposes of this Section:

 

1.                                       “AT&T Data” means any data or
information of AT&T or its customers, that is disclosed or provided to Supplier
by, or otherwise obtained by Supplier from, AT&T or its customers, including
Customer Information and customer proprietary network information (as that term
is defined in Section 222 of the Communications Act of 1934, as amended, 47
U.S.C. 222), as well as data and information with respect to the businesses,
customers, operations, networks, systems, facilities, products, rates,
regulatory compliance, competitors, consumer markets, assets, expenditures,
mergers, acquisitions, divestitures, billings, collections, revenues and
finances of AT&T.

 

2.                                       “AT&T Derived Data” means any data or
information that is a result of or modification of, collection, adaption,
revision, translation, abridgement, condensation, compilation, evaluation,
expansion, or any other recasting or processing of the AT&T Data, for example,
as a result of Supplier’s observation, analysis, or visualization of AT&T Data
in furtherance of this Agreement or an Order hereunder or arising out of the
performance of Supplier’s obligations under this Agreement or an Order or as a
result of Supplier having access to AT&T infrastructure, systems, data,
hardware, software or processes (for

 

example, through data processing input and output, service level measurements,
or ascertainment of network and system information).

 

b.                                      Ownership of AT&T Data and AT&T Derived
Data.

 

1.                                       AT&T Data is the property of AT&T.  To
the extent needed to perfect AT&T’s ownership in AT&T Data, Supplier hereby
assigns all right, title and interest in AT&T Data to AT&T.  No transfer of
title in AT&T Data is implied or shall occur under this Agreement.  Supplier
shall promptly return AT&T Data, at no cost to AT&T, and in the format and on
the media prescribed by AT&T (i) at any time at AT&T’s request, regardless of
the expiration or termination of this Agreement, (ii) at the expiration or
termination of this Agreement, or (iii) with respect to particular AT&T Data,
whenever such data is no longer needed by Supplier to perform its obligations
under this Agreement. AT&T Data shall not be (a) utilized by Supplier for any
purpose other than as required to fulfill its obligations under this Agreement,
(b) sold, assigned, leased, commercially exploited or otherwise provided to or
accessed by third Parties, whether by or on behalf of Supplier, (c) withheld
from AT&T by Supplier, or (d) used by Supplier to assert any lien or other right
against or to it.  Supplier shall promptly notify AT&T if Supplier believes that
any use of AT&T Data by Supplier contemplated under this Agreement or to be
undertaken as part of the performance of this Agreement is inconsistent with the
preceding sentence.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

2.                                      AT&T shall own all right, title and
interest to the AT&T Derived Data.  To the extent needed to perfect AT&T’s
ownership in AT&T Derived Data, Supplier hereby assigns all right, title and
interest in AT&T Derived Data to AT&T.  AT&T grants to Supplier a license to
access, use, and copy the AT&T Derived Data, with no right to grant sublicenses,
solely for the performance of Supplier’s obligations during the Term of this
Agreement and solely in compliance with AT&T’s privacy policies, including
obligations relating to Customer Information.  Supplier shall deliver AT&T
Derived Data, at no cost to AT&T, in the format, on the media and in the timing
prescribed by AT&T.  For the avoidance of doubt, Supplier shall not create or
develop AT&T Derived Data after the expiration or termination of this Agreement.

 

3.                                      For the avoidance of doubt, AT&T Data
and AT&T Derived Data that was disclosed to Supplier prior to the Effective Date
shall be considered AT&T Data and AT&T Derived Data under this Agreement. 
Supplier’s obligation to return AT&T Data and AT&T Derived Data upon AT&T’s
request shall survive the expiration or termination of this Agreement, but shall
not apply to AT&T Data and AT&T Derived Data which, at the time of AT&T’s
request for return, is no longer retained by or on behalf of Supplier.

 

(Signature Page to Follow Immediately Hereafter)

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

5.0 Execution of Agreement

 

5.1 Transmission of Original Signatures and Executing Multiple Counterparts

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document (e.g., pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of original signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

 

Synchronoss Technologies, Inc.

 

AT&T Services, Inc.

 

 

 

 

 

 

By:

/s/ Stephen Waldis

 

By:

/s/ Shervin Sadighian

 

 

 

Printed Name: Stephen Waldis

 

Printed Name: Shervin Sadighian

 

 

 

Title: Chief Executive Officer

 

Title:

Director-IT Mobility/Enterprise Business Software Global Business and Operations
Sourcing (IT)

 

 

 

Date:

August 30, 2013

 

 

Date:

August 30, 2013

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

21

--------------------------------------------------------------------------------


 

Appendices

 

Appendix A — Description of Supplier’s Material and/or Services

 

Supplier shall provide the following Material and Services:

 

1.0          Order Management Center and ASP Solution (the “Managed Service”)

 

Supplier shall provide and manage a scalable, reliable and flexible OMC and ASP
Solution for support of AT&T eCommerce operations.  Supplier shall focus on
meeting service level agreements (“SLAs”) for Customer Order processing, Manual
Transaction Processing, Inbound Call handling and other Customer Contacts for
AT&T eCommerce.  Supplier shall, in all material respects, adhere to all of AT&T
business processes and security standards set forth in this Agreement in
performing its OMC Services to support an AT&T branded customer experience. 
Supplier shall support business from AT&T eCommerce consumer and business
customers.

 

1.1             Customer Order Processing

 

The primary source of Customer Order volumes will be generated from AT&T
eCommerce front-end clients (applications or systems). Supplier shall utilize
the OMC to strive to consistently deliver at or above the SLA commitments.  The
Supplier OMC operating hours will be flexible to support the overall AT&T
eCommerce objectives and mutually agreed upon in writing by the Parties for each
program and identified in the applicable Order.  The OMC will operate seven days
a week and will support the hours of operation agreed upon by the Parties and
shall include **** OMC technical NOC support as set forth in Section 3.0 below.

 

1.2             Order Management Center Work Flow

 

Supplier shall strive to consistently meet a the Customer Order cycle time
objectives for the Customer Order or Transactions types identified herein (and
excluding any Customer Orders or Transactions where Manual Processing is done by
AT&T as set forth in Section 5 below) , in accordance with AT&T’s requirements
identified in an applicable Order.  In order to accomplish this, Supplier will
strive to streamline the process by reducing the number of manual handoffs in
the current process.  In addition, Supplier’s Agents will manage all inbound and
outbound AT&T Customer Contacts associated with AT&T eCommerce Customer Orders. 
The OMC will leverage Supplier’s integrated suite of the products described in
Section 4.0 below to meet or exceed SLA objectives in this Agreement or an
applicable Order.

 

2.0          Supplier OMC

 

2.1             Order Gateway

 

Supplier shall provide AT&T with access to the order gateway (“Order Gateway”)
component of the ASP Solution.  The Order Gateway is the functionality of the
ASP solution supporting ****.  The Order gateway is ****.  The Order Gateway
interfaces with ****.  The Order Gateway provides a ****.

 

2.2             Workflow Manager

 

The “Workflow Manager” is the web-based workflow component of the ASP Solution. 
The Workflow Manager is used to (a) ****.  Supplier utilizes the Workflow
Manager to provide ****. The key benefits are:

 

****

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

****

 

2.3             Reporting Platform

 

Supplier shall provide AT&T eCommerce with operational metrics and visibility to
all Customer Orders flowing through the Order Gateway and Workflow Manager.  The
reporting capability of the ASP Solution (“Reporting Platform”) provides ****. 
The Reporting Platform shall provide ****.

 

The following reporting tools are components of the Reporting Platform and will
be managed by Supplier throughout the term of this Agreement, at no additional
cost to AT&T:

 

****

 

2.4             Integrated IVR Solution

 

Supplier will provide AT&T with a voice and/or DTMF enabled Interactive Voice
Response (IVR) capability of the ASP Solution that will provide AT&T with the
following capabilities for Inbound Calls:  ****.  The IVR will be implemented
and managed by Supplier.

 

2.5            Email Manager

 

Email Manager is the functionality of the ASP Solution supporting **** via
email.  Supplier shall provide AT&T with the email manager functionality of the
ASP Solution.

 

3.0          ASP Solution Hosting

 

Supplier shall host the ASP Solution.  In addition to hosting the ASP Solution,
Supplier will provide Tier 1—3 support for the ASP Solution and hosting
environment including;

 

a)             Tier 1 - NOC

 

Supplier’s Network Operations Center (NOC) provides first level support for all
ASP Solution Defects or infrastructure related issues. The NOC monitors all
Supplier ASP Solution systems **** utilizing an array of network an

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

application management tools. The NOC also provides first line support for all
AT&T end user questions and application account management requests received
from designated AT&T staff.

 

b)             Tier 2 - MDF

 

The Supplier’s Managed Data Center Facility (MDF) team consists **** that
provide second level support for all ASP Solution system-related issues. The MDF
team works directly with the NOC to respond to any system generated alerts or
end user reports of system issues or anomalies.  The MDF team will address any
issues related to ASP Solution system performance, hardware failures, OS and
DBMS tuning and system configuration.

 

The MDF team will also work with AT&T to define and configure system integration
points like VPN, shared security keys etc.

 

c)              Tier 3 - Application Support / R&D

 

The Supplier’s Application Support and R&D team works directly with the NOC and
MDF teams to address any issues related to ASP Solution performance or
functionality that require software development support. This team will
participate in troubleshooting efforts that may point to code related or system
integration issues and will develop any software patches/fixes required to
address systems issues.

 

3.1             Hosting Requirements

 

Supplier will provide and maintain all facilities for hosting the ASP Solution,
including: physical premises, server(s), database server(s),
firewall(s), Internet connectivity and any other facilities required to support
the Order Gateway and Order Manager.

 

Supplier shall provide sufficient hardware, software and equipment to meet
applicable service levels defined in an applicable Order for the ASP Solution.

 

3.2             Secure Environment

 

The physical premises hosting and supporting the ASP Solution will provide
security solutions designed to permit access only by authorized personnel. 
****.

 

3.3             Access Security

 

Supplier shall adhere to all AT&T access control requirements as defined in
Section 4.1 of the Master Agreement.  Supplier utilizes a combination of ****.

 

3.4             Security and Privacy

 

In the event Supplier receives AT&T Information, including AT&T Customer
Information (as defined in Section 2.10 of this Agreement), Supplier shall not
use such AT&T Information for any purpose other than the fulfillment of
Supplier’s obligations of this Agreement or an applicable Customer Order. 
Supplier shall not provide such AT&T Information to any third-party (other than
Supplier’s contractors who have a need to know such information in connection
with performing Services on Supplier’s behalf hereunder and have agreed in
writing to keep such AT&T Data confidential and abide by the other obligations
applicable to Supplier hereunder, in which case Supplier represents and warrants
that it assumes all obligations of this Agreement on behalf of its contractors)
for any reason, unless specifically authorized in writing by AT&T or to the
extent such release is contemplated by the nature of the Services under an
Order; provided, however, if Supplier is required to produce such AT&T
Information to comply with any legal, regulatory or law enforcement requirement
or law enforcement investigations, Supplier may do so after providing AT&T i)
prior written notice of its intent to produce the AT&T Information (to the
extent permitted under the law) and ii) an opportunity to seek a protective
order or similar mechanism to prevent disclosure as AT&T deems necessary. 
Supplier shall comply with the AT&T security or privacy requirements set forth
in Section 4.1 of this Agreement entitled “AT&T Supplier Information Security
Requirements (SISR)” and attached Appendix O - Security Attachment (SISR).  In
the event such

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

requirements are modified, AT&T shall provide such modifications to Supplier in
writing.  Such requirements include, but are not limited to, ****.  At a
minimum, Supplier will undertake the following measures to ensure the security
of all AT&T Information and other AT&T Customer Information:

 

****

 

3.5             Environmental Standards

 

Supplier represents and warrants that any hardware required to perform the
Services under this Agreement will be protected from damage by:

 

****

 

In the event of a loss of commercial power, the facility is connected to ****
capable of supporting the Supplier Managed Data Facility located in **** (“MDF”)
for no less than ****.

 

3.6             Monitoring

 

The following monitoring tools and practices will be provided by Supplier.

 

****

 

The production system will reside in the Supplier MDF.  The MDF is equipped with
an automated WAN/LAN monitoring system, a spare parts cabinet, as well as
various technical problem determination and resolution tools.

 

3.7             Backups

 

Supplier shall automatically backup Data and applications ****.  Supplier shall
provide a real-time mechanism to ensure the safety and integrity of Order
Gateway data.  On the ****.  The backup is an automated process. Additionally,
the backup from the **** is stored ****.

 

4.0          Disaster Recovery (DR)

 

Supplier shall provide a disaster recovery solution for the all Services
required under this Agreement or an applicable Order that enables rapid
restoration of all functions of the system in event of a long-term service
disruption to the

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Supplier MDF.  This section provides an overview of the infrastructure required
to support the disaster recovery solution as well as the service levels
associated with the solution.

 

4.1             DR Solution Overview

 

Supplier shall leverage a **** to provide a highly available system that will
restore Supplier’s ASP Solution to be available to provide full service within
****of a total service outage that is anticipated to preclude use of its primary
MDF (currently ****) for an extended period and enacting the DR plan.  Supplier
will place the current UAT **** in the alternate facility as the core component
of this solution.  This environment will be augmented to provide sufficient
server hardware and software to be a functional equivalent to the current
production environment in terms of handling the forecasted Customer Order volume
and user load.  The **** environment will contain a full compliment of network
infrastructure including firewalls, load balancers and high-speed switches to
ensure all network connectivity is materially equivalent to that used to support
forecasted production needs.

 

A **** will be implemented to ensure that a full copy of the production database
is maintained in the **** at all times.  In the event of a total ASP Solution
service disruption in the primary facility, upon enacting the DR plan, the ****
will be reconfigured to access the production database and provide the
production instance of the ASP Solution.

 

4.2             DR Service Levels

 

Supplier shall meet or exceed the following DR solution service levels:

 

a)             Service restoration time: ****from enacting DR plan;

 

b)             System performance level: equal to production in terms of user
and order volume; and

 

c)              ASP Solution System SLA’s while in DR environment: same as for
production.

 

NOTE: This solution will rely on the existing dedicated, private circuit (e.g.
friends net connection) between Supplier’s **** office and AT&T’s ****.  Service
levels are subject to reasonable support being provided by AT&T in such
restoration (i.e.: connectivity to AT&T applications from alternate site).

 

d)             A DR plan test will be performed **** at a mutually agreed to
time by both Parties.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Appendix B — Supplier’s Prices

 

Supplier shall provide the Managed Services and other Services, including any
applicable deliverables set forth in the scope of such Services, for the
following fees:

 

1.0          Technology Fee

 

The following rates shall be effective on the Effective Date of this Agreement. 
On or about the ****, Supplier shall provide AT&T with its calculation of the
number of Customer Orders processed through the Order Gateway during the ****
period immediately preceding such **** (the “Rolling **** Actual Orders
Volumes”).  The Technology Fee **** in such ****shall be based on the Rolling
**** Actual Orders Volumes in accordance with Table 1 below.  For each such
****, the “Aggregate **** Technology Fee” shall be equal to the product of ****.

 

Supplier shall invoice each Channel in arrears for its allocation of the
Aggregate ****Technology Fee in accordance with such Channel’s applicable
Customer Order volume as follows:  ****.

 

The Technology Fee covers all costs related to the software maintenance and
support of Supplier’s ASP Solution.

 

Table 1 Technology Fee

 

Band

 

****
Actual Customer Order
Volume Minimum of Range

 

****
Actual Customer Order
Volume Maximum of
Range

 

Technology Fee
(****)

1

 

****

 

****

 

****

2

 

****

 

****

 

****

3

 

****

 

****

 

****

4

 

****

 

****

 

****

5

 

****

 

****

 

****

6

 

****

 

****

 

****

7

 

****

 

****

 

****

8

 

****

 

****

 

****

9

 

****

 

****

 

****

10

 

****

 

****

 

****

11

 

****

 

****

 

****

12

 

****

 

****

 

****

13

 

****

 

****

 

****

14

 

****

 

****

 

****

15

 

****

 

****

 

****

16

 

****

 

****

 

****

17

 

****

 

****

 

****

18

 

****

 

****

 

****

19

 

****

 

****

 

****

20

 

****

 

****

 

****

21

 

****

 

****

 

****

22

 

****

 

****

 

****

23

 

****

 

****

 

****

24

 

****

 

****

 

****

25

 

****

 

****

 

****

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Band

 

****
Actual Customer Order
Volume Minimum of Range

 

****
Actual Customer Order
Volume Maximum of
Range

 

Technology Fee
(****)

26

 

****

 

****

 

****

27

 

****

 

****

 

****

28

 

****

 

****

 

****

29

 

****

 

****

 

****

30

 

****

 

****

 

****

31

 

****

 

****

 

****

32

 

****

 

****

 

****

33

 

****

 

****

 

****

34

 

****

 

****

 

****

35

 

****

 

****

 

****

36

 

****

 

****

 

****

37

 

****

 

****

 

****

38

 

****

 

****

 

****

39

 

****

 

****

 

****

40

 

****

 

****

 

****

41

 

****

 

****

 

****

42

 

****

 

****

 

****

43

 

****

 

****

 

****

44

 

****

 

****

 

****

45

 

****

 

****

 

****

46

 

****

 

****

 

****

47

 

****

 

****

 

****

48

 

****

 

****

 

****

49

 

****

 

****

 

****

50

 

****

 

****

 

****

 

Notwithstanding the foregoing, a minimum fee of **** shall apply for the
Aggregate **** Technology Fee during each ****of the Initial Term or any Renewal
Term.  The calculation of the Rolling **** Actual Customer Order Volume shall be
based on all Channels supported on the given billing ****.  By way of example,
****.

 

2.0          Hosting Fee

 

For each Channel supported on the Effective Date of this Agreement, AT&T shall
pay Supplier an annual “Hosting Fee” **** of the Initial Term or any Renewal
Term.

 

Supplier shall invoice each Hosting Fee monthly in arrears in **** by Channel in
accordance with the applicable Order for such Channel.

 

Upon the Effective Date of this Agreement Supplier shall ensure that each
Channel has the necessary hosting infrastructure and network capacity to support
up to **** the Customer Order volume of the of the highest monthly volume of
Customer Orders processed by such Channel during preceding the ****period (the
“Capacity Expectation”).

 

In the event that AT&T requests that Supplier increase such Channel’s capacity
by greater the Capacity Expectation, then the Parties will work together through
the Change Control process documented in the applicable Order with respect to
the increased equipment or infrastructure required for Supplier to acquire to
increase such capacity and to mutually determine if any additional fees are
applicable.  Any such increase in Customer Orders estimates provided by AT&T
will follow the existing Technology Fees set forth in Table 1 (no change to the
fees in Table 1).

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

3.0          IT Professional Services Fees

 

Supplier shall provide a minimum number of **** of IT professional services, as
shown in the Table below, to be performed by Supplier at AT&T’s sole discretion
and direction, with such **** consumed (a) across all Channels and (b) in
reasonably even distribution for each Channel during each **** period. Unused
**** may not be carried forward or applied as a credit against other services or
fees.

 

Table 3

 

Agreement Period

 

Minimum ****

 

Period Begin Date

 

Period End Date

 

1

 

****

 

****

 

****

 

2

 

****

 

****

 

****

 

3

 

****

 

****

 

****

 

 

In the event of any Renewal Terms the minimum number of hours of IT professional
services shall be ****.

 

Supplier shall invoice its IT professional services fees ****in arrears, by
Channel, based on actual project ****worked in accordance with the following
blended ****:

 

****

 

In addition, in the event that Supplier provides IT professional service **** in
excess of the **** Threshold for the applicable Period identified in the table
below (in aggregate, across all Channels in any such Period), Supplier shall
provide a credit to AT&T equal to **** for such IT professional services paid in
such Period.

 

Table 3.1

 

Agreement Period

 

**** Threshold in Period

 

Period Begin Date

 

Period End Date

 

1

 

****

 

****

 

****

 

2

 

****

 

****

 

****

 

3

 

****

 

****

 

****

 

 

In the event of any Renewal Term, the **** Threshold for each **** period shall
be ****.

 

Supplier agrees that projects will be scoped and resources forecasted and
allocated in a manner consistent with professional industry practices (including
advance planning timelines and forecasts for **** anticipated), and that
projects with equivalent scope will have comparable costs under the above
pricing.  Supplier shall provide detailed documentation of proposed and actual
utilization of **** as agreed by the Parties and Supplier shall provide **** the
aggregate **** used to date in the then-current annual period and AT&T’s
attainment of **** towards the credit based on the discount above.  The Parties
agree that, unless otherwise agreed upon by the Parties, (i) Supplier shall not
unreasonably withhold **** that have been incorporated in a forecast causing
AT&T not to reach a credit threshold that would otherwise have been met but for
the withholding of **** and where Supplier should reasonably been able to have
supplied such resources based on prior **** billed over the prior **** period,
and (b) Supplier shall not be obligated to work **** in excess of the forecasted
and planned resource allocation for IT Professional Services in a compressed
timeline in order to meet a threshold or provide a resource allocation that is
more that **** than the average of the prior **** actual run rate in IT
Professional Service **** billed.

 

Notwithstanding the foregoing, AT&T requires further clarification with respect
to Supplier’s estimating process for IT professional services work and time
reporting capability and the determination of IP ownership relative to the
delivered Work.  Within **** of the Effective Date of this Agreement, AT&T shall
provide proposed language that outlines the current process used and the Parties
shall mutually agree to any changes required to such process.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Notwithstanding anything to the contrary, AT&T shall provide Supplier with the
opportunity to provide at least **** release **** dedicated to performance
refactoring and scalability enhancements.  Such release(s) shall be at no
additional cost to AT&T and shall not be part of the annual IT professional
services commitment referenced above or constitute a remedy for Supplier’s
failure to miss an SLA.

 

4.0          Customer Care Support and Manual Transaction Processing Fees

 

4.1       The following rates shall be effective on the Effective Date of this
Agreement.  AT&T shall pay Supplier for Customer Care Support and Manual
Transaction Processing as follows:

 

The Parties shall mutually agree if Manual Transaction Processing or Customer
Care Support for a given program (or element of a program) shall be invoiced
either on (a) an “FTE Pricing” basis or (b) a fixed fee per Transaction, Inbound
Call, Outbound Call or Chat, as applicable, “Transaction Price” (or “Transaction
Pricing”) basis.  Both the FTE Pricing and the Transaction Price shall be
determined using the Baseline Rate **** in Tables 4 and 5 below and using the
methodology set forth below in this Section 4.1 and Section 4.2 and 4.3,
respectively and adjusted pursuant to the terms of Section 4.4 below as
applicable.  In the event that Transaction Pricing Basis is agreed upon, the
Parties shall mutually agree on the makeup of each “Transaction Type” as well as
the effective date for such billing (if not previously in place).  There may be
multiple Transaction Types in a given program and each Transaction Type may have
a unique Transaction Price.

 

Table 4: Baseline Rate Per Hour Table As of the Effective Date

 

Channel

 

Inbound Calls, Outbound Calls &
 Chats
(the” Baseline Rate ****”)

 

Manual Transaction Processing (non-
Calls or Chats)
(the” Baseline Rate ****”)

 

Business Mobility

 

****

 

****

 

Consumer Mobility

 

****

 

****

 

Consumer Wired

 

****

 

****

 

Indirect

 

****

 

****

 

 

For any program element where Agents supporting Inbound Calls or Outbound Calls
or Chats are located entirely at OMC locations within the United States and
Canada (“North America Program(s)”) as of the Effective Date of this Agreement,
AT&T may elect to permit Supplier to provide such support from approved
countries (as set forth in Appendix K).  For such North America Program(s) and
for any program element **** where Agents support Inbound Calls or Outbound
Calls or Chats at OMC locations within the United States and Canada (together
with any North America Program, an “Eligible Program”), the Parties shall agree
in writing on a threshold for the amount of volume of Contacts to be supported
by Agents outside of the United States and Canada.  Such threshold shall be
either (a) up to **** of volume of Contacts in ****, or (b) up to **** of volume
of Contacts in ****.  Table 6 sets forth the threshold amount of volume of
Contacts to be supported by Agents outside of the United States and Canada for
each Channel as of the Effective Date.  Supplier shall be permitted to process a
volume of such Contacts in approved countries up to the agreed upon threshold
amount agreed upon by the Parties.  Such processing shall be in accordance with
the terms of any Order, including service level.  Upon production processing of
Contacts outside of the United States and Canada for such Eligible Program (i.e.
upon completion of Agent training and nesting), the applicable Baseline Rate
**** set forth in Table 4 above shall be reduced as follows based on the agreed
upon threshold (such reduction shall apply for such Eligible Program only;
provided, however, that for an Eligible Program that no reduction shall be
provided for any Eligible Program that is listed on Table 6 unless the Parties
agree that the threshold amount for such Eligible Program changes from the
threshold amount as of the Effective Date to a higher threshold amount):

 

Table 5

 

Threshold ID

 

New Threshold

 

Reduction in Baseline Rate **** in 
Table 4 for Eligible Program

 

Tier 1

 

****

 

****

 

Tier 2

 

****

 

****

 

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

    *     Note: The maximum reduction allowed per Table 5 is **** from the
Baseline Rates **** shown in Table 4 and, for any Channel that is already within
a Tier of Table 5 above, shall as shown in Table 6 below, the Baseline Rate
shall be deemed to already include any such reduction for such Tier.

 

For purposes of illustration on the reduction of baseline rates ****, here are
examples:

 

****

 

Table 6 below establishes by program element each Channel’s current mix of
onshore/offshore resources:

 

Table 6

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

** Baseline Rate in Table 4 above already reflects Tier 1 reduction in Table 5
above.

 

Charges to AT&T by Supplier for Agent training and the related costs of
migration shall be mutually agreed upon by the Parties in writing prior to any
such change.

 

Supplier shall invoice its fees **** in arrears, by Channel, (i) in accordance
with the Transaction pricing (each a “Transaction Price”) as described in the
applicable Order or (ii), in situations where a Transaction Price has not been
established or for periods where FTE Pricing applies, at the **** rates shown
above based on the FTE Staff Plan (as defined below) for such ****.

 

4.2       “Transaction Pricing” for Customer Care Support and Manual Transaction
Processing for a Transaction Type for given Channel and program:

 

Upon agreeing on the Transaction Types applicable for a Transaction Price, the
fixed Transaction Price for each such Transaction Type shall be determined by
the following calculations and such Transaction Price shall be effective on the
Effective Date for Transaction Type(s) currently in use or the first day of the
month in which the Transaction Type(s) is established:

 

For Inbound Calls, Outbound Calls & Chats:

 

****

 

For Non call or Non-Chat Manual Transaction Processing:

 

****

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

The “CPH” for a given Transaction Type shall mean the ****, as agreed upon by
the Parties.   For the avoidance of doubt, as used above, the term CPH shall
apply for ****, as applicable for the Transaction Type).

 

Average Handle Time (AHT) for Inbound Calls and Outbound Calls and Chats
supported under an Order, means the ****.  Average Handle Time for manual
processing of Transactions supported under an Order, means ****.  AHT shall be
determined by applicable ASP Solution reports and, to the extent such reports
are not available, a Time Study for such task or task component for which
reporting data is not available.  AHTs shall be determined assuming volumes
within forecasted levels and distribution patterns and for Agent performance in
compliance of required quality and other SLAs.

 

The foregoing pricing terms shall be subject to any additional terms and
conditions set forth in Sections 4.4 and 4.5 below and in an applicable Order
(such as forecast requirements, minimums and additional pricing assumptions). 
Upon determining applicable Transaction Prices, Synchronoss shall provide a
chart of such Transaction Prices for each Transaction Price to AT&T (the “Price
Chart”).  Such Price Chart shall apply to applicable Transactions until modified
or replaced pursuant to the terms of this Agreement or the Order.  Upon any such
modification, a modified Price Chart shall be supplied.

 

4.3  “FTE Pricing” for Customer Care Support where a Transaction Price does not
apply or is not available for a given program or program element (i.e. in a new
program) shall be determined as follows:  ****.    For such program for such
period, AT&T will be invoiced based on the ****.  Each ****.   Synchronoss shall
notify AT&T prior to its consuming any **** to be invoiced as Overtime ****.  
The foregoing pricing terms shall be subject to any additional terms and
conditions set forth in an applicable Order (such as forecast requirements,
minimums and pricing assumptions).

 

4.4  During periods where Customer Care Support is subject to an Exclusion (as
defined in the applicable Order), in the event that Supplier determines that the
number of available  Agents for support of Contacts or Manual Transaction
Processing may be able to be augmented or maintained by retaining Agents outside
of or following the conclusion of their scheduled shift where such retention
would require Overtime **** for such Agents, Supplier shall notify AT&T of such
potential availability.  Upon the written approval of AT&T, Supplier may bill,
in addition to any Transaction Price, an amount of **** of the Baseline Rate
**** applicable to the program for each Overtime **** authorized by AT&T (or
other amount as agreed upon by the Parties in writing).

 

For the avoidance of doubt, the premiums in excess of base Transaction Prices or
the applicable Baseline Rate ****(for FTE Pricing) set forth above are not
billable to AT&T in the event that such Overtime **** are (i) not

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

approved by AT&T in writing, or (ii) consumed, at Supplier’s election, to
maintain required service levels during periods where such Overtime **** are the
result of Agent staffing shortages due to sick call outs or Agent attrition (and
not the result of an Exclusion).

 

4.5  Pricing Assumptions

 

Except as otherwise set forth in an Order, the following terms (the “Price
Assumptions”) shall apply to programs or program elements with Transaction
Pricing:

 

i)                 Supplier and AT&T will meet once every **** (as requested by
either Party) to review and adjust, in accordance with the terms set forth
herein and the Order, the applicable Transaction Price where appropriate based
on changes in CPH or as set forth in this Section 4.5 below.

 

ii)              In the event that the ASP Solution reporting data or Time
Studies reveal a material change in Supplier’s or Customer Care Support costs
greater than **** for a given Transaction Type, both Parties agree to review in
detail the core reasons for such change.  Except to the extent where a change in
processing costs is attributed to Supplier not meeting its performance
obligations and not to a change in the process or applications supporting the
process, then both Parties will negotiate in good faith a change in the pricing
to reflect such change factoring such metrics as ****.

 

iii)           Supplier anticipates Customer Care Support for additional
Transaction Types or Contact types may be added form time to time.  The fees for
these new Transactions or Contact types could be priced at a different rate. 
The fee for processing for such new Transactions Types or Contacts would be
determined by the complexity and processing requirements associated with the
Transaction and the Transaction Price for Manually Transactions Processing or
Contacts will be determined (in accordance with the terms of Section 4.2) after
a large enough sample size is processed by the ASP Solution and will be mutually
agreed to in writing by both Parties.  During this period which shall not exceed
****, the Parties shall mutually agree on a price until an amendment to the
Order is completed with mutually agreed upon pricing and associated SLA and
remedies reflecting such new Transaction Types or Contacts.

 

iv)          New Customer Care Support elements or changes as set forth in this
Section 4.5 above would be handled through a written change request.  New
Contact support or Manual Transaction Processing will require an initial trial
period that will produce a large enough sample size to provide Transaction
Pricing (and the respective Transaction Price) for such Contacts or Manually
Processing.  Service levels and remedies will not apply during the initial trial
period, which shall not exceed **** unless mutually agreed by the Parties.

 

v)             Any modifications requested by AT&T that impact the CPH,
configuration or processing methodology by Supplier may require adjustments to
the fees herein.  Upon receipt and review of AT&T’s modification request,
Supplier shall inform AT&T of any proposed increase to the fees. AT&T will have
the sole option of whether or not to move forward with its requested
modification.

 

vi)          Supplier shall be entitled to an additional period, not to exceed
****, upon a large ramp of Agents for a program or the addition, enhancement,
upgrade or re-release of a material change to process or procedure requested by
a AT&T, where the Parties agree (such agreement not to be unreasonably withheld)
that such change can reasonably be expected to materially affect Supplier’s
ability to meet one or more Service Levels (each, an “SL Relief Period”).  Such
SL Relief Period shall apply only with respect to the Service Level(s) that the
Parties agree are adversely affected by such addition, ramp, enhancement,
upgrade, modification or re-release.  During a SL Relief Periods, Remedies shall
not be imposed with regard to the affected Service Level(s) for the impacted
Services, however, that Supplier shall use commercially reasonable efforts to
meet the Services Levels.

 

vii)       In the event that daily Contact or Transaction volumes for a program
element are not sufficient to support a staff of **** (as demonstrated by
typical statistical evaluations used in the industry that take into
consideration program SLAs), Supplier may require a reasonable minimum number of

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Transactions and/or Contacts for such programs for such periods or elect to bill
for such portion using FTE Pricing (as set forth in Section 4.2) above)
applicable to the program.  In addition, the Parties shall agree on changes to
the Transaction Price (and **** fees if applicable) for additions to the normal
days or hours of operation for a given program prior to implementing such
change.

 

viii)    In the event that Manual Transaction Processing or Contact processing
times are materially increased (or CPH materially decreased) as a result of an
error, delay or increased as a result of an error or failure of an AT&T (or its
agents) provided application or system or other Exclusion, Supplier, shall
notify AT&T of such condition and the Parties shall discuss options to address
such condition.  Unless otherwise agreed by the Parties, Vendor, if such
condition is not resolved in a reasonable period of time, Vendor, may, upon
notification to AT&T, require for such impacted periods to bill using for Agents
working such program during such period to be billed at the Baseline **** Rate
**** applicable to the program in lieu of the applicable Transaction Price for
Transactions or Contacts supported during such interval.

 

ix)          Pricing includes, for Inbound Calls, call recording with retention
of such recordings for ****.  AT&T shall have access to such recordings, in
accordance with processes mutually agreed upon by the Parties, for purposes off
monitoring and evaluation of Customer Care Support quality.

 

5.0          ****

 

5.1 ****

 

5.2 ****

 

6.0          Additional Channels

 

AT&T may add additional Channels (which may be outside of AT&T eCommerce) to
this Agreement at the same terms and conditions. In the event a new Channel
requires material changes to the ****, Supplier shall inform AT&T of the cost
variance and the Parties shall work together to

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

determine whether or not to increase or decrease the Hosting Fee set forth in
Section 2.0 for such new Channel or all Channels, as applicable.

 

For example if the **** systems architecture consists of ****, which are of
substantially similar cost to support and maintain to the existing systems
architecture with no incremental costs for ****, the Hosting Fee for such new
Channel would not exceed the then current **** Channel Hosting Fee.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Appendix G — Prime Supplier MBE/WBE/DVBE Participation Plan

 

PRIME SUPPLIER MBE/WBE/DVBE PARTICIPATION PLAN

 

YEAR  REPORTING:

 

PRIME SUPPLIER NAME:

 

 

 

 

 

ADDRESS:

 

 

 

 

 

COMPANY E-MAIL:

 

 

 

 

 

TELEPHONE NUMBER:

 

 

 

DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT:

 

(what product or service is the Prime Supplier providing to AT&T)

 

DESCRIBE YOUR M/WBE-DVBE OR SUPPLIER DIVERSITY PROGRAM AND THE PERSONNEL
DEDICATED TO THAT PROGRAM

 

(Prime Supplier should note their outreach activities to diverse suppliers,
membership in National Diversity Organizations, commitment from company
leadership on engaging diversity suppliers, etc.)

 

THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS IS SUBMITTED AS AN MBE/WBE/DVBE
PARTICIPATION PLAN.

 

1.              GOALS

 

A. WHAT ARE YOUR MBE/WBE/DVBE PARTICIPATION GOALS?

 

MINORITY BUSINESS ENTERPRISES

(MBEs)

o

 

 

WOMAN BUSINESS ENTERPRISES

(WBEs)

o

 

 

DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)

o

 

B. WHAT IS THE ESTIMATED ANNUAL VALUE OF THIS CONTRACT:  $

 

C. WHAT ARE THE DOLLAR AMOUNTS OF YOUR PROJECTED MBE/WBE/DVBE PURCHASES:

 

Multiply % in A. above against contract value listed in B. above

 

MINORITY BUSINESS ENTERPRISES (MBEs)

$

 

 

WOMAN BUSINESS ENTERPRISES (WBEs)

$

 

 

DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)

$

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

2.              LIST THE PRINCIPAL GOODS AND SERVICES TO BE SUBCONTRACTED TO
MBE/WBE/DVBEs OR DELIVERED THROUGH MBE/WBE/DVBE VALUE ADDED RESELLERS

 

(what part of the Prime Suppliers supply chain provides opportunities for
diversity subcontracting)

 

DETAILED PLAN FOR USE OF M/WBEs-DVBEs AS SUBCONTRACTORS, DISTRIBUTORS, VALUE
ADDED RESELLERS

 

For every product and service you intend to use, provide the following
information. (attach additional sheets if necessary)

 

Company Name

 

Classification
(MBE/WBE/DVBE)

 

Products/Services to be
provided

 

$ Value

 

Date to Begin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.              SELLER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND
RECORDS TO SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION
GOAL(S). SELLER ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR
IDENTIFYING, SOLICITING AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS
AND VALUE ADDED RESELLERS.

 

4.              THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF MBE/WBE/DVBE
COORDINATOR FOR SELLER, WILL:

 

ADMINISTER THE MBE/WBE/DVBE PARTICIPATION PLAN, SUBMIT SUMMARY REPORTS, AND
COOPERATE IN ANY STUDIES OR SURVEYS AS MAY BE REQUIRED IN ORDER TO DETERMINE THE
EXTENT OF COMPLIANCE BY THE SELLER WITH THE PARTICIPATION PLAN.

 

Within sixty (60) days from the Effective Date of this Agreement, Supplier shall
email a copy of the initial annual plan to attsd@att.com.  Thereafter, Supplier
shall furnish its monthly results to AT&T in accordance with instructions to be
provided to Supplier following AT&T’s receipt of Supplier’s initial annual plan.

 

NAME:

 

 

 

 

 

TITLE:

 

 

 

 

 

TELEPHONE NUMBER:

 

 

 

 

 

AUTHORIZED SIGNATURE:

 

 

 

 

 

DATE:

 

 

 

[g194781ku09i001.gif]

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Appendix K — Approved Offshore Locations

 

Country(ies) where services are
authorized by AT&T to be performed
(Offshore Locations)

 

Services to be performed from
this approved country

 

Name of Supplier, Affiliate,
and/or Subcontractor
performing the Services

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

****

 

****

 

****

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Appendix O — Supplier Information Security Requirements (SISR)

 

(AT&T Supplier Information Security Requirements (SISR) — v5.1, September, 2012)

 

The following AT&T Supplier Information Security Requirements (“Security
Requirements”) apply to Supplier, its affiliates, its subcontractors, and each
of their employees and/or temporary workers, contractors, vendors and/or agents
who perform any Services for, on behalf of, and/or through AT&T and/or other
obligations (for the purpose of this Appendix, each or all “Supplier”) that
include any of the following:

 

****

 

Supplier represents and warrants that during the term of the Agreement and
thereafter (as applicable with respect to Supplier’s obligations under the
Survival of Obligations clause) Supplier is, and shall continue to be, in
compliance with its obligations as set forth herein. In addition to all other
remedies specified in the Agreement, Supplier agrees that AT&T shall be entitled
to seek an injunction, specific performance or other equitable relief and be
reimbursed the costs (including reasonable attorney’s fees) by Supplier to
enforce the obligations in these Security Requirements, including those that
survive termination or expiration of the Agreement in accordance with the
indemnification procedures and other limitations set forth in the Master
Agreement. The provisions of this Appendix shall not be deemed to, and shall
not, limit any more stringent security or other obligations of the Agreement.
For the avoidance of doubt, these requirements apply to Supplier’s performance
of Services from all locations, including primary, non-primary, remote, virtual,
and/or telecommuting or telework locations, if any, used in connection with the
Agreement. Section and paragraph headings contained in parentheses that follow
the requirements below are for reference purposes only and are not to affect the
meaning or interpretation of these Security Requirements.

 

AT&T reserves the right to update or modify its Security Requirements from time
to time. Upon notification by AT&T of its need to modify the Security
Requirements, Supplier agrees to promptly negotiate in good faith and expedite
execution of an amendment to the Agreement to incorporate any such modification.
Supplier acknowledges that AT&T may require modifications to Security
Requirements:

 

1.              Upon extension or renewal of the Agreement;

 

2.              Upon any change in work scope or other substantive modification
of the Agreement; or

 

3.              At such time that AT&T deems necessary.

 

Definitions:

 

Unless otherwise set forth or expanded herein, defined terms shall have the same
meaning as set forth in the main body of the Agreement.

 

“Customer Facing System(s)” means an Information Resource(s) accessible from
public networks, intended for use by AT&T and/or its customers, which resides in
a ****, as defined below, and where that ****:

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

****

 

Note: A Customer Facing System which also is used by AT&T employees,
contractors, vendors or suppliers to perform work on behalf of AT&T is not
considered a Customer Facing System when performing such work.

 

****

 

The following must only be located within the trusted internal network:

 

****

 

The following must not be located within the ****:

 

****

 

“Incident Management Process” is a Supplier-developed documented procedure to be
followed in the event of an actual or suspected attack upon, intrusion upon,
unauthorized access to, loss of, or other breach involving AT&T’s Information
Resources.

 

“Information Resource(s)” means systems, applications, networks, network
elements, and other computing and information storage devices, including smart
phones, tablets, and USB memory sticks, and AT&T’s Information stored,
transmitted, or processed with these resources in conjunction with supporting
AT&T and/or used by Supplier in fulfillment of its obligations under the
Agreement.

 

“Mobile and Portable Devices” means mobile and/or portable computers, devices,
media and systems capable of being easily carried, moved, transported or
conveyed that are used in connection with the Agreement. Examples of such
devices include laptop computers, tablets, USB hard drives, USB memory sticks,
Personal Digital Assistants (PDAs), and wireless phones, such as smartphones.

 

“Nonpublic Information Resources” means those Information Resources used under
the Agreement to which access is restricted and cannot be gained without proper
authorization and identification.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

“Sensitive Personal Information” or “SPI” means any information that:
(a) requires a high degree of protection by law and where loss or unauthorized
disclosure would require notification by AT&T to government agencies,
individuals or law enforcement, and (b) any information that, if made public,
could expose individuals to a risk of physical harm, fraud, or identity theft.
Examples of SPI include, but are not limited to, social security numbers,
national government issued identification numbers, such as passport and visa
numbers, state- or province-issued identification numbers, drivers license
numbers, dates of birth, bank account numbers, credit card numbers, customer
authentication credentials, and Protected Health Information (PHI) as defined by
the Health Insurance Portability and Accountability Act (HIPAA). Note: ****.

 

“Security Gateway” means a set of control mechanisms between two or more
networks having different trust levels which filter and log traffic passing, or
attempting to pass, between networks, and the associated administrative and
management servers. Examples of Security Gateways include ****.

 

“Strong Authentication” means the use of authentication mechanisms and
authentication methodologies stronger than the passwords required by Security
Requirement 34 herein. Examples of Strong Authentication mechanisms and
methodologies include digital certificates, two-factor authentication, and
one-time passwords.

 

“Strong Encryption” means the use of encryption technologies with minimum key
lengths of **** whose strength provides reasonable assurance that it will
protect the encrypted information from unauthorized access and is adequate to
protect the confidentiality and privacy of the encrypted information, and which
incorporates a documented policy for the management of the encryption keys and
associated processes adequate to protect the confidentiality and privacy of the
keys and passwords used as inputs to the encryption algorithm.

 

In accordance with the foregoing, Supplier shall:

 

System Security

 

1.              Actively monitor industry resources (e.g., www.cert.org and
pertinent software vendor mailing lists and websites) for timely notification of
all applicable security alerts pertaining to Supplier’s Information Resources.
(Security Alerts)

 

2.              At least ****, and in addition immediately following all
significant changes and upgrades, scan externally-facing Information Resources
related to the ASP Solution, including, but not limited to, networks, servers,
and applications, with applicable industry-standard security vulnerability
scanning software to uncover security vulnerabilities. (Externally-facing System
Scanning)

 

3.              At least quarterly, and in addition immediately following all
significant changes and upgrades, scan internal Information Resources,
including, but not limited to, networks, servers, applications and databases,
with applicable industry-standard security vulnerability scanning software to
uncover security vulnerabilities, ensure that such Information Resources related
to the ASP Solution are properly hardened as documented in Security Requirement
9 below, and identify any unauthorized wireless networks. (Internal System
Scanning)

 

4.             RESERVED

 

5.              In environments where such technology is commercially available
and to the extent practicable, deploy one or more Intrusion Detection Systems
(IDS), Intrusion Prevention Systems (IPS), or Intrusion Detection and Prevention
Systems (IDP) in an active mode of operation that monitors all traffic entering
and leaving Information Resources in conjunction with the Agreement. (Intrusion
Detection/Prevention Systems)

 

6.              Have and use a documented process to remediate security
vulnerabilities in the Information Resources, including, but not limited to,
those ****, and apply appropriate security patches promptly with respect to the
probability that such vulnerability can be or is in the process of being
exploited. (Remediating/Patching Service Vulnerabilities)

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

7.              Assign security administration responsibilities for configuring
host operating systems to specific individuals. (Security Administration
Responsibilities)

 

8.              Ensure that its information security staff has reasonable and
necessary experience in information and network security. (Necessary Staff
Experience)

 

9.              Ensure that all of Supplier’s Information Resources are and
remain ‘hardened’ including, but not limited to, ****. (Hardened Systems)

 

10.       Change all default account names and/or default passwords. (Changing
Default Account Names and Passwords)

 

11.       Limit system administrator (also known as root, privileged, or super
user) access to operating systems intended for use by multiple users only to
individuals requiring such high-level access in the performance of their jobs.
(Limit Super User Privileges)

 

12.       Require application, database, network and system administrators to
restrict access by users to only the **** necessary for them to perform
authorized functions. (Administrators to Restrict User Access)

 

Physical Security

 

13.       Ensure that all of Supplier’s Information Resources intended for use
by multiple users are located in secure physical facilities with access limited
and restricted to authorized individuals only. (Information Resources in Secure
Facilities)

 

14.       Monitor and record, for audit purposes, access to the physical
facilities containing Information Resources intended for use by multiple users
used in connection with Supplier’s performance of its obligations under the
Agreement. (Monitoring and Recording Access)

 

Network Security

 

15.       When providing Internet-based services to AT&T, protect AT&T’s
Information by the implementation of a network DMZ. Web servers providing
service to AT&T shall reside in the ****. Information Resources storing AT&T’s
Information (such as application and database servers) shall reside in a trusted
internal network. (Internet Services Must Use ****)

 

16.       Upon AT&T’s request, provide to AT&T a logical network diagram
documenting the Information Resources (including, but not limited to, ****) that
will support AT&T. (Provision of Logical Network Diagram)

 

17.       Have a documented process and controls in place to detect and handle
unauthorized attempts to access AT&T’s Information. (Detection and Handling of
Unauthorized Access)

 

18.       a.              Use Strong Encryption for the transfer of AT&T’s
Information outside of AT&T- or Supplier-controlled facilities or when
transmitting AT&T’s Information over any untrusted network.

 

b.              By no later than ****, always use Strong Encryption to protect
AT&T’s customer proprietary network information (“CPNI”), as that term is
defined in the Telecommunications Act of 1996, 47 U.S.C. §222 (h)(1), and

 

AT&T’s SPI when transmitted. Exception: Where elsewhere authorized in writing by
AT&T, AT&T’s CPNI transmitted for distribution to AT&T’s customers may be
exempted from this requirement.

 

(Note: This also applies to AT&T’s Information contained in email, or the
attachments embedded within the email, as the case may be. For greater clarity,
if, for example, the text in an email does not contain AT&T’s Information, but
the embedded attachments within that email do contain AT&T’s Information, then
the embedded attachments, but not the email, need to be encrypted.) (Encryption
of Information in Transit)

 

19.       Require Strong Authentication for any remote access use of Nonpublic
Information Resources. (Remote Access Authentication)

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Information Security

 

20.       Isolate AT&T’s applications and AT&T’s Information from any other
customer’s or Supplier’s own applications and information either by using ****or
alternatively by using ****. (Separate AT&T’s Information from non-AT&T
information)

 

21.       Have documented procedures for the secure backup and recovery of
AT&T’s Information which shall include, at a minimum, procedures for the ****
and, upon AT&T’s request, provide such documented procedures to AT&T. (Secure
Backup, Transport, Storage and Disposal of AT&T’s Information)

 

22.       Maintain and, upon AT&T’s request, furnish to AT&T a documented
business continuity plan that ensures that Supplier can meet its contractual
obligations under the Agreement, including the requirements of any applicable
Statement of Work or Service Level Agreement. Such plan shall include the
requirement that the included procedures be regularly tested at least ****.
Supplier shall promptly review its business continuity plan to address
additional threat scenarios. (Business Continuity Plan)

 

23.       Use Strong Encryption to protect AT&T’s CPNI and AT&T’s SPI when
stored. (Encryption at Rest/Storage)

 

24.       Limit access to AT&T’s Information, including, but not limited to,
paper hard copies, only to authorized persons or systems. (Limit Access to
AT&T’s Information Regardless of Form)

 

25.       Be compliant with any applicable government- and industry-mandated
information security standards. (Examples of such standards include, but are not
limited to, the Payment Card Industry-Data Security Standards (PCI-DSS),
National Automated Clearing House Associates (NACHA) Rules, and Electronic Data
Interchange (EDI) standards, and the information security requirements
documented within laws, such as HIPAA.) (Compliance with Industry and Government
Requirements)

 

26.       At no additional charge to AT&T:

 

a.              Upon AT&T’s request, provide copies of any of AT&T’s Information
to AT&T within **** of such request.

 

b.              Return, or, at AT&T’s option, destroy all of AT&T’s Information,
including electronic and hard copies, within **** after the sooner of:

 

i.                  expiration or Termination of the Agreement;

 

ii.               AT&T’s request for the return of AT&T’s Information; or

 

iii.            the date when Supplier no longer needs AT&T’s Information to
perform Services under the Agreement.

 

c.               In the event that AT&T approves destruction as an alternative
to returning AT&T’s Information, then certify in writing the destruction (e.g.,
****) as rendering AT&T’s Information non-retrievable.

 

d.              In the event that Supplier needs to retain copies of AT&T’s
Information more than **** past either the expiration or Termination of the
Agreement, or AT&T’s request for the return or destruction of AT&T’s
Information, Supplier shall be allowed to retain such copies when elsewhere
agreed to in writing with AT&T. Exception: Copies of AT&T’s Information retained
as part of a backup-and-recovery, business continuity or disaster recovery
process may be retained for more than **** past the expiration or Termination of
the Agreement without obtaining agreement in writing from AT&T allowing such
retention provided that all such copies are destroyed within no more than ****
of the date of creation. (Return of AT&T’s Information)

 

27.       Unless otherwise instructed by AT&T in writing, when collecting,
generating or creating Information for, through or on behalf of AT&T or under
the AT&T brand, ensure that such Information shall be AT&T’s Information and,
whenever practicable, label such Information of AT&T as “AT&T Proprietary
Information” or at a minimum, label AT&T’s Information as “Confidential” or
“Proprietary”. Supplier acknowledges that AT&T’s Information shall remain
AT&T-owned Information irrespective of labeling or the absence thereof.
(Confidential or Proprietary Markings)

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Identification and Authentication

 

28.       Assign unique UserIDs to individual users. (Unique UserIDs)

 

29.       Have and use a documented UserID lifecycle management process
including, but not limited to, procedures for **** for all Information Resources
and across all environments (e.g., production, test, development, etc.). Such
process shall include review of access privileges and account validity to be
performed at least ****. (UserID Life Cycle Management)

 

30.       Enforce the rule of least privilege (i.e., ****). (Rule of Least
Privilege)

 

31.       Limit failed login attempts to no more than **** attempts and lock the
user account upon reaching that limit. Access to the user account can be
reactivated subsequently through a manual process requiring **** or, where such
capability exists, can be automatically reactivated after at least ****.
Exception: Where elsewhere authorized in writing by AT&T, AT&T customer usage of
Customer Facing Systems may be exempted from this requirement. (Limit Failed
Logins)

 

32.       Terminate interactive sessions, or activate a secure, locking
screensaver requiring authentication, after a period of inactivity not to exceed
****. Exception: Where elsewhere authorized in writing by AT&T, AT&T customer
usage of Customer Facing Systems may be exempted from this requirement.
(Terminate Inactive Interactive Sessions)

 

33.      Require password expiration at regular intervals not to exceed ****.
Exception: Where elsewhere authorized in writing by AT&T, AT&T customer usage of
Customer Facing Systems may be exempted from this requirement. (Expire
Passwords)

 

34.       a.              Use an authentication method based on the sensitivity
of AT&T’s Information. Whenever authentication credentials are stored, Supplier
shall protect them using Strong Encryption.

 

b.              When passwords are used, they shall be complex and shall at
least meet the following password construction requirements:

 

****

 

Exception: Where elsewhere authorized in writing by AT&T, AT&T customer usage of
Customer Facing Systems may be exempted from the password construction
requirements.

 

c.               Applications housing more sensitive copies of AT&T’s
Information, as identified in writing by AT&T, may require an authentication
mechanism stronger than passwords. In such case the authentication mechanism
shall be mutually agreed to in advance in writing. Examples of stronger
authentication methods include ****. (Passwords and Construction Rules)

 

35.       Use a secure method for the conveyance of authentication credentials
(e.g., passwords) and authentication mechanisms (e.g., tokens or smart cards).
(Use Secure Method to Convey UserIDs and Passwords)

 

Warning Banner

 

36.       For AT&T branded products or services or for software developed for
AT&T, display a warning banner on login screens or pages as specified in writing
by AT&T. (Display Warning Banners)

 

Software and Data Integrity

 

37.       In environments related to the ASP Solution where antivirus software
is commercially available and to the extent practicable, have current antivirus
software installed and running to scan for and promptly remove or quarantine

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

viruses and other malware. (Note: For the avoidance of doubt, this requirement
also applies to Mobile and Portable Devices where antivirus software is
commercially available.) (Scan and Remove Viruses)

 

38.       Separate non-production Information Resources from production
Information Resources. (Separate Production and Non-Production Information
Resources)

 

39.       Have a documented change control process including back-out procedures
for all production environments. (Software Change Control Process)

 

40.       For applications which utilize a database that allows modifications to
AT&T’s Information, have logging features enabled and retain logs pertaining to
access, change and modification by users logs for a minimum of ****. (Utilize
Database Transaction Logging)

 

41.       a.              For all software developed under the Agreement, review
such software to find and remediate security vulnerabilities during initial
implementation and upon any modifications and updates.

 

b.              Where technically feasible, for all software used, furnished
and/or supported under the Agreement, review such software to find and remediate
security vulnerabilities during initial implementation and upon any
modifications and updates. (Review Code for Vulnerabilities)

 

42.       Perform quality assurance testing for the security components (e.g.,
****), as well as any other activity designed to validate the security
architecture, during initial implementation and upon any modifications and
updates. (Quality Assurance Test Security Components)

 

Privacy Issues

 

43.       Restrict access to any of AT&T’s CPNI and AT&T’s SPI to authorized
individuals. (Restrict Access to AT&T CPNI and SPI)

 

44.       Not store AT&T’s CPNI and AT&T’s SPI on removable media (e.g., USB
flash drives, thumb drives, memory sticks, tapes, CDs, or external hard drives)
except: (a) for backup, business continuity, disaster recovery, and data
interchange purposes as allowed and required under contract, and (b) using
Strong Encryption. Exception: Where elsewhere authorized in writing by AT&T,
AT&T’s CPNI stored for distribution to AT&T’s customers may be exempted from
this requirement. (Control AT&T CPNI and SPI on Removable Media)

 

Monitoring and Auditing Controls

 

45.      Restrict access to security logs to authorized individuals, and protect
security logs from unauthorized modification. (Restrict Access to Security Logs)

 

46.       Review, on no less than a **** basis, all security and
security-related audit logs for anomalies and document and resolve all logged
security problems in a timely manner. (Review Security Logs and Resolve Security
Problems)

 

47.       Retain complete and accurate records relating to its performance of
its obligations arising out of these Security Requirements and Supplier’s
compliance herewith in a format that will permit assessment or audit for a
period of no less than ****, or longer as may be required pursuant to a court
order or civil or regulatory proceeding. Notwithstanding the foregoing, Supplier
shall only be required to maintain security logs for a minimum of ****. (Retain
Records)

 

48.       Permit AT&T to conduct an assessment or audit to verify Supplier’s
compliance with its contractual obligations in connection with these AT&T
Supplier Information Security Requirements. Upon AT&T’s request for audit,
Supplier shall schedule a security audit to commence within **** from such
request. In the event that AT&T, in its sole discretion, deems that a security
breach has occurred, which has not been promptly reported to AT&T in compliance
with the Supplier’s Incident Management Process, Supplier shall schedule the
audit to commence within **** of AT&T’s notice requiring an audit. This
provision shall not be deemed to, and shall not, limit any more stringent audit
obligations permitting the examination of Supplier’s records contained in the
Agreement. (Audit Rights)

 

49.       Within **** of receipt of the assessment or audit report, provide AT&T
a written report outlining the corrective actions that Supplier has implemented
or proposes to implement with the schedule and current status of

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

each corrective action. Supplier shall update this report to AT&T every
****reporting the status of all corrective actions through the date of
implementation. Supplier shall implement all corrective actions within **** of
Supplier’s receipt of the assessment or audit report. (Remediate Audit Findings)

 

Reporting Violations

 

50.       Have and use an Incident Management Process and promptly notify AT&T
whenever there is an attack upon, intrusion upon, unauthorized access to, loss
of, or other breach of AT&T’s Information Resources at:

 

a.              Asset Protection by telephone at 800-807-4205 from within the US
and at 1-908-658-0380 from elsewhere, and

 

b.              Supplier’s contact within AT&T for Service-related issues.

 

(Maintain and Use Incident Response Procedures)

 

51.       After notifying AT&T whenever there is an attack upon, intrusion upon,
unauthorized access to, loss of, or other breach of AT&T’s Information
Resources, provide AT&T with regular status updates, including, but not limited
to, actions taken to resolve such incident, at mutually agreed intervals or
times for the duration of the incident and, within five (5) days of the closure
of the incident, provide AT&T with a written report describing the incident,
actions taken by the Supplier during its response and Supplier’s plans for
future actions to prevent a similar incident from occurring. (Provide AT&T
Incident Response Status and Final Resolution)

 

Software Development

 

52.       RESERVED

 

Security Policies and Procedures

 

53.       Ensure that all personnel, subcontractors or representatives
performing work under this Agreement are in compliance with these Security
Requirements. (All Work to Be In Compliance with SISR)

 

54.       RESERVED

 

55.      Return all AT&T-owned or -provided access devices (including, but not
limited to, ****) as soon as practicable, but in no event more than **** after
the sooner of: (a) expiration or Termination of the Agreement; (b) AT&T’s
request for the return of such property; or (c) the date when Supplier no longer
needs such devices. (Return all AT&T Owned or Provided Access Devices)

 

Mobile and Portable Devices

 

56          Use Strong Encryption to protect all of AT&T’s Information stored on
Mobile and Portable Devices.

 

57          Use Strong Encryption to protect all of AT&T’s Information
transmitted using or remotely accessed by network-aware Mobile and Portable
Devices.

 

58          a.              When using network aware Mobile and Portable Devices
that are not laptop computers to access and/or store AT&T’s Information, such
devices must be capable of deleting all stored copies of AT&T’s Information upon
receipt over the network of a properly authenticated command. (Note: Such
capability is often referred to as a “remote wipe” capability.)

 

b.              Have documented policies, procedures and standards in place to
ensure that the authorized individual who should be in physical control of a
network-aware Mobile and Portable Device that is not a laptop computer and that
is storing AT&T’s Information promptly initiates deletion of all AT&T’s
Information when the device becomes lost or stolen.

 

c.               Have documented policies, procedures and standards in place to
ensure that Mobile and Portable Devices that are not laptop computers and are
not network aware, will automatically delete all stored copies of AT&T’s
Information after no more than three times the number of consecutive failed
login attempts documented within Security Requirement 31.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

47

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

59.      Have documented policies, procedures and standards in place which
ensure that any Mobile and Portable Devices used to access and/or store AT&T’s
Information:

 

a.              Are in the physical possession of authorized individuals;

 

b.              Are physically secured when not in the physical possession of
authorized individuals; or

 

c.               Have their data storage promptly and securely deleted when not
in the physical possession of authorized individuals nor physically secured.

 

60.       Prior to allowing access to AT&T’s Information stored on or through
the use of Mobile and Portable Devices, Supplier shall have and use a process to
ensure that:

 

a.              The user is authorized for such access; and

 

b.              The identity of the user has been authenticated.

 

61.       Implement a policy that prohibits the use of any Mobile and Portable
Devices that are not administered and/or managed by Supplier or AT&T to access
and/or store AT&T’s Information.

 

62.       Review, at least annually, the use of, and controls for, all
Supplier-administered or -managed Mobile and Portable Devices to ensure that the
Mobile and Portable Devices can meet the applicable Security Requirements.

 

Security Gateways

 

63.       Require Strong Authentication for administrative and/or management
access to Security Gateways, including, but not limited to, any access for the
purpose of reviewing log files.

 

64.       Have and use documented controls, policies, processes and procedures
to ensure that unauthorized users do not have administrative and/or management
access to Security Gateways, and that user authorization levels to administer
and manage Security Gateways are appropriate.

 

65.       At least once every ****, ensure that Security Gateway configurations
are hardened by selecting a sample of Security Gateways and verifying that each
default rule set and set of configuration parameters ensures the following:

 

****

 

66.       Ensure that monitoring tools are used to validate that all aspects of
Security Gateways (e.g., hardware, firmware, and software) are continuously
operational.

 

67.      Ensure that all Security Gateways are configured and implemented such
that all non-operational Security Gateways shall deny all access.

 

Wireless Networking

 

68.       When using **** based wireless networking technologies to perform or
support Services for AT&T, ensure that all of AT&T’s Information transmitted is
protected by the use of appropriate encryption technologies sufficient to
protect the confidentiality of AT&T’s Information; provided, however, that in
any event such encryption shall use no less than key lengths of ****. Exception:
The use of **** wireless headsets, keyboards, microphones, and pointing devices,
such as mice, touch pads, and digital drawing tablets, is excluded from this
requirement.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Connectivity Requirements

 

69.       In the event that a data connection agreement, such as a “Master Data
Connection Agreement,” “Data Connection Agreement,” and/or “Connection
Supplement” (“DCA”) exists between the Parties, and incorporates the Agreement
by reference, or is otherwise integrated with, or used to govern the Parties’
connectivity obligations under, this Agreement, agree that any information
security requirements incorporated within such DCA are hereby superseded by the
terms of these Security Requirements, effective as of the date these Security
Requirements become effective under the Agreement, and the terms of such DCA are
amended to require that the Security Requirements and not the information
security requirements incorporated within the DCA are controlling in the
Agreement (as well as any agreements subordinate to the Agreement).
Notwithstanding the foregoing, the DCA remains in full force and effect for all
other agreements between the Parties to which it applies.

 

70.       In the event that Supplier has, or will be provided, connectivity to
AT&T’s or AT&T’s customers’ Nonpublic Information Resources in conjunction with
this Agreement, then in addition to the foregoing:

 

a.              Use only the mutually agreed upon facilities and connection
methodologies to interconnect AT&T’s and AT&T’s customers’ Nonpublic Information
Resources with Supplier’s Information Resources.

 

b.              NOT establish interconnection to AT&T’s and AT&T’s customers’
Nonpublic Information Resources without the prior consent of AT&T.

 

c.               Provide AT&T access to any applicable Supplier facilities
during normal business hours for the maintenance and support of any equipment
(e.g., router) provided by AT&T under the Agreement for connectivity to AT&T’s
and AT&T’s customers’ Nonpublic Information Resources.

 

d.              Use any equipment provided by AT&T under this Agreement for
connectivity to AT&T’s and AT&T’s customers’ Nonpublic Information Resources
only for the furnishing of those Services or functions explicitly authorized in
the Agreement.

 

e.               If the agreed upon connectivity methodology requires that
Supplier implement a Security Gateway, maintain logs of all sessions using such
Security Gateway. These session logs must include sufficiently detailed
information to identify the end user or application, origination IP address,
destination IP address, ports/service protocols used and duration of access.
These session logs must be retained for a minimum of ****.

 

71.       In the event that Supplier has, or will be provided, connectivity to
AT&T’s or AT&T’s customers’ Nonpublic Information Resources in conjunction with
this Agreement, in addition to other rights set forth herein, permit AT&T to:

 

a.              Gather information relating to access, including Supplier’s
access, to AT&T’s and AT&T’s customers’ Nonpublic Information Resources. This
information may be collected, retained and analyzed by AT&T to identify
potential security risks without further notice. This information may include
trace files, statistics, network addresses, and the actual data or screens
accessed or transferred.

 

b.              Immediately suspend or terminate any interconnection to AT&T’s
and AT&T’s customers’ Nonpublic Information Resources if AT&T, in its sole
discretion, believes there has been a breach of security or unauthorized access
to or misuse of AT&T data facilities or AT&T Information Resources.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

 

Appendix Z - AT&T’s Vendor Expense Policy (Updated 1/11/2013)

 

1.0       General

 

The AT&T Vendor Expense Policy (VEP) provides guidelines to be followed by all
vendors of AT&T in requesting reimbursement for business travel, meals and other
business related expense.  Expenses outside this policy are not reimbursable.

 

The following principles apply to requests for expense reimbursement:

 

When spending money that is to be reimbursed, vendors must ensure that an AT&T
Company (“Company”) receives proper value in return.

 

Personal expenditures reported for reimbursement should be billed exactly as
they were incurred.  The use of averages for any type expenditure or combination
of expenditures is not permitted except as specifically provided or documented
in a contract.

 

Every vendor and AT&T employee who certifies or approves the correctness of any
voucher or bill should have reasonable knowledge the expense and amounts are
proper and reasonable.  In the absence of the adoption of such policy, or
existing contractual agreements, these guidelines are considered the minimum
requirements for requesting reimbursement of Company funds.

 

Deviations from this VEP must be approved in writing by the sponsoring Senior
Manager or Officer of an AT&T Company.

 

Receipts will be requested and reviewed for any unusual or out of the ordinary
expenses or where the approver cannot make a reasonable determination of the
propriety of the invoice without a receipt.

 

1.1 Non-Reimbursable Expenses

 

The following is a list, although not all inclusive, of expenses considered not
reimbursable:

 

·                  Airline club membership fees, dues, or upgrade coupon

·                  Barber/Hairstylist/Beautician Expenses

·                  Birthday cakes, lunches, balloons, and other personal
celebration/recognition costs

·                  Break-room supplies for the vendor, such as coffee, creamer,
paper products, soft drinks, snack food

·                  Car rental additional fees as an example:  Global Positioning
System (GPS) devices, or fee charged for airline frequent flyer miles.

·                  Car Washes

·                  Clothing, personal care items, and toiletries

·                  Credit card fees

·                  Dependent care

·                  Entertainment expenses

·                  Expenses associated with spouses or other travel companions

·                  Expenses to cover meals or expenses for an AT&T employee,
whether in a home location or on official travel

·                  Flowers, cards and gifts

·                  Health Club and Fitness facilities

·                  Hotel pay-per-view movies, Video Games and/or mini bar items

·                  Hotel no-show or cancellation charges

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

·                  Insurance for rental car and or flight

·                  Internet access in hotels  (added to 3.5)

·                  Laundry (except when overnight travel is required for 7 or
more consecutive nights)

·                  Lawn care

·                  Lost: luggage, cash, personal items and valuables, and
tickets

·                  Magazines & newspapers

·                  Meals not consistent with AT&T’s Global Employee Expense
Policy and or meals not directly required for doing business on the AT&T account
(e.g. vendors cannot voucher lunch with each other simply to talk about AT&T)

·                  Medical supplies

·                  Membership fees to exercise facilities or social/country
clubs

·                  Movies purchased while on an airplane

·                  Office expenses of vendors for example: a calendar

·                  PC, cell phone, and other vendor support expenses (unless
specifically authorized in the agreement)

·                  Personal entertainment

·                  Phone usage on airline unless AT&T business emergency

·                  Safe rentals during a hotel stay

·                  Souvenirs, personal gifts

·                  Surcharges for providing fast service (not related to
delivery charges such as FedEx, UPS, etc.).  AT&T expects all vendors to
complete the terms of contracts in the shortest period practicable.  Charges for
shortening the timeframe in which contracts are fulfilled are not permissible.

·                  Tips for housekeeping and excessive tips, i.e., in excess of
15% to 18% of cost of meal or services, excluding tax

·                  Tobacco Products

·                  Traffic or Parking Fines

·                  Travel purchased with prepaid air passes.

·                  Upgrades on airline, hotel, or car rental fees

·                  Water (bottled or dispensed by a supplier), (unless
authorized for specific countries where it is recommended that bottled water is
used)

·                  Fee charged for advanced reservation for airport parking

 

The failure to comply with the above mentioned restrictions will result in the
Company refusing payment of charges or pursuing restitution from the vendor.

 

2.0 Responsibilities

 

2.1 Vendor’s Responsibility

 

AT&T’s sponsoring managers will ensure that vendors have been covered on this
policy prior to incurring any expenditure.  Vendors and their sponsoring AT&T
managers are responsible for clarifying any questions or uncertainties they may
have relative to reimbursable business expenses.

 

It is mandatory that financial transactions are recorded in a timely manner.
Out-of-pocket business expense(s) for vendors that are not submitted for
reimbursement within 90 calendar days from the date incurred are considered
non-reimbursable. Company managers who are responsible for approving
reimbursable expenses of vendors should ensure they are submitted and approved
in a timely manner.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

3.0 Travel Policy

 

Vendors must first consider the feasibility of using videoconferencing or
teleconferencing as an alternative to travel.  Travel that is to be reimbursed
by AT&T should be incurred only as necessary and pre-approved by AT&T (unless
otherwise authorized in the agreement).

 

AT&T reserves the right to dispute any expense submittal and if not verifiable
as valid may reject reimbursement.  Reimbursements will be made to vendor only
after expenses are verified as valid.

 

3.1 Travel Authorization

 

Travel requiring overnight stays must be pre-approved by the sponsoring AT&T 3rd
Level Manager or above and should be approved only if it is necessary for the
vendor to travel to perform required work.

 

3.2 Travel Reservations

 

Vendors are expected to procure the most cost efficient travel arrangements,
preferably equivalent to the AT&T discount rate.  AT&T does not reimburse for
travel purchased with prepaid air passes.

 

3.3 Travel Expense Reimbursement

 

Vendor travel expenses incurred for company business are reimbursable only as
specified in these guidelines. Travel expenses may include the following:

 

·                  Transportation (airfare or other commercial transportation,
car rental, personal auto mileage, taxi and shuttle service)

·                  Meals and lodging

·                  Parking and tolls

·                  Tips/porter service (if necessary and reasonable)

·                  Vendors who stay with friends or relatives or other vendor
employees while on a Company business trip will NOT be reimbursed for lodging,
nor will they be reimbursed for expenditures made to reciprocate their
hospitality by buying groceries, being host at a restaurant, etc.

 

The expense must be ordinary and necessary, not lavish or extravagant, in the
judgment of the AT&T sponsoring management.  Any reimbursement request must be
for actual expenditures only.

 

3.4 Air Travel Arrangements

 

Vendors must select lowest logical airfare (fares available in the market at the
time of booking, preferably well in advance of trip to attain lowest possible
airfare). Vendors shall book coach class fares for all travel at all times.
First class bookings are not reimbursable. Vendors can request business class
when a single segment of flight time (“in air time” excluding stops, layovers
and ground time) is greater than 8 hours providing the relevant manager
pre-approves.

 

3.5 Hotel Arrangements

 

AT&T has established Market-Based Room Rate Guidelines for vendors to reference
when making hotel reservations in the United States (see Addendum A).  U.S.
vendors traveling outside the U.S. should reference the

 

GSA, Government Per Diem as a guide:
http://aoprals.state.gov/web920/per_diem.asp. Non-US vendors may use these
dollar per diems as a guide, but any locally specified per diems will take
precedence. Vendors

 

are expected to abide by these guidelines when making hotel arrangements or use
specified AT&T preferred hotels/maximum location rates or reasonably priced
hotels outside of the U.S... The AT&T vendor

 

manager can advise which hotel/max rate to use if there is a hotel in the
location concerned. AT&T will only reimburse vendors up to the established room
rate guideline/AT&T preferred hotel rate in each market, or for actual hotel
lodging charges incurred, whichever is less.

 

There must be a strong business justification for incurring any cost for
internet access, and a request for reimbursement must be accompanied by a
detailed explanation regarding reason for charge.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

Note: Vendors must indicate the number of room nights on the transaction line
when invoicing for reimbursement of hotel expenses.  Copies of all hotel bills
must be made available for any invoice containing lodging charges.

 

3.6 Ground Transportation

 

While away from their home location overnight, vendors are expected to utilize
rapid transit or local shuttle service.  If the hotel provides a complimentary
shuttle, vendors are to use this service before paying for transportation.  If
complimentary service is not provided a taxi or other local transportation is
reimbursable as a business expense.  Tips provided to taxi drivers cannot exceed
15% of the value of the total fare.

 

A rental car is appropriate when the anticipated business cost is less than that
of other available public transportation.  Except to the extent necessary to
accommodate several travelers and/or luggage requirements, vendors will not be
reimbursed for automobile rentals other than economy or mid-sized/intermediate
models.

 

“Loss Damage Waiver” and “Extended Liability Coverage” are not considered
reimbursable in the US. Prepaid fuel or refueling charges at the time of return
are not reimbursable. Rental cars should be refueled before returning to the
rental company, since gas purchased through the rental company carries an
expensive refueling service charge.

 

3.7 Use of Personal Vehicle

 

When use of personal vehicle is required, the current locally approved mileage
rate for miles driven for the business portion of the trip should be the maximum
used to determine the amount to be reimbursed.

 

3.8 Parking

 

If airport parking is necessary, vendors must use long term parking facilities. 
Additional costs for short term, valet or covered parking are not reimbursable.

 

3.9 Entertainment

 

Entertainment expense is not reimbursable to vendors.  Entertainment includes
meal expense involving AT&T personnel, golf fees, tickets to events and related
incidental expenses.  Hotel charges for a pay-per-view movie, individual
sightseeing tours, or other individual activities (i.e., golf, sporting event,
movie, etc.) are not reimbursable.

 

3.10 Laundry and Cleaning

 

Reasonable laundry charges during business trips of seven or more consecutive
nights are reimbursable based on actual expenses incurred.

 

3.11 Communications

 

·                  The actual cost of landline telephone calls for AT&T business
is reimbursable.  The use of AT&T products is required when available.

 

·                  AT&T will not reimburse vendors for cell phone bills unless
approved under the contract.  With prior consent of the sponsoring AT&T Senior
Manager, only individual calls that exceed a vendor’s rate plan that are
necessary to conduct business for AT&T may be reimbursed.

 

·                  Charges for high speed internet access are not reimbursable
unless specifically approved in the contract.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

3.12 Business Meals (Travel and Non-Travel)

 

Vendors are expected to find reasonably priced dining alternatives. As a general
rule, vendors are expected to spend USD $42.00 or less per day (or local
currency equivalent) inclusive of tax and gratuity or to abide by the legally
specified per diem applicable in the Vendor’s country.  This includes all meals,
beverages and refreshments purchased during the day.  Requests for reimbursement
should break out the amount for meals and list the related number of travel
days.  If breakfast is offered as part of the hotel accommodation rate, no
additional reimbursement will be permitted for breakfast. Vendors may not submit
expenses to cover meals or expenses for an AT&T employee, whether in a home
location or on official travel.

 

AT&T managers authorizing invoices will be held accountable for ensuring that
vendors are following this policy and are spending Company funds economically.

 

3.13 Flowers, Greeting Cards, Gifts and Incentive Awards

 

The cost of gifts, flowers, birthday lunches, or greeting cards is considered a
personal expense and is not reimbursable.  For example, vendors making a
donation or providing a gift for a fund-raiser for AT&T may not submit such an
expense to AT&T for reimbursement.

 

3.14 Loss or Damage to Personal Property

 

The Company assumes no responsibility for loss or damage to a vendor’s personal
property during business functions or hours.

 

3.15 Publications

 

Subscriptions to or purchases of magazines, newspapers and other publications
are not reimbursable.

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

54

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

AT&T U.S. 2013 Hotel Room Rate Only Guidelines

 

This Chart applies to the U.S. locations. For Travel outside of the U.S.,
travelers should exercise prudent judgment and select reasonably priced hotels,
based on local market conditions.  Employees traveling outside the U.S. should
reference the GSA, Government Per Diems as a guide.
http://aoprals.state.gov/web920/per_diem.asp

 

***U.S. Cities not listed on this Hotel Room Rate Only Guideline Matrix, default
to $110.00 nightly rate.  On occasion an AT&T Preferred Property may exceed the
rate guideline for a season (s) or particular city, but has been added due to
demand within the market.  However, if an alternate Preferred Property within
the guideline is offered it should be accepted when available.

You may select the Preferred Property that is over the Guideline if it is the
option that is available,
selecting the appropriate reason code.

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

Anchorage

 

AK

 

$

200

 

San Luis Obispo

 

CA

 

$

150

 

Des Plaines

 

IL

 

$

120

 

Festus

 

MO

 

$

90

 

Elk City

 

OK

 

$

90

 

Fairbanks

 

AK

 

$

150

 

San Mateo

 

CA

 

$

210

 

Downers Grove

 

IL

 

$

100

 

Independence

 

MO

 

$

70

 

Idabel

 

OK

 

$

90

 

Glennallen

 

AK

 

$

135

 

San Rafael

 

CA

 

$

145

 

Elk Grove

 

IL

 

$

120

 

Jackson

 

MO

 

$

70

 

McAlester

 

OK

 

$

90

 

Juneau

 

AK

 

$

160

 

San Ramon

 

CA

 

$

170

 

Elmhurst

 

IL

 

$

95

 

Joplin

 

MO

 

$

90

 

Miami

 

OK

 

$

90

 

Ketchikan

 

AK

 

$

150

 

Santa Ana

 

CA

 

$

145

 

Fairview Heights

 

IL

 

$

90

 

Kansas City

 

MO

 

$

140

 

Midwest

 

OK

 

$

90

 

Kodiak

 

AK

 

$

140

 

Santa Clara

 

CA

 

$

190

 

Gurnee

 

IL

 

$

90

 

Kennett

 

MO

 

$

70

 

Moore

 

OK

 

$

90

 

Soldotna

 

AK

 

$

160

 

Santa Monica

 

CA

 

$

285

 

Hoffman Estates

 

IL

 

$

120

 

Kirkwood

 

MO

 

$

90

 

Norman

 

OK

 

$

90

 

Valdez

 

AK

 

$

145

 

Santa Rosa

 

CA

 

$

120

 

Libertyville

 

IL

 

$

100

 

Lees Summit

 

MO

 

$

95

 

Oklahoma City

 

OK

 

$

125

 

Alexander City

 

AL

 

$

90

 

South San Francisco

 

CA

 

$

130

 

Lincolnshire

 

IL

 

$

135

 

Maryland Heights

 

MO

 

$

70

 

Owasso

 

OK

 

$

90

 

Birmingham

 

AL

 

$

125

 

Southington

 

CA

 

$

135

 

Lisle

 

IL

 

$

140

 

Merriam

 

MO

 

$

90

 

Ponca City

 

OK

 

$

115

 

Decatur

 

AL

 

$

90

 

Stevenson Ranch

 

CA

 

$

90

 

Lombard

 

IL

 

$

135

 

Poplar Bluff

 

MO

 

$

90

 

Tahlequah

 

OK

 

$

90

 

Dothan

 

AL

 

$

120

 

Susanville

 

CA

 

$

90

 

Mattoon

 

IL

 

$

90

 

Springfield

 

MO

 

$

95

 

Coos Bay

 

OR

 

$

90

 

Florence

 

AL

 

$

130

 

Temecula

 

CA

 

$

125

 

Moline

 

IL

 

$

100

 

St. Charles

 

MO

 

$

95

 

Lake Oswego

 

OR

 

$

100

 

Fultondale

 

AL

 

$

95

 

Thousand Oaks

 

CA

 

$

135

 

Mt. Vernon

 

IL

 

$

90

 

St. Louis

 

MO

 

$

125

 

Medford

 

OR

 

$

90

 

Gadsen

 

AL

 

$

80

 

Torrance

 

CA

 

$

125

 

Naperville

 

IL

 

$

95

 

Clinton

 

MS

 

$

90

 

Portland

 

OR

 

$

155

 

Huntsville

 

AL

 

$

125

 

Universal City

 

CA

 

$

170

 

Northbrook

 

IL

 

$

115

 

D’Iberville

 

MS

 

$

90

 

Tigard

 

OR

 

$

100

 

Montgomery

 

AL

 

$

90

 

Vacaville

 

CA

 

$

125

 

Oak Brook

 

IL

 

$

135

 

Gulfport

 

MS

 

$

130

 

Allentown

 

PA

 

$

95

 

Mobile

 

AL

 

$

125

 

Valencia

 

CA

 

$

120

 

Ofallon

 

IL

 

$

70

 

Hattiesburg

 

MS

 

$

115

 

Audubon

 

PA

 

$

125

 

Sylacouga

 

AL

 

$

80

 

Van Nuys

 

CA

 

$

115

 

Orland Park

 

IL

 

$

90

 

Jackson

 

MS

 

$

125

 

Bensalem

 

PA

 

$

90

 

Tuscaloosa

 

AL

 

$

95

 

Visalia

 

CA

 

$

90

 

Palatine

 

IL

 

$

90

 

Madison

 

MS

 

$

120

 

Bethlehem

 

PA

 

$

115

 

Blytheville

 

AR

 

$

95

 

Walnut Creek

 

CA

 

$

150

 

Peoria

 

IL

 

$

130

 

McComb

 

MS

 

$

90

 

Berwyn

 

PA

 

$

176

 

Bryant

 

AR

 

$

90

 

Watsonville

 

CA

 

$

90

 

Rolling Meadows

 

IL

 

$

90

 

Meridian

 

MS

 

$

100

 

Coraopolis

 

PA

 

$

120

 

Camden

 

AR

 

$

95

 

West Lake Village

 

CA

 

$

135

 

Rosemont

 

IL

 

$

120

 

Natchez

 

MS

 

$

70

 

Essington

 

PA

 

$

125

 

El Dorado

 

AR

 

$

95

 

West Sacramento

 

CA

 

$

90

 

Schaumburg

 

IL

 

$

120

 

Ocean Springs

 

MS

 

$

90

 

Glen Mills

 

PA

 

$

140

 

Fayetteville

 

AR

 

$

90

 

Willits

 

CA

 

$

90

 

Springfield

 

IL

 

$

95

 

Pearl

 

MS

 

$

95

 

Harrisburg

 

PA

 

$

120

 

Fort Smith

 

AR

 

$

100

 

Yuba City

 

CA

 

$

120

 

St. Charles

 

IL

 

$

90

 

Ridgeland

 

MS

 

$

125

 

King of Prussia

 

PA

 

$

140

 

Hardy

 

AR

 

$

70

 

Yorba Linda

 

CA

 

$

90

 

Tinley Park

 

IL

 

$

130

 

Southaven

 

MS

 

$

115

 

Langhorn

 

PA

 

$

120

 

Hot Springs

 

AR

 

$

90

 

Aurora

 

CO

 

$

165

 

Vernon Hills

 

IL

 

$

90

 

Tupelo

 

MS

 

$

90

 

New Castle

 

PA

 

$

120

 

Johnson

 

AR

 

$

95

 

Boulder

 

CO

 

$

185

 

Warrenville

 

IL

 

$

120

 

Bozeman

 

MT

 

$

120

 

Philadelphia

 

PA

 

$

176

 

Lake Village

 

AR

 

$

70

 

Colorado Springs

 

CO

 

$

125

 

Westmont

 

IL

 

$

90

 

Helena

 

MT

 

$

120

 

Pittsburgh

 

PA

 

$

155

 

Little Rock

 

AR

 

$

130

 

Denver

 

CO

 

$

185

 

Willowbrook

 

IL

 

$

95

 

Kalispell

 

MT

 

$

100

 

State College

 

PA

 

$

90

 

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

55

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013

Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

Magnolia

 

AR

 

$

70

 

Englewood

 

CO

 

$

115

 

Bloomington

 

IN

 

$

90

 

Carolina Beach

 

NC

 

$

120

 

Uniontown

 

PA

 

$

115

 

Malvern

 

AR

 

$

90

 

Fort Collins

 

CO

 

$

120

 

Carmel

 

IN

 

$

115

 

Charlotte

 

NC

 

$

125

 

Wayne

 

PA

 

$

140

 

Monticello

 

AR

 

$

95

 

Greenwood Village

 

CO

 

$

125

 

Columbus

 

IN

 

$

90

 

Durham

 

NC

 

$

140

 

Coventry

 

RI

 

$

90

 

Mountain Home

 

AR

 

$

70

 

Glastonbury

 

CT

 

$

155

 

Evansville

 

IN

 

$

120

 

Fayetteville

 

NC

 

$

120

 

Lincoln

 

RI

 

$

150

 

North Littlerock

 

AR

 

$

90

 

Groton

 

CT

 

$

130

 

Fishers

 

IN

 

$

90

 

Gastonia

 

NC

 

$

90

 

Middletown

 

RI

 

$

120

 

Pine Bluff

 

AR

 

$

95

 

Hamden

 

CT

 

$

100

 

Fort Wayne

 

IN

 

$

100

 

Goldsboro

 

NC

 

$

90

 

Providence

 

RI

 

$

180

 

Rogers

 

AR

 

$

135

 

Hartford

 

CT

 

$

90

 

Indianapolis

 

IN

 

$

120

 

Greensboro

 

NC

 

$

125

 

Aiken

 

SC

 

$

90

 

Russellville

 

AR

 

$

90

 

Meriden

 

CT

 

$

90

 

Kokomo

 

IN

 

$

90

 

Hickory

 

NC

 

$

90

 

Anderson

 

SC

 

$

95

 

Springdale

 

AR

 

$

90

 

New Haven

 

CT

 

$

140

 

Madisonville

 

IN

 

$

90

 

Raleigh

 

NC

 

$

125

 

Charleston

 

SC

 

$

140

 

Texarkana

 

AR

 

$

90

 

New London

 

CT

 

$

95

 

Muncie

 

IN

 

$

70

 

Research Triangle Park

 

NC

 

$

95

 

Columbia

 

SC

 

$

115

 

VanBuren

 

AR

 

$

90

 

Norwalk

 

CT

 

$

135

 

Sellersburg

 

IN

 

$

90

 

Shelby

 

NC

 

$

90

 

Duncan

 

SC

 

$

90

 

West Memphis

 

AR

 

$

90

 

Rocky Hill

 

CT

 

$

115

 

South Bend

 

IN

 

$

90

 

Winston Salem

 

NC

 

$

100

 

Florence

 

SC

 

$

100

 

Chandler

 

AZ

 

$

135

 

Shelton

 

CT

 

$

130

 

Colby

 

KS

 

$

70

 

Wrightsville

 

NC

 

$

120

 

Myrtle Beach

 

SC

 

$

150

 

Douglas

 

AZ

 

$

90

 

Stamford

 

CT

 

$

115

 

Dodge City

 

KS

 

$

70

 

Fargo

 

ND

 

$

95

 

North Charleston

 

SC

 

$

125

 

Flagstaff

 

AZ

 

$

100

 

Stratford

 

CT

 

$

135

 

Hays

 

KS

 

$

95

 

Omaha

 

NE

 

$

160

 

Fort Pierre

 

SD

 

$

115

 

Mesa

 

AZ

 

$

125

 

Wallingford

 

CT

 

$

125

 

Liberal

 

KS

 

$

70

 

Manchester

 

NH

 

$

95

 

Brentwood

 

TN

 

$

115

 

Phoenix

 

AZ

 

$

150

 

Waterford

 

CT

 

$

125

 

Merriam

 

KS

 

$

90

 

Portsmouth

 

NH

 

$

150

 

Crossville

 

TN

 

$

70

 

Rio Rico

 

AZ

 

$

90

 

West Haven

 

CT

 

$

100

 

Overland Park

 

KS

 

$

125

 

Basking Ridge

 

NJ

 

$

200

 

Franklin

 

TN

 

$

115

 

Scottsdale

 

AZ

 

$

185

 

Washington

 

DC

 

$

325

 

Salina

 

KS

 

$

70

 

Bernardsville

 

NJ

 

$

200

 

Germantown

 

TN

 

$

115

 

Tempe

 

AZ

 

$

135

 

Wilmington

 

DE

 

$

185

 

Shawnee

 

KS

 

$

120

 

Bridgewater

 

NJ

 

$

245

 

Johnson City

 

TN

 

$

100

 

Tucson

 

AZ

 

$

160

 

Altamonte Springs

 

FL

 

$

115

 

Topeka

 

KS

 

$

100

 

Cranbury

 

NJ

 

$

120

 

Memphis

 

TN

 

$

125

 

Anaheim

 

CA

 

$

135

 

Aventura

 

FL

 

$

140

 

Ashland

 

KY

 

$

95

 

Eatontown

 

NJ

 

$

120

 

Nashville

 

TN

 

$

130

 

Arcadia

 

CA

 

$

150

 

Boca Raton

 

FL

 

$

155

 

Covington

 

KY

 

$

140

 

Edison

 

NJ

 

$

130

 

Addison

 

TX

 

$

150

 

Auburn

 

CA

 

$

115

 

Boynton Beach

 

FL

 

$

140

 

Louisville

 

KY

 

$

145

 

Elizabeth

 

NJ

 

$

120

 

Alpine

 

TX

 

$

90

 

Bakersfield

 

CA

 

$

90

 

Coconut Grove

 

FL

 

$

150

 

Paducah

 

KY

 

$

120

 

Fair Lawn

 

NJ

 

$

120

 

Arlington

 

TX

 

$

125

 

Barstow

 

CA

 

$

100

 

Dania Beach

 

FL

 

$

135

 

Alexandria

 

LA

 

$

125

 

Florham Park

 

NJ

 

$

180

 

Austin

 

TX

 

$

135

 

Berkeley

 

CA

 

$

145

 

Daytona

 

FL

 

$

95

 

Baton Rouge

 

LA

 

$

120

 

Hazlet

 

NJ

 

$

95

 

Beaumont

 

TX

 

$

95

 

Buena Park

 

CA

 

$

120

 

Fort Lauderdale

 

FL

 

$

150

 

Covington

 

LA

 

$

125

 

Jersey City

 

NJ

 

$

200

 

Bedford

 

TX

 

$

90

 

Burbank

 

CA

 

$

150

 

Fort Walton

 

FL

 

$

130

 

Gretna

 

LA

 

$

95

 

Lyndhurst

 

NJ

 

$

150

 

Brownsville

 

TX

 

$

90

 

Burlingame

 

CA

 

$

150

 

Gainesville

 

FL

 

$

115

 

Houma

 

LA

 

$

95

 

Mahwah

 

NJ

 

$

150

 

Corpus Christi

 

TX

 

$

115

 

Calistoga

 

CA

 

$

135

 

Hallandale

 

FL

 

$

160

 

Kenner

 

LA

 

$

120

 

Morristown

 

NJ

 

$

200

 

Dallas

 

TX

 

$

155

 

Campbell

 

CA

 

$

125

 

Indialantic

 

FL

 

$

125

 

La Place

 

LA

 

$

120

 

Mt. Laurel

 

NJ

 

$

100

 

El Paso

 

TX

 

$

130

 

Capitola

 

CA

 

$

150

 

Jacksonville

 

FL

 

$

130

 

Metairie

 

LA

 

$

140

 

Newark

 

NJ

 

$

155

 

Fort Worth

 

TX

 

$

145

 

Carlsbad

 

CA

 

$

165

 

Jacksonville Beach

 

FL

 

$

115

 

Monroe

 

LA

 

$

115

 

Paramus

 

NJ

 

$

130

 

Frisco

 

TX

 

$

125

 

Carson

 

CA

 

$

135

 

Key Largo/Tavernier

 

FL

 

$

125

 

New Orleans

 

LA

 

$

160

 

Parsippany

 

NJ

 

$

200

 

Grapevine

 

TX

 

$

155

 

Castro Valley

 

CA

 

$

90

 

Key West

 

FL

 

$

215

 

Shreveport

 

LA

 

$

120

 

Piscataway

 

NJ

 

$

155

 

Houston

 

TX

 

$

135

 

Cerritos

 

CA

 

$

150

 

Lake City

 

FL

 

$

90

 

Boston

 

MA

 

$

285

 

Ramsey

 

NJ

 

$

90

 

Irving

 

TX

 

$

145

 

Chico

 

CA

 

$

90

 

Lake Mary

 

FL

 

$

115

 

Burlington

 

MA

 

$

200

 

Red Bank

 

NJ

 

$

140

 

Laredo

 

TX

 

$

135

 

City of Industry

 

CA

 

$

125

 

Maitland

 

FL

 

$

115

 

Cambridge

 

MA

 

$

250

 

Saddle Brook

 

NJ

 

$

120

 

Lubbock

 

TX

 

$

100

 

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

56

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

Clovis

 

CA

 

$

100

 

Marathon

 

FL

 

$

135

 

Dedham

 

MA

 

$

150

 

Short Hills

 

NJ

 

$

165

 

Mcallen

 

TX

 

$

95

 

Commerce

 

CA

 

$

130

 

Melbourne

 

FL

 

$

125

 

Foxborough

 

MA

 

$

140

 

Somerset

 

NJ

 

$

140

 

Mesquite

 

TX

 

$

90

 

Concord

 

CA

 

$

140

 

Miami

 

FL

 

$

155

 

Framingham

 

MA

 

$

165

 

Teaneck

 

NJ

 

$

120

 

Midland

 

TX

 

$

120

 

Coronado

 

CA

 

$

165

 

Miami Beach

 

FL

 

$

155

 

Lowell

 

MA

 

$

120

 

Tinton Falls

 

NJ

 

$

140

 

Orange

 

TX

 

$

100

 

Costa Mesa

 

CA

 

$

115

 

Orlando

 

FL

 

$

125

 

Mansfield

 

MA

 

$

120

 

Warren

 

NJ

 

$

150

 

Pharr

 

TX

 

$

90

 

Cupertino

 

CA

 

$

180

 

Palm Beach

 

FL

 

$

135

 

Marlborough

 

MA

 

$

150

 

Whippany

 

NJ

 

$

200

 

Plano

 

TX

 

$

130

 

Del Mar

 

CA

 

$

140

 

Panama City

 

FL

 

$

150

 

Natick

 

MA

 

$

165

 

Woodcliff Lake

 

NJ

 

$

200

 

Richardson

 

TX

 

$

130

 

Dublin

 

CA

 

$

130

 

Pensacola

 

FL

 

$

150

 

Newton

 

MA

 

$

200

 

Albuquerque

 

NM

 

$

120

 

San Antonio

 

TX

 

$

150

 

El Segundo

 

CA

 

$

160

 

Sarasota

 

FL

 

$

135

 

Stoughton

 

MA

 

$

165

 

Carlsbad

 

NM

 

$

120

 

Shertz

 

TX

 

$

115

 

Emeryville

 

CA

 

$

135

 

St. Petersburg

 

FL

 

$

140

 

Westborough

 

MA

 

$

135

 

Farmington

 

NM

 

$

115

 

Waxahachie

 

TX

 

$

90

 

Escondido

 

CA

 

$

100

 

Sunrise

 

FL

 

$

120

 

Annapolis

 

MD

 

$

115

 

Las Vegas

 

NV

 

$

145

 

The Woodlands

 

TX

 

$

130

 

Fairfield

 

CA

 

$

100

 

Tallahassee

 

FL

 

$

120

 

Baltimore

 

MD

 

$

140

 

Pahrump

 

NV

 

$

90

 

Cedar City

 

UT

 

$

125

 

Fort Bragg

 

CA

 

$

135

 

Tamarac

 

FL

 

$

120

 

Bethesda

 

MD

 

$

185

 

Albany

 

NY

 

$

125

 

Ogden

 

UT

 

$

130

 

Fresno

 

CA

 

$

125

 

Tampa

 

FL

 

$

145

 

Chevy Chase

 

MD

 

$

210

 

Brooklyn

 

NY

 

$

160

 

Salt Lake City

 

UT

 

$

135

 

Garden Grove

 

CA

 

$

135

 

Vero Beach

 

FL

 

$

100

 

Columbia

 

MD

 

$

135

 

Buffalo

 

NY

 

$

140

 

Alexandria

 

VA

 

$

180

 

Glendale (North)

 

CA

 

$

180

 

West Palm Beach

 

FL

 

$

135

 

Frederick

 

MD

 

$

125

 

Cheektowaga

 

NY

 

$

115

 

Arlington

 

VA

 

$

215

 

Hawthorne

 

CA

 

$

135

 

Athens

 

GA

 

$

115

 

Greenbelt

 

MD

 

$

155

 

East Syracuse

 

NY

 

$

125

 

Chantilly

 

VA

 

$

200

 

Hayward

 

CA

 

$

95

 

Atlanta

 

GA

 

$

160

 

Hanover

 

MD

 

$

140

 

Fishkill

 

NY

 

$

150

 

Charlottesville

 

VA

 

$

120

 

Hollywood

 

CA

 

$

200

 

Augusta

 

GA

 

$

130

 

Linthicum

 

MD

 

$

140

 

Jamaica

 

NY

 

$

120

 

Dulles

 

VA

 

$

170

 

Irvine

 

CA

 

$

160

 

Carrollton

 

GA

 

$

95

 

Linthicum Heights

 

MD

 

$

140

 

Melville

 

NY

 

$

180

 

Fairfax

 

VA

 

$

180

 

La Jolla

 

CA

 

$

185

 

Columbus

 

GA

 

$

125

 

National Harbor

 

MD

 

$

175

 

New York

 

NY

 

$

385

 

Falls Church

 

VA

 

$

210

 

La Mirada

 

CA

 

$

130

 

Conyers

 

GA

 

$

90

 

Portland

 

ME

 

$

120

 

Newburgh

 

NY

 

$

125

 

Herndon

 

VA

 

$

200

 

Lompoc

 

CA

 

$

140

 

Covington

 

GA

 

$

90

 

South Portland

 

ME

 

$

160

 

Plainview

 

NY

 

$

200

 

Norfolk

 

VA

 

$

155

 

Long Beach

 

CA

 

$

160

 

Decatur

 

GA

 

$

115

 

Battlecreek

 

MI

 

$

90

 

Rochester

 

NY

 

$

145

 

Reston

 

VA

 

$

180

 

Los Angeles

 

CA

 

$

185

 

Dublin

 

GA

 

$

90

 

Benton Harbor

 

MI

 

$

120

 

Rockville Center

 

NY

 

$

115

 

Richmond

 

VA

 

$

135

 

Manhattan Beach

 

CA

 

$

170

 

Duluth

 

GA

 

$

90

 

Canton

 

MI

 

$

90

 

Syracuse

 

NY

 

$

130

 

Springfield

 

VA

 

$

150

 

Merced

 

CA

 

$

120

 

Griffin

 

GA

 

$

90

 

Comstock

 

MI

 

$

90

 

Tarrytown

 

NY

 

$

200

 

Sterling

 

VA

 

$

120

 

Milpitas

 

CA

 

$

165

 

Kennesaw

 

GA

 

$

125

 

Detroit

 

MI

 

$

135

 

Verona

 

NY

 

$

155

 

Tysons Corner

 

VA

 

$

225

 

Modesto

 

CA

 

$

95

 

Lawrenceville

 

GA

 

$

90

 

Farmington Hills

 

MI

 

$

90

 

Vestal

 

NY

 

$

130

 

Vienna

 

VA

 

$

225

 

Montebello

 

CA

 

$

120

 

Norcross

 

GA

 

$

90

 

Holland

 

MI

 

$

90

 

West Harrison

 

NY

 

$

200

 

Virginia Beach

 

VA

 

$

135

 

Monterey

 

CA

 

$

150

 

Peachtree City

 

GA

 

$

120

 

Kentwood

 

MI

 

$

95

 

White Plains

 

NY

 

$

200

 

Williamsburg

 

VA

 

$

120

 

Mount Shasta

 

CA

 

$

120

 

Roswell

 

GA

 

$

90

 

Lansing

 

MI

 

$

115

 

Woodbury

 

NY

 

$

150

 

South Burlington

 

VT

 

$

125

 

Mountain View

 

CA

 

$

165

 

Savannah

 

GA

 

$

115

 

Livonia

 

MI

 

$

100

 

Akron

 

OH

 

$

100

 

Bellevue

 

WA

 

$

200

 

Napa

 

CA

 

$

165

 

Tifton

 

GA

 

$

70

 

Marquette

 

MI

 

$

90

 

Beachwood

 

OH

 

$

115

 

Bothell

 

WA

 

$

145

 

Newport Beach

 

CA

 

$

170

 

Villa Rica

 

GA

 

$

70

 

Northville

 

MI

 

$

90

 

Boardman

 

OH

 

$

95

 

Kirkland

 

WA

 

$

180

 

Oakland

 

CA

 

$

130

 

Honolulu

 

HI

 

$

230

 

Norton Shores

 

MI

 

$

125

 

Centerville

 

OH

 

$

95

 

Lynnwood

 

WA

 

$

130

 

Ontario

 

CA

 

$

120

 

Kailua Kona

 

HI

 

$

150

 

Novi

 

MI

 

$

95

 

Columbus

 

OH

 

$

135

 

Redmond

 

WA

 

$

215

 

Palm Desert

 

CA

 

$

95

 

Kihei

 

HI

 

$

200

 

Port Huron

 

MI

 

$

90

 

Dayton

 

OH

 

$

100

 

Seattle

 

WA

 

$

180

 

Palo Alto

 

CA

 

$

325

 

Waikoloa

 

HI

 

$

200

 

Romulus

 

MI

 

$

120

 

Gahanna

 

OH

 

$

90

 

Spokane

 

WA

 

$

120

 

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

57

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SG021306.S.025

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

City

 

St

 

2013
Guide
line

 

Pasadena

 

CA

 

$

165

 

Coralville

 

IA

 

$

125

 

Saginaw

 

MI

 

$

135

 

Gallipolis

 

OH

 

$

90

 

Woodinville

 

WA

 

$

200

 

Pleasanton

 

CA

 

$

135

 

DesMoines

 

IA

 

$

135

 

Traverse City

 

MI

 

$

120

 

Independence

 

OH

 

$

125

 

Green Bay

 

WI

 

$

90

 

Rancho Cordova

 

CA

 

$

95

 

Johnston

 

IA

 

$

120

 

Troy

 

MI

 

$

120

 

Lancaster

 

OH

 

$

90

 

Kenosha

 

WI

 

$

90

 

Redding

 

CA

 

$

95

 

Urbandale

 

IA

 

$

90

 

Walker

 

MI

 

$

90

 

Mayfield Village

 

OH

 

$

95

 

Kimberly

 

WI

 

$

90

 

Redondo Beach

 

CA

 

$

130

 

West DesMoines

 

IA

 

$

120

 

Warren

 

MI

 

$

115

 

Miamisburg

 

OH

 

$

80

 

Madison

 

WI

 

$

95

 

Redwood City

 

CA

 

$

130

 

Ammon

 

ID

 

$

90

 

Baxter

 

MN

 

$

90

 

North Olmsted

 

OH

 

$

120

 

Milwaukee

 

WI

 

$

135

 

Reseda

 

CA

 

$

95

 

Boise

 

ID

 

$

120

 

Bloomington

 

MN

 

$

140

 

Orange Village

 

OH

 

$

90

 

Mukwonago

 

WI

 

$

70

 

Richmond

 

CA

 

$

125

 

Clarkston

 

ID

 

$

90

 

Cedar Rapids

 

MN

 

$

120

 

Perrysburg

 

OH

 

$

90

 

Oshkosh

 

WI

 

$

90

 

Riverside

 

CA

 

$

130

 

Alsip

 

IL

 

$

70

 

Edina

 

MN

 

$

115

 

Pickerington

 

OH

 

$

90

 

Racine

 

WI

 

$

70

 

Rocklin

 

CA

 

$

115

 

Arlington Heights

 

IL

 

$

120

 

Minneapolis

 

MN

 

$

185

 

Poland

 

OH

 

$

90

 

Waukesha

 

WI

 

$

70

 

Rohnert Park

 

CA

 

$

125

 

Barrington

 

IL

 

$

70

 

St. Paul

 

MN

 

$

125

 

Reynoldsburg

 

OH

 

$

70

 

Wauwatosa

 

WI

 

$

90

 

Rosemead

 

CA

 

$

135

 

Bedford Park

 

IL

 

$

160

 

Arnold

 

MO

 

$

90

 

Richfield

 

OH

 

$

90

 

Barboursville

 

WV

 

$

90

 

Sacramento

 

CA

 

$

135

 

Bourbonnais

 

IL

 

$

90

 

Bridgeton

 

MO

 

$

125

 

Springfield

 

OH

 

$

95

 

Charleston

 

WV

 

$

140

 

Salinas

 

CA

 

$

155

 

Champaign

 

IL

 

$

90

 

Chesterfield

 

MO

 

$

115

 

Altus

 

OK

 

$

70

 

Huntington

 

WV

 

$

115

 

San Diego

 

CA

 

$

180

 

Chicago

 

IL

 

$

180

 

Columbia

 

MO

 

$

90

 

Ardmore

 

OK

 

$

90

 

Marietta

 

WV

 

$

90

 

San Francisco

 

CA

 

$

250

 

Collinsville

 

IL

 

$

90

 

Earth City

 

MO

 

$

115

 

Bartlesville

 

OK

 

$

100

 

Casper

 

WY

 

$

100

 

San Gabriel

 

CA

 

$

140

 

Danville

 

IL

 

$

90

 

Fairview

 

MO

 

$

90

 

Clinton

 

OK

 

$

70

 

Gillette

 

WY

 

$

100

 

San Jose

 

CA

 

$

170

 

Decatur

 

IL

 

$

90

 

Fenton

 

MO

 

$

90

 

Edmond

 

OK

 

$

90

 

Jackson

 

WY

 

$

160

 

San Leandro

 

CA

 

$

115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proprietary and Confidential

 

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

58

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order

 

No. SG021306.S.025.S.001

 

Between

 

Synchronoss Technologies, Inc.

 

And

 

AT&T Services, Inc.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order

 

This Order No. SG021306.S.025.S.001 (the “Order”) is by and between Synchronoss
Technologies, Inc., a Delaware corporation (“Supplier”) and AT&T Services, Inc.,
a Delaware corporation (“AT&T”), each of which may be referred to in the
singular as “Party” or in the plural as “Parties,” and shall be governed
pursuant to the terms and conditions of that certain Subordinate Material and
Services Agreement No. SG021306.S.025 dated August 1, 2013 (the “Agreement”)
between Supplier and AT&T, which by this reference are incorporated as if fully
set forth herein.  Unless otherwise stated in this Order, all terms defined in
the Agreement shall have the same meaning in this Order.  Any terms and
conditions in this Order that modify, vary from or are inconsistent with the
terms and conditions of the Agreement shall apply to this Order only.  If there
is an inconsistency or conflict between the terms and conditions of this Order
and the Agreement, the terms of this Order shall control with respect to the
subject matter of this Order.

 

1.                                      Definitions:

 

Terms not defined herein shall have the meaning assigned in the Agreement or
Master Agreement.

 

Term

 

Definition

Automation Report

 

For Customer Orders in a Customer Order Class that is Automation Eligible, the
report shows the (a) total number of Customer Orders of such Order
Class Completed in such **** that were Automated Orders in a given month,
(b) the total number of Customer Orders of in such order Class Completed in such
**** and (c) the percentage of such Customer Orders that were Automated Orders.

Automation Eligible

 

Customer Order Classes where the process requirements for such Customer Order
Class that are configured in the ASP Solution support Completion of as Automated
Orders if a Fallout condition is not encountered (ie: excluding Customer Orders
that will, by the configured process, always encounter a Fallout condition).

Automation Rate

 

For a given period and Order Class, ****.

Business Rule Fallout

 

Any Fallout that occurs as an intended result of a configured business rule or
process in the workflow of the ASP Solution that, when a Customer Order
satisfies the criteria of such rule, is directed to a queue for Manual
Transaction Processing or intervention by an Agent.

Expected Automation Rate

 

Means the minimum expected Automation Rate for a given Order Class for any given
month of the Term mutually agreed upon by the Parties in accordance with
Appendix B, Section 3.2.1 and 3.2.2

Fallout

 

A condition that occurs when a Customer Order ****. 

 

(NOTE: a Contact that is not a result of (or in response to)

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Term

 

Definition

 

 

Fallout does not change the status of classification as an Automated Order -
such a status request call by a Subsciber on an Customer Order that flowed
through without manual intervention)

Customer Order Class

 

A group of Customer Orders of a similar type or nature for a given Channel for
reporing, tracking and management purposes.

Special Event

 

Shall have the meaning set forth in Section 4.6b of the Agreement.

Special Event Period

 

The time interval for a Special Event.

 

2.                                      Duration of Order:

 

After all Parties have signed, this Order shall be effective on August 1, 2013
(the “Effective Date”) and shall continue until July 31, 2016 unless earlier
terminated as set forth herein (the “Initial Term”).  AT&T, solely at its
discretion, may renew this Order for **** (the “Renewal Term”, and together with
the Initial Term, the “Term”) by providing at least **** written notice prior to
the end of the Initial Term.

 

3.                                      Description of Material and/or Services:

 

3.1                               Background and Scope

 

The scope of this Order is to define the work activities, pricing, forecasting
process, performance metrics and associated incentive credits and remedies
associated with the Services performed by Supplier for AT&T eCommerce.

 

During the Term, Supplier shall provide its ASP Solution as a Supplier hosted,
managed Service.  The ASP Solution supports a streamline of the back office
management process relating to the sale of telecommunications services by AT&T
eCommerce, improved cycle times for such sales, intended to reduce the AT&T cost
per Customer to perform such processes or tasks related to a Customer Order.

 

Supplier shall provide (as set forth in this Order):

 

a.              The process, tools and organizations that support AT&T eCommerce
Transaction management.  Transaction management includes, but is not limited to:

 

i.                  Automated Customer Order processing through the Order
Gateway;

 

ii.               Customer Care Support; and

 

iii.            Manual Transaction Processing;

 

b.              Operational metrics and executive reporting set forth herein;
and

 

c.               The ASP Solution configuration management, hosting and Tier 1-3
support (to designated AT&T IT staff) of the Order Gateway, Workflow Manager,
Reporting Platform,  Integrated IVR Solution, and Email Manager; and

 

d.              IT Professional Services (as defined in Section 3.0 of Appendix
B to the Agreement).

 

3.2                               Services and/or Specifications

 

Supplier shall perform the following Services under this Order:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

a.              Supplier is responsible for providing AT&T eCommerce with access
to the ASP Solution, Manual Transaction Processing, and Customer Care Support
(collectively, the “Managed Services”) specific to the Business Mobility
Channel, as specified in this Order.  Supplier will provide the Managed Services
required for processing Customer Orders, including Manual Transaction Processing
and Customer Care Support assigned to the OMC. Supplier will provide the
required staff of Agents, subject matter experts and managers (collectively,
“Supplier Resources”), and access to the ASP Solution to handle the work items,
all in accordance with the Agreement and this Order;

 

b.              Subject to any Exclusions (defined in Section 1.3 of Appendix
B), Supplier shall provide the Services in accordance with the Service Level
Performance Metrics set forth in Appendix B of this Order;

 

c.               Subject to any Exclusions, for breach of any agreed Service
Level Performance Metrics in any ****, Supplier shall provide to AT&T service
level credits to be applied to Supplier’s invoices as set out under Appendix B
of this Order;

 

d.              For exceeding certain agreed Service Level Performance Metrics
in any ****, Supplier shall invoice AT&T for service level debits to be applied
to Supplier’s invoices as set out under Appendix B of this Order; and

 

e.               Additional Services may be added to this Order upon mutual
written agreement of the Parties in accordance with the Change Control Process
described in Appendix M of the Agreement.

 

3.3                               Key Tasks and Deliverables

 

Supplier represents and warrants that its Services shall conform to the
requirements contained in this Order and shall be performed in a professional,
workman-like and timely manner.

 

The table below outlines the key tasks to be performed and deliverables to be
provided by Supplier.  Deliverables shall meet all mutually agreed-upon
requirements and specifications by the Parties.

 

Tasks

 

Deliverables

a.    Automated Order Processing using the ASP Solution

 

As set forth in Appendices A & B

b.    Customer Care Support

 

As set forth in Appendices A & B

c.    Manual Transaction Processing

 

As set forth in Appendices A & B

d.    Operational Metrics and Reporting

 

As set forth in Appendix B and Exhibit R-1 respectively

e.    IT Professional Services

 

ASP Solution functionality as set forth in mutually agreed upon specifications
in accordance with Section 3.0 of Appendix B of the Agreement

 

3.4                               Supplier Responsibilities

 

In addition to Supplier performing the Services described in Section 3.2 and
providing the Deliverables defined in Section 3.3, and subject to AT&T meeting
its responsibilities under this Order, Supplier shall provide the following:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

a.              Manage and direct all aspects of the Supplier Resources to
perform Services and provide the Deliverables defined by this Order;

 

b.              Provide adequately trained and otherwise qualified Supplier
Resources in accordance with ****, including any agreed upon requirements
specific to the **** Channel, to create the Deliverables and provide Services,
as applicable, under this Order;

 

c.               Provide personnel management of Supplier Resources, including
required training/orientation for any new resources that are added by Supplier;

 

d.              Provide IT Professional Services to maintain ASP Solution
interface compatibility among system components in AT&T’s operational
environment;

 

e.               Subject to any Exclusions, meet all delivery dates agreed upon
by the Parties and the Performance Metrics as specified in Appendix B this
Order;

 

f.                Provide, for Supplier Resources billed on a time and materials
or FTE basis, a suitable time reporting system for the collection of Supplier
Resource work times related to this Order; and

 

g.               Timely response to open issues, problems and action items
raised by AT&T.

 

3.5                               AT&T Responsibilities

 

AT&T will be responsible for the following, in addition to other obligations
under this Agreement or the Order:

 

a.              Management and direction of all AT&T team resources working in
relationship with Supplier on this Order;

 

b.              Timely access to all AT&T subject matter experts that the
Parties determine are required to provide Services or complete Deliverables;

 

c.               Timely communication of all changes related to deliverables,
dependencies and requirements (including any changes to AT&T systems or
processes);

 

d.              Timely response to open issues, problems and action items raised
by Supplier; and

 

e.               Any content provided by AT&T.

 

4.                                      Personnel to Perform the Services:

 

Supplier shall provide skilled and experienced resources to perform the Services
described in Section 3.2 and provide the Deliverables defined in Section 3.3.

 

5.                                      Location:

 

5.1                               Onshore Location(s):

 

Supplier’s U.S.-based resources shall provide the Services at its facilities
located at the addresses set forth below.  Additional sites located in the
United States may be added by Supplier upon written notice to AT&T.

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

5.2                               Offshore Location(s):

 

Except for hosting, data backups and disaster recovery of Supplier’s ASP
Solution, which may not be provided from any Offshore Location (as defined
below), Supplier’s offshore resources shall provide any of the other Services at
Supplier’s facilities located at the addresses set forth below. In addition,
unless otherwise agreed upon in writing by the Parties, agents providing call
support Services from locations in Canada are capped at **** across all
Channels, the total number of such **** currently providing such Services as of
the Effective Date of this Order.

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

Supplier may add other countries not previously approved by AT&T where Supplier
(or Subcontractors) has additional offshore locations upon prior written
approval by AT&T Supply Chain & Fleet Operations of such additional country. In
the event that Supplier transfers the Services provided under this Order from
one approved physical location to another existing approved Supplier physical
location within the same country or to an existing approved Supplier physical
location in another previously approved country as shown in Appendix K of the
Agreement, Supplier shall provide reasonable notice to AT&T of any such
transfer.

 

Notwithstanding the foregoing and excluding any temporary transfer of Services
to (i) maintain business continuity or Service recovery in times of impairment
of Services provided under this Order, (ii) provide support for Special Events
or (iii) meet agreed upon off-shore labor thresholds permitted under Section 4.1
Appendix B to the Agreement, Supplier shall require AT&T’s written prior
approval for such transfer of Services where (a) such existing Supplier center
has failed to meet the same Service Level Performance Metrics in the **** or in
any given **** over the **** or (b) such transfer is to a new physical location
other than an existing approved Supplier location.

 

The Parties agree to work in good faith to review and discuss the distribution
of Supplier’s resources performing Customer Care Support under this Order.

 

Supplier agrees to abide by all AT&T security requirements provided in the
Agreement.

 

6.                                      Fees & Payment Terms:

 

6.1                               Supplier shall perform the Services and
provide the Deliverables described in this Order in accordance with the fee
structures provided in Appendix A of this Order.

 

6.2                               Supplier shall render invoices and all
required supporting detail to AT&T in accordance with Section 3.5 of the
Agreement by not later than the **** following the **** in which Services were
provided.  Payment terms are as set forth in Section 3.5 of the Agreement.

 

6.3                               No travel and living expenses incurred by
Supplier under this Order shall be reimbursed unless AT&T has provided prior
written approval for such expenses.

 

6.4                               All travel and living expenses shall be in
accordance with the Reimbursable Expenses section of the Agreement and the AT&T
Vendor Expense Policy attached to the Agreement as Appendix Z.

 

6.5                               Supplier shall separately invoice AT&T ****,
in arrears, for any travel and living expenses authorized (pre-approved) and
such expenses will be payable to Supplier in accordance with Section 3.5 of the
Agreement.

 

7.                                     Invoices/Billing Information:

 

Invoices and billing information shall be issued **** in accordance with
Section 3.5 of the Agreement and shall be sent to:

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

8.                                      Points of Contact:

 

Supplier agrees to respond to all changes to, interpretations of, additional
purchase requirements and any other matters related to the provisions contained
in this Order by contacting AT&T’s representative below:

 

****

 

For project management and coordination of Services under this Order, the
Supplier and AT&T contacts are provided below.

 

The AT&T project managers and/or points of contact shall be:

 

****

 

The Supplier project manager and/or point of contact shall be:

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

9.                                      Name of Affiliate Ordering Services:

 

AT&T Services, Inc.

 

10.                               Transmission of Original Signatures and
Executing Multiple Counterparts

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature.  This Order may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

[Signature Page to Follow Immediately Hereafter]

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this Order to be executed as of the
Effective Date.

 

Synchronoss Technologies, Inc.

AT&T Services, Inc.

 

 

 

 

By:

/s/ Stephen Waldis

 

By:

/s/ Tim Harden

 

 

 

Printed Name: Stephen Waldis

 

Printed Name: Tim Harden

 

 

 

Title: Chief Executive Officer

 

Title: President - Supply Chain & Fleet Operations

 

 

 

 

 

 

Date:

August 30, 2013

 

Date:

August 30, 2013

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendices

 

Appendix A — Managed Services Pricing and Termination Provisions

 

Supplier shall provide the Managed Services, including any applicable
deliverables set forth in the scope of such Services, for the following fees:

 

1.              Technology Fee

 

1.1                   Fees for the Use of the ASP Solution under this Order
(Technology Fee) shall be as set forth in Section 1.0 of Appendix B of the
Agreement.

 

1.2                   Supplier shall invoice the Technology Fee to **** as set
forth in Section 7 of the Order.

 

2.              Hosting Fee

 

2.1                   Hosting Fees for the ASP Solution under this Order
(Hosting Fee) shall be as set forth in Section 2.0 of Appendix B of the
Agreement.

 

2.2                   Supplier shall invoice the Hosting Fee to **** as set
forth in Section 7 of the Order.

 

3.              IT Professional Services Fees

 

3.1                   Fees for the IT Professional Services shall be as set
forth in Section 3.0 of Appendix B of the Agreement.

 

3.2                   Supplier shall invoice the IT Professional Services fees
to **** as set forth in Section 7 of the Order.

 

4.              Customer Care Support and Manual Transaction Processing Fees

 

4.1                   AT&T shall pay Supplier Customer Care Support and Manual
Transaction Processing fees as set forth in Section 4.0 of Appendix B of the
Agreement.

 

4.2                   Supplier shall invoice such Fees to **** as set forth in
Section 7 of the Order.

 

4.3                   For programs where Transaction Pricing has been agreed
upon, the following provisions shall apply in addition to the terms in the
Agreement:

 

i)                 Forecasting — ****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

4.4                   For programs where pricing is FTE based:

 

i)           “FTE Pricing” for Contacts or Manual Transaction Processing where a
Transaction Price does not apply or is not available shall be pursuant to
Section 4.3 of Appendix B of the Agreement.

 

ii)        In the event that Supplier invoices Manual Transaction Processing
Fees or Customer Care Support Fees based on the FTE Pricing methodology
described in this Section, Supplier shall provide detail at the time of its ****
invoice that substantiates **** billing for the number of pre-approved FTEs
agreed to in the

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

FTE Staff Plan along with all Overtime **** authorized by AT&T, if any.  The
billing detail provided shall include the following information:

 

FTE Pricing — ****

 

Invoice Area/Program Name

 

Agent Name

 

AT&T UID

 

****

 

Area/Program 1

 

Agent 1

 

 

 

 

 

 

 

Agent 2

 

 

 

 

 

 

 

Agent 3

 

 

 

 

 

Area/Program 2

 

Agent 4

 

 

 

 

 

 

 

Agent 5

 

 

 

 

 

 

 

Agent 6

 

 

 

 

 

Area/Program 3

 

Agent 7

 

 

 

 

 

 

 

Agent 8

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

4.5                   Supplier shall provide up to **** of continuation training
(“CE Training”) per Supplier Agent FTE who’s primary responsibility is support
of Contacts (a “CSR”) for a given program per **** at **** to AT&T provided that
materials and reasonable advance notice are provided by AT&T for such training. 
The use of CE Training **** must be preapproved by AT&T’s Vendor Manager in
writing.  CE Training **** may be used for sales training, coaching, program
updates, changes to **** program, software and system updates and/or changes,
scripting changes, or other topics related to the Order and the Services
provided hereunder that AT&T reasonably request.  Additional training for CSR
performance improvement issues on a given CSR (recursive training) shall be ****
to AT&T and shall not count toward the allocation for CE Training ****. Supplier
must account for such CE training in providing staffing in accordance with
Section 4.3 i) above.  If this training is not completed in a **** solely due to
Supplier’s inability to meet staff requirements reasonably anticipated to meet
the volumes and volume distributions in the Locked Forecast resulting in a
shortfall of CSRs for such ****, such training scheduled for such period under
the CE Training allotment shall be completed in the following **** and such
training will not be counted towards following **** allotment of CE Training
****.  Except as set forth herein, any unused allocation of such training may
not be carried forward to future **** or transferred between programs and no
credits shall be provided for any unused allocation.

 

5.              Operations Management Support Fees

 

As part of this Order, Supplier will provide AT&T with Operations Management
support.  The dedicated team will provide AT&T with the following services:

 

Program Management:

 

Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality. Additional
Program Management responsibilities include bringing new clients onto the ASP
Solution.

 

Operations Management:

 

Responsibilities include credit, activation, and order fulfillment, transaction
queue management, service level monitoring and reporting, staffing, IVR
management, training, and interacting with **** and **** and Care teams to
ensure seamless, high quality customer service for eCommerce customers.

 

With the exception of performance issues by a resource, which shall be addressed
in accordance with the terms of the Agreement or as otherwise set forth in
Special Event or other written documentation agreed upon by the

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Parties, adjustments to increase the resources must be communicated in writing
**** before the start of the next **** while **** minimum advance notice is
required in writing to terminate a resource per Section 6.5 below.  Resources
requested to be added shall be subject to resource availability.

 

Table 5 below reflects the schedule and fee for each resource on the ****
Operations Management Team as of the Effective Date of the Order.

 

Table 5: Operations Management Fee Schedule

 

Role

 

**** Rate Per
Resource

Data Analyst

 

****

All Other Roles

 

****

 

6.              Termination Provisions

 

6.1                   Termination for Cause - If either Party breaches any
provision of this Agreement and/or any Order, and (i) if the breach is one that
by its nature could be cured, and such breach is not cured within **** after the
breaching Party receives written notice, or (ii) if the breach is material and
one that by its nature cannot be cured, then, in addition to all other rights
and remedies at law or in equity or otherwise, the non-breaching Party shall
have the right upon written notice to immediately terminate this Agreement
and/or any such Order without any obligation or liability.  Failure of the
non-breaching Party to immediately terminate this Agreement and/or any Order
(x) following a breach which continues longer than such cure period, provided
such breach has not been cured prior to the non-breaching Party’s providing
notice of termination, or (y) following a breach that cannot be cured or that
constitutes a violation of Laws shall not constitute a waiver of the
non-breaching Party’s rights to terminate; provided, however, if the
non-breaching Party does not exercise such termination right within **** of the
date such right is triggered, the non-breaching Party shall waive its right to
terminate with respect to such breach.

 

6.2                   Termination for Convenience of the ASP Solution and IT
Professional Services — ****, during the Initial Term or Renewal Term, AT&T may
at any time, for its own convenience and without cause, by providing Supplier
written notice of at least **** prior to the effective date of the termination,
terminate Supplier’s ASP Solution and IT Professional Services, provided under
this Order, in whole.  In the event AT&T terminates for convenience Supplier’s
ASP Solution and IT Professional Services under this Order in whole, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Work or Services performed through
the date of termination and a termination charge (provided however, such
termination shall not relieve AT&T of any obligations for any minimums under the
Agreement).  The termination charge shall be calculated as shown in the table
below.

 

Period

 

Notification Date
On or After

 

Termination
Notice

 

Termination Charge

 

Initial Term

 

****

 

****

 

****

 

 

6.3                   Termination for Convenience of up to ****  of the
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats

 

a.              AT&T may at any time, for its own convenience and without cause,
by providing Supplier written notice, terminate **** of the volume in any month
during **** of the Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats (the “Threshold Percentage”), provided under
this Order.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

b.              In the event AT&T terminates Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for convenience
up to the Threshold Percentage, and elects, solely at its discretion, to perform
the work itself or through its designated third party, AT&T shall notify
Supplier via the forecasting process (identified in Section 4.3 and 4.4 above)
the actual percentage of ****  Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats AT&T intends to assume (or,
if applicable, it requests for a third party to assume).  Upon such election by
AT&T, Supplier shall have no responsibility for any such Customer Care Support
or Transactions requiring Manual Transaction Processing that AT&T elects to
perform or have a third party perform.

 

c.               In the event AT&T elects for AT&T or other third party to
perform such Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats for **** Supplier will provide AT&T or its
designated third party employees and contractors who will be performing such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats access to the Workflow Manager, Call Tracker, and Reporting
Platform and any other components of the ASP Solution and related Supplier
system(s) access solely to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for **** within
**** after AT&T notifies Supplier.  In addition, each employee or contractor of
AT&T or such third party who will access the ASP Solution or related Supplier
system(s) shall agree in writing to comply with Supplier’s information security
requirements.  Supplier will work with AT&T to ensure that the allocations of
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats to be processed by Supplier and to be processed by AT&T for ****
are implemented as mutually agreed by the Parties in accordance with this
Order.  AT&T shall be responsible for the actions or inactions of such third
parties granted access to the ASP Solution.

 

d.              In the event that AT&T elects to increase the amount of its
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats processed by AT&T (or its subcontractors) for **** in accordance
with this Section, the Parties shall meet promptly to agree on a plan to
initiate the performance of such services by AT&T or its designated third party
provider to complete such transition within **** (subject to any forecasting
requirements or minimums) unless the Parties mutually agree to a longer or
shorter period.  AT&T will be responsible for formally communicating to Supplier
the percentage allocation they are ultimately targeting to achieve in connection
with the transition of such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats.  Supplier will then work
with AT&T to implement the identified allocation percentage in **** intervals,
of **** (e.g., AT&T communicates to Supplier they want to increase the
percentage allocation by **** in total.  Supplier will transition **** during
the ****, **** during the **** period, and the **** during the **** until the
additional **** (original percentage) is achieved).  Supplier shall provide
reasonable assistance to AT&T in connection with such transfer provided at no
incremental fee except that if any professional services for AT&T or such
designated provider are required, Supplier shall provide such reasonable
professional services at Supplier’s rates provided herein.  Any transition to
AT&T or third party of Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound Calls and/or Chats in accordance with this Section shall
have no effect on the Technology Fees or Hosting Fee provided above.

 

e.               In the event AT&T makes such election and exceeds the
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and/or Chats (where such overage was incidental or a good
faith error in estimation of volumes) set forth above in any ****, Supplier will
not penalize AT&T for any such overage and, in such case, the Parties will
promptly upon determining such overage, meet and negotiate in good faith a
process to timely move to compliance with the then applicable requirements and
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats AT&T should be handling pursuant to the terms of
this Order.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

6.4                   Termination **** of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats

 

a.              In the event that AT&T elects to perform the Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and/or
Chats itself or through a third party for **** in excess of the Threshold
Percentage and Supplier does not have the appropriate skill sets or such third
party bid or pricing is at a lower cost than Supplier under this Order, Supplier
shall have the opportunity to review the bid (subject to compliance with any
obligations of confidentiality) and determine if Supplier can meet the same
price and material terms to AT&T by such third party and/or skill set
requirements as provided to AT&T in such bid.  Promptly after receiving such
bid, AT&T shall provide Supplier with the necessary information relating to such
bid (including material terms, pricing and resources) for Supplier to make such
determination; provided, however, AT&T shall not be required to provide any
information which would cause it to violate its confidentiality obligations to a
third party.  Supplier shall take information provided by AT&T at face value in
connection with such determination.

 

b.              Within ****  (“Evaluation Period”) of receiving the necessary
information from AT&T, Supplier shall provide written notice to AT&T whether it
will (a) perform the Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound Calls and/or Chats that are the subject of the
Evaluation Period for **** on the same fees, service level agreements, key
performance indicators, quality requirements, productivity requirements,
countries or locations from which service is supported, systems, training
requirements, infrastructure or processing requirements (with materially
equivalent legal terms and conditions as those that exist between the Parties,
such as those pertaining to the allocation of risk and liabilities (e.g.,
limitation of liability, indemnification, payment terms and termination for
convenience) as set forth in such bid when taken as a whole or aggregate offer
(unless otherwise agreed upon by the Parties in writing) immediately upon
completion of such evaluation within the Evaluation Period (or upon **** of
completion of the Evaluation Period if such terms and conditions or modified
pricing require or provide for a modification in Supplier centers performing
Services (ie: off shore location) or training or of Agents) and the parties
shall document such changes in the form of a written amendment to this Order,
(b) allow AT&T or such third party to assume such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats for **** as
provided in such bid, or (c) escalate to its respective executives in accordance
with the provision below.  In the event that Supplier does not provide written
notice to AT&T within such **** period, AT&T may deem that Supplier elected not
to match the applicable bid. In the case of notification by Supplier under item
(b) above, such notification shall also contain estimation of cost increases, if
any, for Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound Calls and/or Chats retained by Supplier.  Notwithstanding anything to
the contrary, in the event that AT&T makes an election to move Customer Care
Support from Supplier under the provisions of this Section in excess of the
Threshold Percentage, such move must be to only to use the third party resources
that were the subject of the bid used in the Evaluation Period and under the
terms presented under such bid in all material respects.  In the event that
Supplier and AT&T do not agree on the results of such evaluation, an officer of
Supplier and an officer of the respective division of AT&T shall meet to resolve
such dispute within **** of the conclusion of the Evaluation Period.  In the
event that such executives cannot resolve such dispute, Supplier shall provide
the third party which provided such bid or AT&T internal resources the same
access to perform such Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound calls and/or Chats for **** as provided in Section 4.5
above.

 

c.               In the event that AT&T is entitled to increase the amount of
its Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound calls and/or Chats in accordance with this Section, the Parties shall
meet promptly to agree on a plan to initiate the performance of such services by
its designated third party provider to complete such transition within **** of
the conclusion of the Evaluation Period unless the Parties mutually agree in
writing to a longer or shorter period.  AT&T will be responsible for formally
communicating to Supplier the percentage allocation they are ultimately
targeting to achieve in connection with the transition of such Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound calls and/or
Chats.  Supplier will then work with AT&T to implement the identified allocation
percentage in **** intervals, of ****. (e.g., AT&T communicates

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

to Supplier they want to increase the percentage allocation by ****  in total. 
Supplier will transition **** during the ****, **** during the ****, and the
**** during the **** until the additional ****  (original percentage) is
achieved).  Supplier shall provide reasonable assistance to AT&T in connection
with such transfer provided at no incremental fee except that if any
professional services for AT&T or such designated provider are required,
Supplier shall provide such reasonable professional services at Supplier’s rates
provided herein.  Any transition to AT&T or third party of Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound calls and/or
Chats in accordance with this Section shall have no effect on the Technology Fee
or Hosting Fee provided above provided however, in the event that this has AT&T
exceeding the Threshold Percentage, Synchronoss may charge for, in addition to
the Technology Fee and any other fees due under the Order, a price per Customer
Order in excess of the Threshold Percentage that uses the Workflow Manager where
any Manual Transaction Processing is by a party other than Supplier equal to a
fee not to exceed **** (excluding any Synchronoss Agents) granted access to the
Order Manager, Call Tracker, and Visibility Manager and any other components of
the ASP Solution and related Supplier system(s) access solely to perform such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats for ****.

 

d.              For the avoidance of doubt, notwithstanding anything to the
contrary, termination of the Customer Care Support shall be permitted pursuant
only under the terms of Sections “6.3” and “6.4” above.  In the event of an
election by AT&T to move Customer Care Support in excess of the Threshold
Percentage from Supplier under Section “6.4” where such move alters the type or
distribution on a program of any of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats retained by
Supplier and is likely to adversely impact Supplier’s costs or efficiency,
Supplier shall provide the third party which provided such bid or AT&T internal
resources the same access to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats for *** as
provided in Section 4.5 above.  The Parties agree to negotiate in good faith
modifications to the pricing, the requirements or processes pertaining to
remaining Contacts or Transactions and/or applicable Service where such increase
reasonably reflects Suppliers increased average costs per Contact or Transaction
and agreement shall not be unreasonably withheld by either Party.  In the event
that the Parties are unable to agree, the issue shall be resolved in accordance
with Section 4.5 of the Agreement.  For the avoidance of doubt, if the Parties
are unable to agree on or have not agreed to modifications to the pricing, the
requirements or processes pertaining to remaining Contacts or Transactions, AT&T
may move Customer Care Support in excess of the Threshold Percentage from
Supplier under Section “6.4” above.  For the avoidance of doubt, if the Parties
agree to a price increase or changes to process, then (a) any such price
increase or changes to process shall only be effective when the Threshold
Percentage is exceeded and shall not apply to Services retained by Supplier if
the Threshold Percentage is not exceeded; and (b) the provision of Sections
“6.3” and “6.4” above shall continue to apply to any Customer Care Support
retained by Supplier; and (c) any such increase in pricing or changes to process
shall be effective on the date that Customer Care Support is moved from
Supplier.

 

6.5                   Termination for Convenience of Operations Management
Support Services — During the Initial Term or Renewal Term, AT&T may at any
time, for its own convenience and without cause, by providing Supplier written
notice of at least **** prior to the effective date of the termination,
terminate Supplier’s Operations Management Support Services, provided under this
Order in whole or in part.  In the event AT&T terminates for convenience
Supplier’s Operations Management Support Services under this Order, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Services performed through the date
of termination.

 

6.6                   Failure to Meet Service Level Performance Metrics.  In the
event that Supplier fails to meet or exceed (a) the same Service Level
Performance Metric (as defined in Appendix B) for **** in any **** or **** in
any ****, or (b)  **** or more Service Level Performance Metric’s for **** in
any **** or **** in any ****, AT&T may elect to have AT&T or its designated
third party perform such Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound Calls and

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Chats for **** that failed such requirement in (a) or (b) above resulting in
more than the Threshold Percentage of Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats (up to ****) of the
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and/or Chats processed.  For purposes of this Order, Service Level
Performance Metrics for **** shall have the meaning ascribed to such term in
Appendix B specific to ****.

 

6.7                   In the event that all Work or Services under this Order
are terminated per Sections 6.2, 6.3, 6.4 and 6.5 above, this Order will be
deemed to be terminated by AT&T as of the effective date of the termination of
the last such Work or Services under this Order.

 

6.8                   Return of Information Obligations upon Expiration or
Termination

 

                                    Each Party shall, except as required under
law or this Order, upon expiration or termination of this Order and after all
Wind Down and Transition efforts have concluded, promptly return all papers,
materials, and property of the other Party.

 

6.9                   Wind Down and Transitioning.

 

a.              The Parties acknowledge that upon the termination or expiration
of the Agreement (provided that such termination is not a result of termination
by Supplier for cause), existing Customers will need to be migrated to
AT&T-hosted or to third party-hosted platforms.  Because of the volume of
Customer provisioning that is handled by Supplier at the time of execution of
this Agreement, the Parties agree that they will need to develop a Transition
Plan at that time in order to carry out an orderly, migration that mitigates
disruption of operations for AT&T.  For purposes of this section, Transition
Plan shall be defined as a mutually negotiated, written document outlining the
respective obligations of each Party in carrying out an incremental or phased
cutover of Customer Order provisioning provided by Supplier under this Agreement
to AT&T, including the continued payment of agreed unit prices under any
supplemental Order, to the extent incurred, and the payment of any agreed time
and material charges incurred above the existing unit prices.

 

b.              The Parties agree to negotiate in good faith toward a Transition
Plan that will cover at least the following points:

 

(i)

Segmenting Customer Information from the view, modification, deletion or any
other access by Supplier or Supplier-chosen subcontractors who will continue to
work for Supplier on other, non-AT&T e-commerce businesses after the Transition
Plan;

 

 

(i)

Electronic capture, transfer and backup during Transition Plan of (a) Customer
Information, including names, addresses, and IP addresses and other identifying
information needed to carry out the migration and (b)pending trouble tickets,
billing or provisioning corrections, and other data for Customer Orders in
process; and

 

 

(iii)

The length of time needed to complete the Transition Plan, including a schedule
for phased or incremental cutovers.

 

c.               Except as set forth in Section 6.3 (c) of this Order, Supplier
shall not be required, pursuant to this Section6.9 or otherwise, to disclose or
otherwise make available to AT&T the proprietary technology, software, or source
code of Supplier or Supplier subcontractors, as well as any Confidential
Information relating thereto.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Exhibit P-1 — Price Chart, version 1.0, Effective Date: August 1, 2013

 

****  Rates for Transactions Requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats

 

Work Category

 

FTE Rate/****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Appendix B — Performance Metrics, Discounts and Bonuses

 

This Appendix B provides the Performance Metrics and the financial remuneration
associated with these metrics for the **** eCommerce Channel.  Such performance
and remedies are, in each case, subject to the Exclusions noted herein. 
“Service Level Performance Metric” shall mean those service levels defined in
this Appendix and that have a specific credit remedy defined herein associated
with failure to meet such defined performance metric (with all other performance
measures or metrics being “key performance metrics” for monitoring and
analytical purposes only).  Except as otherwise provided, Service Level
Agreement applicable during Special Events will be reviewed and agreed upon on
an individual basis for such event.  AT&T and Supplier agree to meet and review
Special Event requirements on as-needed basis.  Supplier will apply commercially
reasonable efforts to fulfill Special Event requirements and SLA requests for
Special Events.

 

1.              Customer Performance Metrics and Remuneration

 

AT&T and Supplier have developed the Performance Metrics set forth herein to
ensure the delivery of high quality, efficient customer service and an optimal
experience for AT&T’s customers.

 

Supplier and AT&T will meet no less than once every **** to review the call
types, performance metrics or targets and remedies under this Appendix B where
appropriate to identify potential changes or modification to such call types,
performance metrics or targets and remedies desired to address then current AT&T
business and procedural requirements.  The parties shall discuss such changes
and mutually agree on any modifications to target ranges on existing metrics
with such changes to be effective **** (or such other period as mutually agreed
upon by the parties) after mutual discussion and agreement between the Parties
on such changes.  Changes that impact Transaction Prices or base **** Rates, add
or remove metrics or adjust calculations on existing metrics shall be documented
in a written amendment to this Order executed by the Parties.

 

AT&T will provide Performance Metric results to Supplier on a **** basis and
Supplier shall identify and incorporate corresponding Discounts and Bonuses
based on attainment of such Performance Metric on the following ****  invoice.

 

1.1       Performance Metric Description and Calculation:

 

Source

 

Work Activity

 

Metric

 

Calculation

 

Description

****

 

****

 

****

 

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

****

 

****

 

 

 

 

 

1.2       Target Ranges and At Risk Amounts:

 

Source

 

Work Activity

 

Metric

 

Target Range

 

SLA remedy when

Metric attainment

is not met (credit
to AT&T as a
percentage of fees
applicable to such

Transaction Type
in such ****)

 

Incentive credit

when Metric
attainment is

exceeded (bonus
payment to Supplier
as a percentage of

fees applicable to

such Transaction
Type in such ****)

****

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Source

 

Work Activity

 

Metric

 

Target Range

 

SLA remedy when
Metric attainment
is not met (credit
to AT&T as a
percentage of fees
applicable to such
Transaction Type
in such ****)

 

Incentive credit
when Metric
attainment is
exceeded (bonus
payment to Supplier
as a percentage of
fees applicable to
such Transaction
Type in such ****)

****

 

****

 

****

 

****

 

****

 

****

 

1.3       Performance Metric Waivers

 

1.3.1         No remedies for any error, failure or delay of Supplier shall be
deemed to occur to the extent resulting from the following (collectively
“Exclusions”)

 

****

 

1.3.2         Notwithstanding anything to the contrary herein, in addition to
waivers or Exclusions set forth herein this Order, AT&T may choose to waive
Performance Metrics and applicable Discount(s) at its sole discretion, by doing
so in writing within **** of a missed Performance Metric.

 

1.3.3         Notwithstanding the existence of an Exclusion, Supplier shall
nevertheless use commercially reasonable efforts to continue to meet Service
Levels under this Order during the existence of an Exclusion.  Transactions or
Orders that failed to meet a performance metric as a result of the existence of
an Exclusion shall be excluded from calculations in determining the credits or
bonus.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

1.3.4         Special Events will be reviewed on an individual basis. AT&T and
Supplier agree to meet and review Special Event requirements on as needed
basis.  Supplier will apply commercially reasonable efforts to fulfill requested
SLAs and requirements for Special Events.

 

2.              ASP Solution Platform Service Levels and Remedies

 

2.1            Supplier Order Gateway and Workflow Manager Availability

 

System Availability:

 

The Order Gateway and Workflow Manager shall be available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) **** excluding 1)
regularly scheduled downtimes to perform system upgrades, application
administration, and any other planned events as agreed in advance in writing by
the Parties and 2) Supplier written requests to AT&T for any unscheduled
maintenance outage periods, if needed (“System Uptime”).  System Availability is
measured by ASP Solution component for each Channel and is calcualted as
follows:

 

****

 

ASP Solution Platform Elements and Service Levels Perforformance Metrics and KPI
for System Availability:

 

1.              Order Gateway - **** System Availability Service Level
Performance Metric

 

2.              Email Service - **** System Availability Service Level
Performance Metric

 

3.              Workflow Manager - **** System Availability Key Performance
Indicator

 

4.              Web Portal- **** System Availability Key Performance Indicator

 

5.              Reporting Platform — **** System Availability Key Performance
Indicator

 

Service Level Measurement Process:

 

1.              Statistics used to determine outages are collected using a suite
of network and application monitoring tools as well as data collected by the
application itself.

 

2.              ASP Solution Platform element Service Level Perfromance Metric
attainment is reviewed on a **** basis.  All statistics from Supplier’s
monitoring suite are reviewed and dowtime recorded for that **** is summarized
for each funtional area of the ASP Solution platform (e.g.Ordrer Gateway, email,
Workflow etc.)

 

3.              Supplier assumes that the Customer Order volume will not exceed
an amount equal to **** of the average **** volume of Customer Orders processed
by such Channel during the rolling period of the prior ****.

 

4.              Functional element outages are determined using the guidelines
in the tables below:

 

Table 4: Supplier System Outage Guidelines

 

Platform

 

Outage Criteria

Order Gateway

 

·                  **** Order Gateway application servers are down (no response
to “pings” for availability)

·                  Gateway cannot process client transactions and “nacks” ****
messages to the gateway

Email Service

 

·                  **** Email Service servers are down

·                  **** email messages are forwarded from Supplier email service

Workflow Manager

 

·                  **** Workflow Manager servers are down

·                  Greater than **** of the typical volume of end-users/agents
cannot access Workflow Manager

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Platform

 

Outage Criteria

Reporting Platform

 

An outage will be recorded if any one of the following occurs:

·                  Real time reporting functionality of Reporting Platform is
unavailable or is not updating data on a scheduled basis

·                  **** reports are not generated and delivered. System
Availability will be measured as a percentage of the overall number of reports
generated on a **** basis

 

ASP Solution Platform Element Eligible for Remedies:

 

Order Gateway and Workflow Manager - **** System Availabilityin a ****

 

Supplier will calculate all downtime (time of an Outage as defined in Table 4
above) associated with both items listed above and provide one summary figure on
a **** basis for overall availability.  Failure to meet service levels will
result in the remedies as defined in Table 5 below.

 

Table 5: Supplier Combined Order Gateway and Workflow Manager System
Availability Service Levels and Remedies

 

Order Gateway and Workflow ManagerService
Level
Combined System Availability In A ****

 

Credit* Against Total Technology Fee for This Channel
for ****

****

 

****

****

 

****

****

 

****

****

 

****

 

* Service Credits will be applied in the **** in which the even giving rise to
the credit/remedy is occurs

 

Scheduled System Maintenance requires a written notice up to ****, but not less
than **** notice to AT&T and Supplier Decision Makers and their subsequent
consent.

 

2.2            Description for e-Mail Manager KPI

 

Supplier will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers.  This infrastructure will operate
within the following service levels:

 

1.              **** mail relay servers to deliver expected **** System
Availability

 

2.              Support **** email messages **** (reasonably spaced)

 

3.              **** retention of all sent email messages

 

4.              Message sizes may not exceed **** or contain attachments

 

3.              Order Gateway Performance Service Level Key Performance
Indicator (“OG SLA”)

 

Order Gateway under a Normal Transaction Flow (as described below) will respond
to **** of the Customer Orders for a Channel within **** of its receipt by the
Order Gateway in any given **** provided such Customer Order is in the
documented format and has been submitted by AT&T per the published process
documentation and successfully pass Supplier’s Order Gateway validations (as
described below).  AT&T will have the responsibility to produce reports from the
Order Gateway, or request such reports from Supplier, to measure the results and
determine if this SLA Key Performance Indicator is met. AT&T and Supplier shall
mutually agree on the format of such reports.  Measurement will be based on ****
for a given Customer Order.  Supplier will comply with AT&T’s requests for data
in accordance with the measurement.

 

“Normal Transaction Flow” means:

 

a.              Volumes and distributions are within the expected capacity
thresholds for ASP Solution as identified in the Agreement

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

b.              The sending system emits a valid message for the activity
desired per the agreed upon schema.

 

c.               The AT&T client is also sending messages at the rate both
Parties have determined acceptable for the Channel and via the agreed upon
protocol.

 

d.              AT&T systems are accepting and correctly processing responses
from the Supplier platform.

 

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.

 

Order Gateway Validations:  Upon receipt of a message, the Order Gateway will
validate the message against the specified schema and/or configured business
rule.  Additional security, database and business logic analysis will be
performed to ensure the message can and should be processed by the Supplier
system.  If both of these activates are successful the Order is submitted for
processing.

 

4.              Automation Rates, SLAs and Remedies for Customer Orders:

 

The Parties agree that measurement of automation levels and partial automation
levels for Customer Orders is an important metric in overall subscriber
satisfaction and the costs of both Parties.  As such, the following parameters
are established to review and monitor Automation Rates on agreed upon Customer
Orders.  The Parties acknowledge that the Actual Automation rate or Rate of
Fallout may have many factors and causes including those that are not indicative
of any failure or inadequate performance by a Party.  As such, the Parties shall
meet quarterly to establish and review the parameters and requirements for
measuring Automation Rates and, discuss adjustments as may be reasonably agreed
upon by the Parties from time to time.  Any such adjustments shall be made
pursuant to the Change Order Process under the Agreement.

 

1.              Establishing Expected Automation Rate.

 

The Parties shall mutually agree in writing on the Customer Orders that
constitute the Customer Orders in the Customer Order Class.  Such orders shall
be:

 

(a)         supported by a Workflow and Order Manager configuration, process and
flow that supports such Orders being capable of being an Automated Order (ie. is
not a workflow or process that has, by business rule or otherwise, an
anticipated Fallout condition for each such Customer Order), and

 

(b)         of a similar nature or type so as to provide meaningful Automation
Reporting output for management purposes as reasonably agreed upon by the
Parties without undo detail or quantities of measurements and reports.

 

(c)          Customer Orders with an established and tested Order Manager and
Workflow configuration for at least ****.

 

Upon establishing the Customer Order Class, the Parties shall study the
Automation Rate of the Customer Order Class for Completed Customer Orders in the
Customer Order Class over the prior **** period that does not include a Special
Event (an “Evaluation Period”) where the following data is reasonably constant
or static during such Evaluation Period (collectively, the “Baseline Data”):

 

(a)         Mix of the types of Customer Orders within the Customer Order
Class and the Automation Rate for such Orders,

 

(b)         Volume and arrival distribution of such Customer Orders,

 

(c)          Relative occurrence of issues that impact or cause Fallout or a
Customer Contact (excluding Fallout as a result in a Defect in the ASP Solution
or error in configuration or implementation of a process or workflow in the ASP
Solution by Supplier), and

 

(d)         Current processes, workflow and task requirements and the SLA
requirements established for the Customer Orders in the Customer Order Class as
well as average handle times and system response times for connected
applications external to the ASP Solution that are applicable to the Orders and
related parameters (such a system timeouts and “retries”) (collectively, the
“Requirements”).

 

CProprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

--------------------------------------------------------------------------------


 

ONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

The Parties shall use the Average Automation Rate for the Customer Order
Class over each **** of the Evaluation Period less **** as the Expected
Automation Rate for such Order Class.  In the event that, for each **** of an
Evaluation Period, the **** Automation Rate varies from the average Automation
Rate in such Evaluation Period by more than ****, the Parties shall (a) defer
the assignment of an Expected Automation Rate for such Customer Order Class or
(b) conduct such evaluation on an extended or new Evaluation Period, as may be
reasonable, until such discrepancy and deviation is less than or equal to ****.

 

For each Customer Order Class that has an established Expected Automation Rate,
such rate shall remain the same during each **** of the Term.

 

2.              Measurement and Reports.

 

Supplier will provide Automation Reports to AT&T for agreed upon Order Classes
on a **** basis (each such ****, a “Measurement Period”) setting forth
(a) calculations of actual performance relative to the SLAs for the relevant
****; and (b) in the event that any SLAs are not achieved in any given ****, a
description of the cause or causes believed to have caused such failure to
achieve such SLA, and, to the extent such caused by a Defect, any corrective
actions taken by Supplier to prevent re-occurrence.

 

Customer Order Processing Automation Rate

 

Customer Order Class

 

Expected Automation Rate

1. As mutually determined in Section 1 above.

 

1. As mutually determined in Section 1 above.

 

3.              Adjustments to the Expected Automation Rate.

 

If, there are changes in the Requirements or Baseline Data for an Order Class or
additions/deletions of Orders types in the Order Class (creating a new Order
Class), Order class makeup, Expected Automation Rate and related obligations and
rights shall be readjusted pursuant to the mutual agreement of the Parties, in
good faith and in a manner consistent with the intent of this Agreement and
Section 1 above, to reflect such changes.  In the event of a process change
requested by AT&T, the Parties will mutually agree on an appropriate period, if
any, after such implementation when the SLAs will not apply.

 

4.              SLA and Remedies.

 

SLA Category

 

Remedy

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

****

 

****

 

 

5.              Service Levels Applicable During the Special Event Period:

 

1.              The Service Levels (and the applicable remedies/incentives) for
System Availability of the ASP Solution set forth in Section 2.1 of Appendix B
shall remain in effect during the Special Event Period.  This System
Availability Service Level shall not apply for any failure, error or delay
resulting from volume in a given Special Event interval that exceeds the greater
of: a) ****  of the volume in the Locked Forecast for the Special Event period
for such Transaction Type, or b) ****  of the **** volume of Customer Orders
processed by such Channel during the period of the **** immediately preceding
the Special Event Period.

 

2.              The Service Levels (and the applicable remedies/incentives) for
Order Gateway Performance of the ASP Solution set forth in Section 3 of Appendix
B shall remain in effect during the Special Event Period.  This Order Gateway
Performance Service Level shall not apply for any failure, error or delay
resulting from volume in a given Special Event interval that exceeds the greater
of: a) **** of the volume in Locked Forecast for the Special Event period for
such Transaction Type, or b) ****  of the average ****  volume of Customer
Orders processed by such Channel during the period of the **** immediately
preceding the Special Event Period.

 

In the event that a Defect in the ASP Solution results in a failure to meet the
Order Gateway Performance Service Level during the Special Event Period and, as
a result during such period, the actual number of Inbound Calls supported is
both (a) higher than the projected percentage of Inbound Calls to Customer
Orders forecast in the Special Event Forecast and (b) the actual volume of
Inbound Calls in the Special Event Forecast is exceeded, then, AT&T shall be
entitled to a Credit calculated as follows:

 

****

 

*as reasonably estimated by status codes for the calls

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

3.              Supplier performance incentives applicable during the Special
Event Period:

 

In the event that a condition caused by (a) error, failure, delay of AT&T or a
third party supplier applications providing any data input, supporting any
contingent task or component of the Workflow for such Customer Order, or (b) any
error, delay or failure of AT&T to meet its obligation under this Agreement or
Order or (c) incorrect, conflicting or incomplete data provided by AT&T, impacts
a material number of Customer Orders in the Special Event Period and results in
(or, if not remedied, would otherwise result in ) an increase in terminated
Customer Orders, Contacts or manual intervention by Agents to process Customer
Orders and such condition is remedied or a workaround is provided by Supplier,
Supplier shall be entitled to and AT&T shall pay an incentive fee to Supplier
calculated as follows:

 

****

 

*as reasonably estimated by status codes for the calls or report on impacted
Customer Orders.  Such incentive fees shall be in addition to other fees due
under a given Customer Order.

 

6.              Assumptions

 

4.1 Methods and Procedures (M&P)

 

Subject to the terms of this Order, Supplier’s Services for Customer Care
Support will adhere to AT&T’s approved Methods and Procedures (M&P).  Supplier
must submit a change request and receive prior written approval from AT&T to
deviate from the approved M&P.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.001

 

Exhibit R-1 — Operational Reports

 

Channel

 

Report Name

 

Frequency

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

 

Above list is subject to change upon mutual written agreement by the Parties.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order

 

No. SG021306.S.025.S.002

 

Between

 

Synchronoss Technologies, Inc.

 

And

 

AT&T Services, Inc.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Order

 

This Order No. SG021306.S.025.S.002 (the “Order”) is by and between Synchronoss
Technologies, Inc., a Delaware corporation (“Supplier”) and AT&T Services, Inc.,
a Delaware corporation (“AT&T”), each of which may be referred to in the
singular as “Party” or in the plural as “Parties,” and shall be governed
pursuant to the terms and conditions of that certain Subordinate Material and
Services Agreement No. SG021306.S.025 dated August 1, 2013 (the “Agreement”)
between Supplier and AT&T, which by this reference are incorporated as if fully
set forth herein.  Unless otherwise stated in this Order, all terms defined in
the Agreement shall have the same meaning in this Order.  Any terms and
conditions in this Order that modify, vary from or are inconsistent with the
terms and conditions of the Agreement shall apply to this Order only.  If there
is an inconsistency or conflict between the terms and conditions of this Order
and the Agreement, the terms of this Order shall control with respect to the
subject matter of this Order.

 

1.                                      Definitions:

 

Terms not defined herein shall have the meaning assigned in the Agreement or
Master Agreement.

 

Term

 

Definition

Automation Report

 

For Customer Orders in a Customer Order Class that is Automation Eligible, the
report shows the (a) total number of Customer Orders of such Order
Class Completed in such **** that were Automated Orders in a given month,
(b) the total number of Customer Orders of in such order Class Completed in such
**** and (c) the percentage of such Customer Orders that were Automated Orders.

Automation Eligible

 

Customer Order Classes where the process requirements for such Customer Order
Class that are configured in the ASP Solution support Completion of as Automated
Orders if a Fallout condition is not encountered (ie: excluding Customer Orders
that will, by the configured process, always encounter a Fallout condition).

Automation Rate

 

For a given period and Order Class, ****.

Business Rule Fallout

 

Any Fallout that occurs as an intended result of a configured business rule or
process in the workflow of the ASP Solution that, when a Customer Order
satisfies the criteria of such rule, is directed to a queue for Manual
Transaction Processing or intervention by an Agent.

Expected Automation Rate

 

Means the minimum expected Automation Rate for a given Order Class for any given
month of the Term mutually agreed upon by the Parties in accordance with
Appendix B, Section 3.2.1 and 3.2.2

Fallout

 

A condition that occurs when a Customer Order ****.

 

(NOTE: a Contact that is not a result of (or in response to) Fallout

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Term

 

Definition

 

 

does not change the status of classification as an Automated Order - such a
status request call by a Subsciber on an Customer Order that flowed through
without manual intervention)

Customer Order Class

 

A group of Customer Orders of a similar type or nature for a given Channel for
reporing, tracking and management purposes.

 

2.                                      Duration of Order:

 

After all Parties have signed, this Order shall be effective on August 1, 2013
(the “Effective Date”) and will continue until July 31, 2016 unless earlier
terminated as set forth herein (the “Initial Term”).  AT&T, solely at its
discretion, may renew this Order for one **** (the “Renewal Term” and together
with the Initial Term, the “Term”) by providing at least **** written notice
prior to the end of the Initial Term.

 

3.                                      Description of Material and/or Services:

 

3.1                               Background and Scope

 

The scope of this Order is to define the work activities, pricing, forecasting
process, performance metrics and associated incentive credits and remedies
associated with the Services performed by Supplier for AT&T eCommerce.

 

During the Term, Supplier shall provide its ASP Solution as Supplier hosted
managed Service.  The ASP Solution supports a streamline of the back office
management process relating to the sale of telecommunications services by AT&T
eCommerce, improved cycle times for such sales, intended to reduce the cost per
Customer to perform such processes or tasks related to a Customer Order.

 

Supplier shall provide (as set forth in this Order):

 

a.              The process, tools and organizations that support AT&T eCommerce
Transaction management.  Transaction management includes, but is not limited to:

 

i.                  Automated Customer Order processing through the Order
Gateway;

 

ii.               Customer Care Support; and

 

iii.            Manual Transaction Processing;

 

b.              Operational metrics and executive reporting set forth herein;
and

 

c.               The ASP Solution configuration management, hosting and Tier 1-3
support (to designated AT&T IT staff) of the Order Gateway,  Workflow Manager,
Reporting Platform,  Integrated IVR Solution, and Email Manager; and

 

d.              IT Professional Services (as defined in Section 3.0 of
Attachment B to the Agreement).

 

3.2                               Services and/or Specifications

 

Supplier shall perform the following Services under this Order:

 

a.              Supplier is responsible for providing AT&T eCommerce with access
to the ASP Solution, Manual Transaction Processing and Customer Care Support
(collectively the “Managed Services”), specific to the Consumer Mobility
Channel, as specified in this Order.  Supplier will provide the Managed Services
required for processing Customer Orders, including Manual Transaction Processing
and Customer Care Support assigned to the OMC. Supplier will provide the
required staff of Agents, subject matter experts and managers (collectively
“Supplier Resources”), and access to the ASP Solution to handle the work items,
all in accordance with the Agreement and this Order;

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

b.              Subject to any Exclusions (defined in Section 1.3 of Appendix
B), Supplier shall provide the Services in accordance with the Service Level
Performance Metrics set forth in Appendix B of this Order;

 

c.               Subject to any Exclusions, for breach of any agreed Service
Level Performance Metrics in any ****, Supplier shall provide to AT&T service
level credits to be applied to Supplier’s invoices as set out under Appendix B
of this Order;

 

d.              For exceeding any Service Level Performance Metrics in any ****,
Supplier shall invoice AT&T for service level debits to be applied to Supplier’s
invoice as defined in Appendix B of this Order; and

 

e.               Additional Services may be added to this Order upon mutual
written agreement of the Parties in accordance with the Change Control Process
described in Appendix M of the Agreement.

 

3.3                               Key Tasks and Deliverables

 

Supplier represents and warrants that its Services shall conform to the
requirements contained in this Order and shall be performed in a professional
workman-like and timely manner.

 

The table below outlines the key tasks to be performed and deliverables to be
provided by Supplier.  Deliverables shall meet all mutually agreed-upon
requirements and specifications by the Parties.

 

Tasks

 

Deliverables

a. Automated Order Processing using the ASP Solution

 

As set forth in Appendices A & B

b. Customer Care Support

 

As set forth in Appendices A & B

c. Manual Transaction Processing

 

As set forth in Appendices A & B

d. Operational Metrics and Reporting

 

As set forth in Appendix B and Exhibit R-1 respectively

e. IT Professional Services

 

ASP Solution functionality as set forth in mutually agreed upon specifications
in accordance with Section 3.0 of Appendix B of the Agreement

 

3.4                               Supplier Responsibilities

 

In addition to Supplier performing the Services described in Section 3.2 and
providing the Deliverables defined in Section 3.3, and subject to AT&T meeting
its responsibilities under this Order, Supplier shall provide the following:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

a.              Manage and direct all aspects of the Supplier Resources to
perform Services and provide the Deliverables defined by this Order;

 

b.              Provide adequately trained and otherwise qualified Supplier
Resources in accordance with ****, including any agreed upon requirements
specific to the **** Channel,  to create the Deliverables and provide Services,
as applicable, under this Order;

 

c.               Provide personnel management of Supplier Resources, including
required training/orientation for any new resources that are added by Supplier;

 

d.              Provide IT Professional Services to maintain ASP Solution
interface compatibility among system components in AT&T’s operational
environment;

 

e.               Subject to any Exclusions, meet all delivery dates agreed upon
by the Parties and the Performance Metrics specified in Appendix B this Order;

 

f.                Provide, for Supplier Resources billed on a time and materials
or FTE basis, a suitable time reporting system for the collection of Supplier
Resource work times related to this Order; and

 

g.               Timely response to open issues, problems and action items
raised by AT&T.

 

3.5                               AT&T Responsibilities

 

AT&T will be responsible for the following in addition to other responsibilities
under the Master Agreement or Agreement:

 

a.              Management and direction of all AT&T team resources working in
relationship with Supplier on this Order;

 

b.              Timely access to all AT&T subject matter experts that the
Parties determine are required to provide Services or complete Deliverables;

 

c.               Timely communication of all changes related to deliverables,
dependencies and requirements (including any changes to AT&T systems or
processes);

 

d.              Timely response to open issues, problems and action items raised
by Supplier; and

 

e.               Any content provided by AT&T.

 

4.                                      Personnel to Perform the Services:

 

Supplier shall provide skilled and experienced Supplier Resources to perform the
Services described in Section 3.2 and provide the Deliverables defined in
Section 3.3.

 

5.                                      Location:

 

5.1                               Onshore Location(s):

 

Supplier’s U.S.-based resources shall provide the Services at its facilities
located at the addresses set forth below.  Additional sites located in the
United States may be added by Supplier upon written notice to AT&T.

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

****

 

5.2                               Offshore Location(s):

 

Except for hosting, data backups and disaster recovery of Supplier’s ASP
Solution, which may not be provided from any Offshore Location (as defined
below), Supplier’s offshore resources shall provide any of the other Services at
Supplier’s facilities located at the addresses set forth below. In addition,
unless otherwise agreed upon in writing by the Parties, agents providing call
support Services from locations in Canada are capped at **** across all
Channels, the total number of such **** currently providing such Services as of
the Effective Date of this Order.

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

****

 

Supplier may add other countries not previously approved by AT&T where Supplier
(or Subcontractors) has additional offshore locations upon prior written
approval by AT&T Supply Chain & Fleet Operations of such additional country. In
the event that Supplier transfers the Services provided under this Order from
one physical location to another physical location within the same country or to
a physical location in another previously approved country as shown in Appendix
K of the Agreement, Supplier shall provide reasonable notice to AT&T of any such
transfer.

 

Notwithstanding the foregoing and excluding any temporary transfer of Services
to (i) maintain business continuity or Service recovery in times of impairment
of Services provided under this Order, (ii) provide support for Special Events
or (iii) meet agreed upon off-shore labor thresholds permitted under Section 4.1
Appendix B to the Agreement, Supplier shall require AT&T’s written prior
approval for (a) such transfer of Services longer than thirty (30) days to an
existing Supplier center that has failed to meet the same Service Level
Performance Metrics in the **** or in any given **** over the ****, (b) such
transfer of Services that has occurred at least **** in the **** to an existing
Supplier center that has failed to meet Service Level Performance Metrics in the
**** months or in any given **** over the **** or (c) such transfer of Services
is to a new physical location other than an existing approved Supplier location.

 

The Parties agree to work in good faith to review and discuss the distribution
of Supplier’s resources performing Customer Care Support under this Order.

 

Supplier agrees to abide by all AT&T security requirements provided in the
Agreement.

 

6.                                      Fees & Payment Terms:

 

6.1                               Supplier shall perform the Services and
provide the Deliverables described in this Order in accordance with the fee
structures provided in Appendix A of this Order.

 

6.2                               Supplier shall render invoices and all
required supporting detail to AT&T in accordance with Section 3.5 of the
Agreement by not later than the **** following the **** in which Services were
provided.  Payment terms are as set forth in Section 3.5 of the Agreement.

 

6.3                               No travel and living expenses incurred by
Supplier under this Order shall be reimbursed unless AT&T has provided prior
written approval for such expenses.

 

6.4                               All travel and living expenses shall be in
accordance with the Reimbursable Expenses section of the Agreement and the AT&T
Vendor Expense Policy attached to the Agreement as Appendix Z.

 

6.5                               Supplier shall separately invoice AT&T **** in
arrears for any travel and living expenses authorized (pre-approved) and such
expenses will be payable to Supplier in accordance with Section 3.5 of the
Agreement.

 

7.                                      Invoices/Billing Information:

 

Invoices and billing information shall be issued **** in accordance with
Section 3.5 of the Agreement and shall be sent to:

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

****

 

with copies of all such invoices to:

 

****

 

8.                                      Points of Contact:

 

Supplier agrees to respond to all changes to, interpretations of, additional
purchase requirements and any other matters related to the provisions contained
in this Order by contacting AT&T’s representative below:

 

****

 

For project management and coordination of Services under this Order, the
Supplier and AT&T contacts are provided below.

 

The AT&T project managers and/or points of contact shall be:

 

****

 

The Supplier project manager and/or point of contact shall be:

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8

--------------------------------------------------------------------------------


 

****

 

9.                                      Name of Affiliate Ordering Services:

 

AT&T Services, Inc.

 

10.                               Transmission of Original Signatures and
Executing Multiple Counterparts

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature.  This Order may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

[Signature Page Follows Immediately Hereafter]

 

IN WITNESS WHEREOF, the Parties have caused this Order to be executed as of the
Effective Date.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Synchronoss Technologies, Inc.

 

AT&T Services, Inc.

 

 

 

 

 

 

 

 

 

 

By:

          /s/      Stephen Waldis

 

By:

        /s/ George Sloan

 

 

 

 

 

 

 

 

 

 

Printed Name: Stephen Waldis

 

Printed Name: George Sloan

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Vice President

 

 

 

 

Global Business & Operations Sourcing

 

 

 

 

 

 

 

 

 

 

Date:

August30, 2013

 

Date:

August 30, 2013

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendices

 

Appendix A — Managed Services Pricing and Termination Provisions

 

Supplier shall provide the Managed Services, including any applicable
deliverables set forth in the scope of such Services, for the following fees:

 

1.              Technology Fee

 

1.1       Fees for the Use of the ASP Solution under this Order (Technology Fee)
shall be as set forth in Section 1.0 of Appendix B of the Agreement.

 

1.2       Supplier shall invoice the Technology Fee to **** as set forth in
Section 7 of the Order.

 

2.              Hosting Fee

 

2.1       Hosting Fees for the ASP Solution under this Order (Hosting Fee) shall
be as set forth in Section 2.0 of Appendix B of the Agreement.

 

2.2 Supplier shall invoice the Hosting Fee to **** as set forth in Section 7 of
the Order.

 

3.              IT Professional Services Fees

 

3.1       Fees for the IT Professional Services shall be as set forth in
Section 3.0 of Appendix B of the Agreement.

 

3.2  Supplier shall invoice the IT Professional Services fees to **** as set
forth in Section 7 of the Order.

 

4.              Customer Care Support and Manual Transaction Processing Fees

 

4.1       AT&T shall pay Supplier Customer Care Support and Manual Transaction
Processing fees as set forth in Section 4.0 of Appendix B of the Agreement.

 

4.2       Supplier shall invoice such Fees to **** as set forth in Section 7 of
the Order.

 

4.3       For each program where pricing is Transaction based:

 

i)                 Forecasting — ****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

****

 

4.4       For programs where pricing is FTE based:

 

i)                 “FTE Pricing” for Contacts or Manual Transaction Processing
where a Transaction Price does not apply or is not available shall be pursuant
to the terms of Section 4.3 of Appendix B of the Agreement.

 

ii)              In the event that Supplier invoices Manual Transaction
Processing Fees or Customer Care and Support based on the FTE Pricing
methodology described in this Section, Supplier shall provide detail at the time
of its **** invoice that substantiates **** billing for the number of
pre-approved FTEs agreed to in the FTE Staff Plan along with all Overtime ****
authorized by AT&T, if any.  The billing detail provided shall include the
following information:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

FTE Pricing — ****

 

Team Description

 

# FTEs

 

****/FTE

 

****

 

Total

Team A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Team B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Team C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

4.5  Supplier shall provide up to **** of continuation training (“CE Training”)
per Supplier agent FTE who’s primary responsibility is support of Contacts (a
“CSR”) for a given program per **** at **** to AT&T provided that materials and
reasonable advance notice are provided by AT&T for such training.  The use of CE
Training **** must be preapproved by AT&T’s Vendor Manager in writing.  CE
Training **** may be used for sales training, coaching, program updates, changes
to the **** program, software and system updates and/or changes, scripting
changes, or other topics related to the Order and the Services provided
hereunder that AT&T reasonably request.  Additional training for CSR performance
improvement issues on a given CSR (recursive training) shall be **** to AT&T and
shall not count toward the allocation for CE Training ****. Supplier must
account for such CE training in providing staffing in accordance with
Section 4.3 i) above.  If this training is not completed in a **** solely due to
Supplier’s inability to meet staff requirements reasonably anticipated to meet
the volumes and volume distributions in the Locked Forecast resulting in a
shortfall of CSRs for such ****, such training scheduled for such period under
the CE Training allotment shall be completed in the following **** and such
training will not be counted towards following **** allotment of CE Training
****.  Except as set forth herein, any unused allocation of such training may
not be carried forward to future **** or transferred between programs and no
credits shall be provided for any unused allocation.

 

5.              Operations Management Support Fees

 

As part of this Order, Supplier will provide AT&T with Operations Management
support.  The dedicated team will provide AT&T with the following services:

 

Program Management:

 

Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality.

 

Operations Management:

 

Responsibilities include management of processes pertaining to: credit,
activation, and Customer Order fulfillment, Customer Order or Transaction queue
management, service level monitoring and reporting, staffing, IVR management,
CSR training, and interacting with **** and **** and Care teams to ensure
seamless, high quality customer service for eCommerce Customers.

 

With the exception of performance issues by a resource, which shall be addressed
in accordance with the terms of the Agreement or as otherwise set forth in
Special Event or other written documentation agreed upon by the Parties,
adjustments to increase the resources must be communicated in writing ****
before the start of the next **** while **** minimum advance notice is required
in writing to terminate a resource per Section 6.5 below  Resources requested to
be added shall be subject to resource availability.

 

Table 5 below reflects the schedule and fee for each FTE on the **** Operations
Management Team as of the Effective Date of the Order.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Table 5: Operations Management Fee Schedule

 

Role

 

**** Rate Per
FTE

Data Analyst

 

****

All Other Roles

 

****

 

6.              Termination Provisions.

 

6.1                   Termination for Cause - If either Party breaches any
provision of this Agreement and/or any Order, and (i) if the breach is one that
by its nature could be cured, and such breach is not cured within **** after the
breaching Party receives written notice, or (ii) if the breach is material and
one that by its nature cannot be cured, then, in addition to all other rights
and remedies at law or in equity or otherwise, the non-breaching Party shall
have the right upon written notice to immediately terminate this Agreement
and/or any such Order without any obligation or liability.  Failure of the
non-breaching Party to immediately terminate this Agreement and/or any Order
(x) following a breach which continues longer than such cure period, provided
such breach has not been cured prior to the non-breaching Party’s providing
notice of termination, or (y) following a breach that cannot be cured or that
constitutes a violation of Laws shall not constitute a waiver of the
non-breaching Party’s rights to terminate; provided, however, if the
non-breaching Party does not exercise such termination right within ****of the
date such right is triggered, the non-breaching Party shall waive its right to
terminate with respect to such breach.

 

6.2                   Termination for Convenience of the ASP Solution and IT
Professional Services — ****, during the Initial Term or Renewal Term, AT&T may
at any time, for its own convenience and without cause, by providing Supplier
written notice of at least **** prior to the effective date of the termination,
terminate Supplier’s ASP Solution and IT Professional Services, provided under
this Order, in whole.  In the event AT&T terminates for convenience Supplier’s
ASP Solution and IT Professional Services under this Order in whole, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Work or Services performed through
the date of termination and a termination charge (provided however, such
termination shall not relieve AT&T of any obligations for any minimums under the
Agreement).  The termination charge shall be calculated as shown in the table
below.

 

Period

 

Notification Date
On or After

 

Termination
Notice

 

Termination Charge

 

Initial Term

 

****

 

****

 

****

 

 

6.3                   Termination for Convenience of up to **** of the
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats

 

a.              AT&T may at any time, for its own convenience and without cause,
by providing Supplier written notice, terminate **** of the volume in any month
during a **** of the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats (the “Threshold
Percentage”), provided under this Order.

 

b.              In the event AT&T terminates Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for convenience
up to the Threshold Percentage, and elects, solely at its discretion, to perform
the work itself or through its designated third party, AT&T shall notify
Supplier via the forecasting process (identified in Section 4.3 and 4.4 above)
the actual percentage of **** Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats AT&T intends to assume (or,
if applicable, it requests for a third party to assume).  Upon such election by

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

AT&T, Supplier shall have no responsibility for any such Customer Care Support
or Transactions requiring Manual Transaction Processing that AT&T elects to
perform or have a third party perform.

 

c.               In the event AT&T elects for AT&T or other third party to
perform such Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats for ****, Supplier will provide AT&T or its
designated third party employees and contractors who will be performing such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats access to the Workflow Manager, Call Tracker, and Reporting
Platform and any other components of the ASP Solution and related Supplier
system(s) access solely to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for **** within
**** after AT&T notifies Supplier.  In addition, each employee or contractor of
AT&T or such third party who will access the ASP Solution or related Supplier
system(s) shall agree in writing to comply with Supplier’s information security
requirements.  Supplier will work with AT&T to ensure that the allocations of
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats to be processed by Supplier and to be processed by AT&T for ****
are implemented as mutually agreed by the Parties in accordance with this
Order.  AT&T shall be responsible for the actions or inactions of such third
Parties granted access to the ASP Solution.

 

d.              In the event that AT&T elects to increase the amount of its
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats processed by AT&T (or its subcontractors) for ****in accordance
with this Section, the Parties shall meet promptly to agree on a plan to
initiate the performance of such services by AT&T or its designated third party
provider  to complete such transition within **** (subject to any forecasting
requirements or minimums) unless the Parties mutually agree to a longer or
shorter period.  AT&T will be responsible for formally communicating to Supplier
the percentage allocation they are ultimately targeting to achieve in connection
with the transition of such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats.  Supplier will then work
with AT&T to implement the identified allocation percentage in **** intervals,
of **** (e.g., AT&T communicates to Supplier they want to increase the
percentage allocation by **** in total.  Supplier will transition **** during
the ****, **** during the **** period, and the **** during the **** until the
additional **** (original percentage) is achieved).  Supplier shall provide
reasonable assistance to AT&T in connection with such transfer provided at no
incremental fee except that if any professional services for AT&T or such
designated provider are required, Supplier shall provide such reasonable
professional services at Supplier’s rates provided herein.  Any transition to
AT&T or third party of Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats in accordance with this
Section shall have no effect on the Technology Fees or Hosting Fee provided
above.

 

e.               In the event AT&T makes such election and exceeds the
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and/or Chats (where such overage was incidental or a good
faith error in estimation of volumes) set forth above in any ****, Supplier will
not penalize AT&T for any such overage and, in such case, the Parties will
promptly upon determining such overage, meet and negotiate in good faith a
process to timely move to compliance with the then applicable requirements and
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats AT&T should be handling pursuant to the terms of
this Order.

 

6.4                   Termination **** of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats

 

a.              In the event that AT&T elects to perform the Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and/or
Chats itself or through a third party for **** in excess of the Threshold
Percentage and Supplier does not have the appropriate skill sets or such third
party bid or pricing is at a lower cost than Supplier under this Order, Supplier
shall have the opportunity to review the bid (subject to compliance with any
obligations of confidentiality) and determine if Supplier can meet the same
price and material terms to AT&T by such third party and/or skill set
requirements as provided to AT&T in such bid.  Promptly after receiving such
bid, AT&T shall provide Supplier with the necessary

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

information relating to such bid (including material terms, pricing and
resources) for Supplier to make such determination; provided, however, AT&T
shall not be required to provide any information which would cause it to violate
its confidentiality obligations to a third party.  Supplier shall take
information provided by AT&T at face value in connection with such
determination.

 

b.              Within **** (“Evaluation Period”) of receiving the necessary
information from AT&T, Supplier shall provide written notice to AT&T whether it
will (a) perform the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats that are the subject of
the Evaluation Period for **** on the same fees, service level agreements, key
performance indicators, quality requirements, productivity requirements,
countries or locations from which service is supported,  systems, training
requirements, infrastructure or processing requirements (with materially
equivalent legal terms and conditions as those that exist between the Parties,
such as those pertaining to the allocation of risk and liabilities (e.g.,
limitation of liability, indemnification, payment terms) and termination for
convenience)) as set forth in such bid when taken as a whole or aggregate offer
(unless otherwise agreed upon by the Parties in writing) immediately upon
completion of such evaluation within the Evaluation Period (or upon **** of
completion of the Evaluation Period if such terms and conditions or modified
pricing require or provide for a modification in Supplier centers performing
Services (ie: off shore location) or training or of Agents) and the Parties
shall document such changes in the form of a written amendment to this Order,
(b) allow AT&T or such third party to assume such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats for **** as
provided in such bid, or (c) escalate to its respective executives in accordance
with the provision below.  In the event that Supplier does not provide written
notice to AT&T within such fifteen **** period, AT&T may deem that Supplier
elected not to match the applicable bid. In the case of notification by Supplier
under item (b) above, such notification shall also contain estimation of cost
increases, if any, for Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats retained by Supplier. 
Notwithstanding anything to the contrary, in the event that AT&T makes an
election to move Customer Care Support from Supplier under the provisions of
this Section in excess of the Threshold Percentage, such move must be to only to
use the third party resources that were the subject of the bid used in the
Evaluation Period and under the terms presented under such bid in all material
respects.  In the event that Supplier and AT&T do not agree on the results of
such evaluation, an officer of Supplier and an officer of the respective
division of AT&T shall meet to resolve such dispute within **** of the
conclusion of the Evaluation Period.  In the event that such executives cannot
resolve such dispute, Supplier shall provide the third party which provided such
bid or AT&T internal resources the same access to perform such Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound calls and/or
Chats  for ****as provided in Section 4.5 above.

 

c.               In the event that AT&T is entitled to increase the amount of
its Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound calls and/or Chats in accordance with this Section, the Parties shall
meet promptly to agree on a plan to initiate the performance of such services by
its designated third party provider to complete such transition within **** of
the conclusion of the Evaluation Period unless the Parties mutually agree in
writing to a longer or shorter period.  AT&T will be responsible for formally
communicating to Supplier the percentage allocation they are ultimately
targeting to achieve in connection with the transition of such Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound calls and/or
Chats.  Supplier will then work with AT&T to implement the identified allocation
percentage in **** intervals, of ****. (e.g., AT&T communicates to Supplier they
want to increase the percentage allocation by **** in total.  Supplier will
transition **** during the ****, **** during the ****, and the **** during the
**** until the additional **** (original percentage) is achieved).  Supplier
shall provide reasonable assistance to AT&T in connection with such transfer
provided at no incremental fee except that if any professional services for AT&T
or such designated provider are required, Supplier shall provide such reasonable
professional services at Supplier’s rates provided herein.  Any transition to
AT&T or third party of Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound calls and/or Chats in

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

accordance with this Section shall have no effect on the Technology Fee or
Hosting Fee provided above provided however, in the event that this has AT&T
exceeding the Threshold Percentage, Synchronoss may charge for, in addition to
the Technology Fee and any other fees due under the Order, a price per Customer
Order in excess of the Threshold Percentage that uses the Workflow Manager where
any Manual Transaction Processing is by a party other than Supplier equal to a
fee not to exceed **** (excluding any Synchronoss Agents) granted access to the
Order Manager, Call Tracker, and Visibility Manager and any other components of
the ASP Solution and related Supplier system(s) access solely to perform such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats for ****.

 

d.              For the avoidance of doubt, notwithstanding anything to the
contrary, termination of the Customer Care Support shall be permitted pursuant
only under the terms of Sections “6.3” and “6.4” above.  In the event of an
election by AT&T to move Customer Care Support in excess of the Threshold
Percentage from Supplier under Section “6.4” where such move alters the type or
distribution on a program of any of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats retained by
Supplier and is likely to adversely impact Supplier’s costs or efficiency,
Supplier shall provide the third party which provided such bid or AT&T internal
resources the same access to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats  for **** as
provided in Section 4.5 above.  The Parties agree to negotiate in good faith
modifications to the pricing, the requirements or processes pertaining to
remaining Contacts or Transactions and/or applicable Service where such increase
reasonably reflects Suppliers increased average costs per Contact or Transaction
and agreement shall not be unreasonably withheld by either Party. In the event
that the Parties are unable to agree, the issue shall be resolved in accordance
with Section 4.5 of the Agreement.  For the avoidance of doubt, if the Parties
are unable to agree on or have not agreed to modifications to the pricing, the
requirements or processes pertaining to remaining Contacts or Transactions, AT&T
may move Customer Care Support in excess of the Threshold Percentage from
Supplier under Section “6.4” above.  For the avoidance of doubt, if the Parties
agree to a price increase or changes to process, then (a) any such price
increase or changes to process shall only be effective when the Threshold
Percentage is exceeded and shall not apply to Services retained by Supplier if
the Threshold Percentage is not exceeded; and (b) the provision of Sections
“6.3” and “6.4” above shall continue to apply to any Customer Care Support
retained by Supplier; and (c) any such increase in pricing or changes to process
shall be effective on the date that Customer Care Support is moved from
Supplier.

 

6.5                   Termination for Convenience of Operations Management
Support Services — During the Initial Term or Renewal Term, AT&T may at any
time, for its own convenience and without cause, by providing Supplier written
notice of at least **** prior to the effective date of the termination,
terminate Supplier’s Operations Management Support Services, provided under this
Order in whole or in part.  In the event AT&T terminates for convenience
Supplier’s Operations Management Support Services under this Order, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Services performed through the date
of termination.

 

6.6                   Failure to Meet Service Level Performance Metrics.  In the
event that Supplier fails to meet or exceed (a) the same Service Level
Performance Metric (as defined in Appendix B) for **** in any **** or **** in
any ****, or (b)  **** or more Service Level Performance Metric’s for **** in
any ****or **** in any ****, AT&T may elect to have AT&T or its designated third
party perform such Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats for **** that failed such requirement in (a) or
(b) above resulting in more than the Threshold Percentage of Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and/or
Chats (up to ****) of the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats processed.  For purposes
of this Order, Service Level Performance Metrics for **** shall have the meaning
ascribed to such term in Appendix B specific to ****.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

6.7                   In the event that all Work or Services under this Order
are terminated per Sections 6.2, 6.3, 6.4 and 6.5 above, this Order will be
deemed to be terminated by AT&T as of the effective date of the termination of
the last such Work or Services under this Order.

 

6.8                   Return of Information Obligations upon Expiration or
Termination

 

Each Party shall, except as required under law or this Order, upon expiration or
termination of this Order and after all Wind Down and Transition efforts have
concluded, promptly return all papers, materials, and property of the other
Party.

 

6.9                   Wind Down and Transitioning.

 

a.              The Parties acknowledge that upon the termination or expiration
of the Agreement (provided that such termination is not a result of termination
by Supplier for cause), existing Customers will need to be migrated to
AT&T-hosted or to third party-hosted platforms.  Because of the volume of
Customer provisioning that is handled by Supplier at the time of execution of
this Agreement, the Parties agree that they will need to develop a Transition
Plan at that time in order to carry out an orderly, migration that mitigates
disruption of operations for AT&T.  For purposes of this section, Transition
Plan shall be defined as a mutually negotiated, written document outlining the
respective obligations of each Party in carrying out an incremental or phased
cutover of Customer Order provisioning provided by Supplier under this Agreement
to AT&T, including the continued payment of agreed unit prices under any
supplemental Order, to the extent incurred, and the payment of any agreed time
and material charges incurred above the existing unit prices.

 

b.              The Parties agree to negotiate in good faith toward a Transition
Plan that will cover at least the following points:

 

(i)             Segmenting Customer Information from the view, modification,
deletion or any other access by Supplier or Supplier-chosen subcontractors who
will continue to work for Supplier on other, non-AT&T e-commerce businesses
after the Transition Plan;

 

(i)             Electronic capture, transfer and backup during Transition Plan
of (a) Customer Information, including names, addresses, and IP addresses and
other identifying information needed to carry out the migration and (b)pending
trouble tickets, billing or provisioning corrections, and other data for
Customer Orders in process; and

 

(iii)       The length of time needed to complete the Transition Plan, including
a schedule for phased or incremental cutovers.

 

c.               Except as set forth in Section 6.3(c) of this Order, Supplier
shall not be required, pursuant to this Section 6.9  or otherwise, to disclose
or otherwise make available to AT&T the proprietary technology, software, or
source code of Supplier or Supplier subcontractors, as well as any Confidential
Information relating thereto.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit P-1- Price Chart(s), version 1.0, Effective Date: August 1, 2013

 

Transaction Fees for Transactions Requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats

 

Channel

 

Inbound Calls, Outbound Calls &
Chats
(the “Baseline Rate per ****”)

 

Manual Transaction Processing (non-
Calls or Chats)
(the “Baseline Rate per Hour”)

****

 

****

 

****

 

By not later than ****, the Parties shall meet and review the CPH estimates used
in determining the Transaction Fees in the Version 21 price chart below and
review for comformance with Section 4 of Appendix B (Supplier’s Prices) of the
Agreement.

 

Transaction Type

 

Price/Transaction

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

Note:  Other Transactions Types billed using FTE Pricing

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Appendix B — Performance Metrics, Remedies and Bonuses

 

1.              Service Level Requirements and Remedies

 

This Appendix B provides the Service Level Agreement (SLA) and remedies for the
**** eCommerce Channel.  Such performance and remedies are, in each case,
subject to the Exclusions noted herein.  “Service Level Performance Metric”
shall mean those service levels defined in this Appendix and that have a
specific credit remedy defined herein associated with failure to meet such
defined performance metric (with all other performance measures or metrics being
“key performance metrics” for monitoring and analytical purposes only).  Except
as otherwise provided, Service Level Agreement Special Events will be reviewed
on an individual basis.  AT&T and Supplier agree to meet and review Special
Event requirements on as-needed basis.  Supplier will apply commercially
reasonable efforts to fulfill Special Event requirement and SLA requests for
Special Events.  Supplier and AT&T will meet no less than ****  to review and
modify, as agreed upon, the call types, performance metrics and remedies where
appropriate.

 

1.1            Customer Order/Transaction Cycle Time Service Level Performance
Metric for Customer Orders Requiring Manual Transaction Processing:

 

a.              **** of all Customer Lines of Service (LOS) on a Customer Order
accepted by the ASP Solution in a Customer Order in a given **** will be entered
into the AT&T defined system of record within the “shipping cut off window” (as
defined below).

 

In the event the Customer Order/Transaction Cycle Time Service Level Performance
Metric is not met in a given ****, Supplier will provide to AT&T the credit set
forth in Table 1 each such ****.

 

If the Customer Order/Transaction Cycle Time Service Level Performance Metric is
exceeded in a given ****, Supplier will invoice AT&T the premium set forth in
Table 1 each such ****.

 

Table 1: Customer Order/Transaction Cycle Time Service Level Performance Metric
for Manually Processed Orders.

 

Attainment
Tier

 

Requirement or Target Metric

 

$ Bonus (paid by AT&T reflected as a positive
percentage value or +%) or $ Credit (AT&T credit
reflected as a negative percentage value or -%)

OC 1

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 2

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 3

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 4

 

**** Transactions submitted within shipping cut off window

 

No credit or bonus applicable

OC 5

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 6

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 7

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 8

 

**** of Transactions submitted within

 

**** of Manual Transaction Processing Fees for

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Attainment
Tier

 

Requirement or Target Metric

 

$ Bonus (paid by AT&T reflected as a positive
percentage value or +%) or $ Credit (AT&T credit
reflected as a negative percentage value or -%)

 

 

shipping cut off window

 

such program element in such ****

OC 9

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 10

 

**** of Transactions submitted within shipping cut off window for ****

 

**** of Manual Transaction Processing Fees for such program element in such ****

 

“Shipping cut-off window” is defined as **** for Customer Orders accepted before
****.

 

In calculating the above Customer Order/Transaction Cycle Time Service Level
Performance Metric for Manually Processed Orders, only those Customer Orders
accepted in the ASP Solution in such ****  that require **** Manual Transaction
Processing shall be included in such calculation.

 

1.2             Customer Order/Transaction for Manually Processed Orders
Order/Transaction Quality Processing Service Level Performance Metric for
Customer Orders requiring Manual Transaction Processing Only:

 

a.              **** of LOS on a Customer Order accepted by the ASP Solution in
a ****  period will be entered by Supplier correctly (without data entry error
or omission of data required) into the AT&T order entry and billing systems of
record as such data was received by Supplier’s Order Gateway.  Orders that
deviate from AT&T eCommerce “Shipped As Ordered” (SAO) policy will be excluded
from the calculation of attainment of the metric in this Section.  Entry that
was as completed as provided in the Customer Order shall be deemed to be
“accurate” or “submitted accurately”.

 

b.              Supplier will audit a statistical valid sample size of such
Customer Orders requiring Manual Transaction Processing to assess the quality
levels for such Customer Orders.  The results of such audit will be provided to
AT&T on an agreed to schedule.

 

c.               The above quality assessment shall be a manual process
augmented by a systematic “Shipped As Ordered” assessment approach, when
available.

 

d.              Transactions that are not received through the ASP Solution will
not be eligible for inclusion in the calculation or above Service Level
Performance Metric.

 

In the event that the Service Level Performance Metric is not met in a given
****, Supplier will provide to AT&T the credit set forth below in Table 2.

 

In the event that the Service Level Performance Metric is exceeded by Supplier
in a given ****, Supplier will invoice AT&T the premium set forth below in Table
2 on a **** basis.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Table 2:  Customer Order/Transaction for Manually Processed Orders
Order/Transaction Quality Processing Service Level Performance Metric for
Customer Orders requiring Manual Transaction Processing Only

 

SLA ID

 

**** SLA Index

 

$ Bonus (paid by AT&T reflected as a
positive percentage value or +%) or $ Credit
(AT&T credit reflected as a negative

percentage value or -%)

OQ 1

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 2

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 3

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 4

 

**** of LOS submitted accurately

 

No credit or bonus applicable

OQ 5

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such
month

OQ 6

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 7

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 8

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 9

 

**** of LOS submitted accurately for ****

 

**** of Manual Transaction Processing Fees for such program element in such ****

 

1.3            Inbound Call & Chat Handling Service Levels Perfromance Metrics

 

1.              ASA — ****.

 

2.              Abandon Rate for Inbound Calls — ****.

 

3.              Chat Button Availability Rate for Inbound Chats — ****.  AT&T
systems shall base making the button available based on the anticipated
availability of an Agent to support the chat based on ****.  AT&T shall provide
**** reporting of such availability rate.  This metric shall not apply to any
Chat Transaction Types when any portion of such Inbound Chats during such ****
are allocated or distributed to any other entity other than Vendor during such
**** or when AT&T applications are not making such button available in
accordance with mutually agreed upon parameters or has not made required
reporting available to Vendor.  Within **** of the Effective Date of this Order,
the Parties agree to develop mutually agreeable Bonus/Penalty metrics and
implement same upon amendment to this Order.

 

4.              Inbound Call Quality Monitoring.  Supplier shall audit and score
a minimum of ****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

**** using a mutually agreed upon quality measurement criteria.  The results of
the monitoring and scoring will be provided to AT&T on an agreed to schedule.

 

Table 3: Inbound Call & Chat Handling Service Levels Performance Metrics

 

SLA ID*

 

Service Level Category

 

**** Service Level Performance Metric

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

 

* IC = Inbound Call Service Level; CH = Chat Service Level

 

2.              ASP Solution Platform Service Levels and Remedies

 

2.1            Supplier Order Gateway and Workflow Manager Availability

 

System Availability:

 

The Order Gateway and Workflow Manager shall be available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) **** excluding 1)
regularly scheduled downtimes to perform system upgrades, application
administration, and any other planned events as agreed in advance in writing by
the Parties and 2) Supplier written requests to AT&T for any unscheduled
maintenance outage periods, if needed (“System Uptime”).  System Availability is
measured by ASP Solution Element for each Channel and is calculated as:

 

****

 

ASP Solution Platform Elements and Service Levels Performance Metrics and KPI
for System Availability:

 

1.              Order Gateway - ****  System Availability  Service Level
Performance Metric

 

2.              Email Service - **** System Availability Service Level
Performance Metric

 

3.              Workflow Manager - **** System Availability Key Performance
Indicator

 

4.              Web Portal - **** System Availability Key Performance Indicator

 

5.              Reporting Platform — **** System Availability Key Performance
Indicator

 

Service Level Measurement Process:

 

1.              Statistics used to determine outages are collected using a suite
of network and application monitoring tools as well as data collected by the
application itself.

 

2.              ASP Solution Platform Element Service Level Performance Metric
attainment is reviewed on a **** basis.  All statistics from Supplier’s
monitoring suite are reviewed and dowtime recorded for that **** is summarized
for each funtional area of the ASP Solution Platform Element (e.g. Order
Gateway, email, Workflow etc.)

 

3.              Supplier assumes that the Customer Order volume will not exceed
an amount equal to **** of the average **** volume of Customer Orders processed
by such Channel during the rolling period of the prior ****.

 

4.              Functional area outages are determined using the guidelines in
the tables below:

 

Table 4: Supplier System Outage Guidelines

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Platform

 

Outage Criteria

Order Gateway

 

·                  **** Order Gateway application servers are down (no response
to pings for availability)

·                  Order Gateway cannot process Customer Order and “nacks” ****
messages to the Order Gateway

Email Service

 

·                  **** Email Service servers are down

·                  **** email messages are able to be forwarded from Supplier
email service

Workflow Manager

 

·                  **** Workflow Manager servers are down

·                  Greater than **** of the typical volume of Agents cannot
access Workflow Manager to perform functions

Reporting Platform

 

An outage will be recorded if any one of the following occurs:

·                  Real time reporting functionality of Reporting Platform is
unavailable or is not updating data on a scheduled basis

·                  **** reports are not generated and delivered. Availability
will be measured as a percentage of the overall number of reports generated on a
**** basis

 

ASP Solution Platform Element Service Level Performance Metric Remedies:

 

Order Gateway and WorkFlow Manager - **** System Availability in a ****.

 

Supplier will calculate all “downtime” (time of an Outage as noted in Table 4
above) associated with both items listed above and provide one summary figure on
a **** basis for overall availability.  Failure to meet service levels will
result in the remedies as defined in Table 5 below.

 

Table 5: Supplier Combined Order Gateway and Workflow Manager System
Availability Service Levels and Remedies

 

Order Gateway and WorkFlow Manager
Service Level Combined
System Availability In A ****

 

Credit* Against Total Technology Fee for This Channel
for ****

****

 

****

****

 

****

****

 

****

****

 

****

 

* Service Credits will be applied in the **** in which the event giving rise to
the remedy occurs

 

Scheduled System Maintenance requires a written notice up to ****, but not less
than **** notice to AT&T and Supplier Decision Makers and their subsequent
consent.

 

2.2            Description for e-Mail Manager Key Perfromance Indicators

 

Supplier will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers.  This infrastructure will operate
within the following service levels:

 

1.              Dual mail relay servers to deliver expected **** System
Availability

 

2.              Support **** email messages **** (reasonably spaced)

 

3.              **** retention of all sent email messages

 

4.              Message sizes may not exceed **** or contain attachments

 

3.              Order Gateway Performance Service Level Key Perfromance
Indicators (“OG SLA”)

 

Order Gateway under a Normal Transaction Flow (as described below) will respond
to **** of the Customer Orders for a Channel within **** of its receipt by the
Order Gateway in any given **** provided such Customer Orders is in the
documented format and has been submitted by AT&T per the published process
documentation and successfully pass Supplier’s Order Gateway validations (as
described below).  AT&T will have

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

the responsibility to produce reports from the Order Gateway, or request such
reports from Supplier, to measure the results and determine if this SLA Key
Performance Indicator is met. AT&T and Supplier shall mutually agree on the
format of such reports.  Measurement will be based on **** for a given Customer
Order.  Supplier will comply with AT&T’s reasonable requests for data in
accordance with the measurement.

 

“Normal Transaction Flow” means:

 

a.              Volumes and distributions are within the expected capacity
thresholds for ASP Solution as identified in the Agreement.

 

b.              The sending system emits a valid message for the activity
desired per the agreed upon schema.

 

c.               The AT&T client is also sending messages at the rate both
Parties have determined acceptable for the Channel and via the agreed upon
protocol.

 

d.              AT&T’s systems are accepting and correctly processing responses
from the Supplier platform.

 

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.

 

Order Gateway validations:  Upon receipt of a message, the Order Gateway will
validate the message against the specified schema and/or configured business
rules.  Additional security, database and business logic analysis will be
performed to ensure the message can and should be processed by the Supplier
system.  If both of these activities are successful, the Order is submitted for
processing.

 

4.              Automation Rates, SLAs and Remedies for Customer Orders

 

The Parties agree that measurement of automation levels and partial automation
levels for Customer Orders is an important metric in overall subscriber
satisfaction and the costs of both Parties.  As such, the following parameters
are established to review and monitor Automation Rates on agreed upon Customer
Orders.  The Parties acknowledge that the Actual Automation rate or Rate of
Fallout may have many factors and causes including those that are not indicative
of any failure or inadequate performance by a Party.  As such, the Parties shall
meet quarterly to establish and review the parameters and requirements for
measuring Automation Rates and, discuss adjustments as may be reasonably agreed
upon by the Parties from time to time.  Any such adjustments shall be made
pursuant to the Change Order Process under the Agreement.

 

1.              Establishing Expected Automation Rate.

 

The Parties shall mutually agree in writing on the Customer Orders that
constitute the Customer Orders in the Customer Order Class.  Such orders shall
be:

 

(a)         supported by a Workflow and Order Manager configuration, process and
flow that supports such Orders being capable of being an Automated Order (ie. is
not a workflow or process that has, by business rule or otherwise, an
anticipated Fallout condition for each such Customer Order), and

 

(b)         of a similar nature or type so as to provide meaningful Automation
Reporting output for management purposes as reasonably agreed upon by the
Parties without undo detail or quantities of measurements and reports.

 

(c)          Customer Orders with an established and tested Order Manager and
Workflow configuration for at least ****.

 

Upon establishing the Customer Order Class, the Parties shall study the
Automation Rate of the Customer Order Class for Completed Customer Orders in the
Customer Order Class over the **** period that does not include a Special Event
(an “Evaluation Period”) where the following data is reasonably constant or
static during such Evaluation Period (collectively, the “Baseline Data”):

 

(a)         Mix of the types of Customer Orders within the Customer Order
Class and the Automation Rate for such Orders,

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

(b)         Volume and arrival distribution of such Customer Orders,

 

(c)          Relative occurrence of issues that impact or cause Fallout or a
Customer Contact (excluding Fallout as a result in a Defect in the ASP Solution
or error in configuration or implementation of a process or workflow in the ASP
Solution by Supplier), and

 

(d)         Current processes, workflow and task requirements and the SLA
requirements established for the Customer Orders in the Customer Order Class as
well as average handle times and system response times for connected
applications external to the ASP Solution that are applicable to the Orders and
related parameters (such a system timeouts and “retries”) (collectively, the
“Requirements”).

 

The Parties shall use the Average Automation Rate for the Customer Order
Class over each **** of the Evaluation Period less **** as the Expected
Automation Rate for such Order Class.  In the event that, for each **** of an
Evaluation Period, the **** Automation Rate varies from the average Automation
Rate in such Evaluation Period by more than ****, the Parties shall (a) defer
the assignment of an Expected Automation Rate for such Customer Order Class or
(b) conduct such evaluation on an extended or new Evaluation Period, as may be
reasonable, until such discrepancy and deviation is less than or equal to ****.

 

For each Customer Order Class that has an established Expected Automation Rate,
such rate shall remain the same during each **** of the Term.

 

2.              Measurement and Reports.

 

Supplier will provide Automation Reports to AT&T for agreed upon Order Classes
on a **** basis (each such ****, a “Measurement Period”) setting forth
(a) calculations of actual performance relative to the SLAs for the relevant
****; and (b) in the event that any SLAs are not achieved in any given ****, a
description of the cause or causes believed to have caused such failure to
achieve such SLA, and, to the extent such caused by a Defect, any corrective
actions taken by Supplier to prevent re-occurrence.

 

Customer Order Processing Automation Rate

 

Customer Order Class

 

Expected Automation Rate

1.

 

1.

 

3.              Adjustments to the Expected Automation Rate.

 

If, there are changes in the Requirements or Baseline Data for an Order Class or
additions/deletions of Orders types in the Order Class (creating a new Order
Class), Order class makeup, Expected Automation Rate and related obligations and
rights shall be readjusted pursuant to the mutual agreement of the Parties, in
good faith and in a manner consistent with the intent of this Agreement and
Section 1 above, to reflect such changes.  In the event of a process change
requested by AT&T, the Parties will mutually agree on an appropriate period, if
any, after such implementation when the SLAs will not apply.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

4.              SLA and Remedies.

 

SLA Category

 

Remedy

****

 

****

 

5.              Assumptions and Exclusions

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

5.1 Methods and Procedures (M&P)

 

Subject to the terms of this Order, Supplier’s Customer Care Support will adhere
to AT&T’s approved Methods and Procedures (M&P).  Supplier must submit a change
request and receive prior written approval from AT&T to deviate from the
approved M&P.

 

5.2 Exclusions

 

No remedies for any error, failure or delay of Supplier shall be deemed to occur
to the extent resulting from the following (collectively “Exclusions”)

 

1.              Any failure, error or delay resulting from volume in a given
interval exceeds the volume in Locked Forecast for such Contact to transaction
type that interval by more than ****, except in the case of the ASP Solution
Platform Availability SLA for which the threshold shall be ****  of the ****
volume of Customer Orders processed by such Channel during the rolling period of
the ****;

 

2.              An error, delay or failure of any AT&T network, application or
system or service provided by or obtained from AT&T for use in supporting the
Services;

 

3.              Defects where normal intervals for ASP Solution testing of a
release were not available as a result of accelerated timelines requested by
AT&T;

 

4.              Any incorrect or missing data provided by AT&T, its agents or
its Customers;

 

5.              An error, delay or failure resulting from acting on the
instruction of AT&T or an event outside the reasonable control of Supplier or as
a result of any other exclusion set forth in the Order or Agreement

 

6.              Any failure by AT&T to meet its obligations under this Order or
the Agreement;

 

7.              Any error, delay or failure in the ASP solution that is not a
result of a Defect

 

Notwithstanding the existence of an Exclusion, Supplier shall nevertheless use
commercially reasonable efforts to continue to meet Service Levels under this
Order during the existence of an Exclusion.  Transactions or Customer Orders
that failed to meet a performance metric as a result of the existence of an
Exclusion shall be excluded from calculations in determining the credits or
bonus. 

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.002

 

Exhibit R-1 — Operational Reports

 

Channel

 

Report Name

 

Frequency

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order

 

No. SG021306.S.025.S.003

 

Between

 

Synchronoss Technologies, Inc.

 

And

 

AT&T Services, Inc.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order

 

This Order No. SG021306.S.025.S.003 (the “Order”) is by and between Synchronoss
Technologies, Inc., a Delaware corporation (“Supplier”) and AT&T Services, Inc.,
a Delaware corporation (“AT&T”), each of which may be referred to in the
singular as “Party” or in the plural as “Parties,” and shall be governed
pursuant to the terms and conditions of that certain Subordinate Material and
Services Agreement No. SG021306.S.025 dated August 1, 2013 (the “Agreement”)
between Supplier and AT&T, which by this reference are incorporated as if fully
set forth herein.  Unless otherwise stated in this Order, all terms defined in
the Agreement shall have the same meaning in this Order.  Any terms and
conditions in this Order that modify, vary from or are inconsistent with the
terms and conditions of the Agreement shall apply to this Order only.  If there
is an inconsistency or conflict between the terms and conditions of this Order
and the Agreement, the terms of this Order shall control with respect to the
subject matter of this Order.

 

1.                                      Definitions:

 

Terms not defined herein shall have the meaning assigned in the Agreement or
Master Agreement.

 

Term

 

Definition

Automation Report

 

For Customer Orders in a Customer Order Class that is Automation Eligible, the
report shows the (a) total number of Customer Orders of such Order
Class Completed in such **** that were Automated Orders in a given month,
(b) the total number of Customer Orders of in such order Class Completed in such
**** and (c) the percentage of such Customer Orders that were Automated Orders.

Automation Eligible

 

Customer Order Classes where the process requirements for such Customer Order
Class that are configured in the ASP Solution support Completion of as Automated
Orders if a Fallout condition is not encountered (ie: excluding Customer Orders
that will, by the configured process, always encounter a Fallout condition).

Automation Rate

 

For a given period and Order Class, ****.

Business Rule Fallout

 

Any Fallout that occurs as an intended result of a configured business rule or
process in the workflow of the ASP Solution that, when a Customer Order
satisfies the criteria of such rule, is directed to a queue for Manual
Transaction Processing or intervention by an Agent.

Expected Automation Rate

 

Means the minimum expected Automation Rate for a given Order Class for any given
month of the Term mutually agreed upon by the Parties in accordance with
Appendix B, Section 3.2.1 and 3.2.2

Fallout

 

A condition that occurs when a Customer Order ****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Term

 

Definition

 

 

**** (NOTE: a Contact that is not a result of (or in response to) Fallout does
not change the status of classification as an Automated Order - such a status
request call by a Subsciber on an Customer Order that flowed through without
manual intervention)

Customer Order Class

 

A group of Customer Orders of a similar type or nature for a given Channel for
reporing, tracking and management purposes.

 

2.                                      Duration of Order:

 

After all Parties have signed, this Order shall be effective on August 1, 2013
(the “Effective Date”) and will continue until July 31, 2016 unless earlier
terminated as set forth herein (the “Initial Term”).   AT&T, solely at its
discretion, may renew this Order for **** (the “Renewal Term” and together with
the Initial term, the “Term”) by providing at least **** written notice prior to
the end of the Initial Term.

 

3.                                      Description of Material and/or Services:

 

3.1                               Background and Scope

 

The scope of this Order is to define the work activities, pricing, forecasting
process, performance metrics and associated incentive credits and remedies
associated with the Services performed by Supplier for AT&T eCommerce.

 

During the Term, Supplier shall provide its ASP Solution as Supplier hosted
managed Service.  The ASP Solution supports a streamline of the back office
management process relating to the sale of telecommunications services by AT&T
eCommerce, improved cycle times for such sales, intended to reduce the cost per
Customer to perform such processes or tasks related to a Customer Order.

 

Supplier shall provide (as set forth in this Order):

 

a.              The process, tools and organizations that support AT&T eCommerce
Transaction management.  Transaction management includes, but is not limited to:

 

i.                  Automated Customer Order processing through the Order
Gateway;

 

ii.               Customer Care Support; and

 

iii.            Manual Transaction Processing;

 

b.              Operational metrics and executive reporting set forth herein;
and

 

c.               The ASP Solution configuration management, hosting and Tier 1-3
support (to designated AT&T IT staff) of the Order Gateway,  Workflow Manager,
Reporting Platform,  Integrated IVR Solution, and Email Manager; and

 

d.              IT Professional Services (as defined in Section 3.0 of
Attachment B to the Agreement).

 

3.2                               Services and/or Specifications

 

Supplier shall perform the following Services under this Order:

 

a.              Supplier is responsible for providing AT&T eCommerce with access
to the ASP Solution, Manual Transaction Processing and Customer Care Support
(collectively the “Managed Services”), specific

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

to the Consumer Wireline Channel, as specified in this Order.  Supplier will
provide the Managed Services required for processing Customer Orders, including
Manual Transaction Processing and Customer Care Support assigned to the OMC.
Supplier will provide the required staff of Agents, subject matter experts and
managers (collectively “Supplier Resources”), and access to the ASP Solution to
handle the work items, all in accordance with the Agreement and this Order;

 

b.              Subject to any Exclusions (defined in Section 1.3 of Appendix
B), Supplier shall provide the Services in accordance with the Service Level
Performance Metrics set forth in Appendix B of this Order;

 

c.               Subject to any Exclusions, for breach of any agreed Service
Level Performance Metrics in any ****, Supplier shall provide to AT&T service
level credits to be applied to Supplier’s invoices as set out under Appendix B
of this Order;

 

d.              For exceeding any Service Level Performance Metrics in any ****,
Supplier shall invoice AT&T for service level debits to be applied to Supplier’s
invoice as defined in Appendix B of this Order; and

 

e.               Additional Services may be added to this Order upon mutual
written agreement of the Parties in accordance with the Change Control Process
described in Appendix M of the Agreement.

 

3.3                               Key Tasks and Deliverables

 

Supplier represents and warrants that its Services shall conform to the
requirements contained in this Order and shall be performed in a professional
workman-like and timely manner.

 

The table below outlines the key tasks to be performed and deliverables to be
provided by Supplier.  Deliverables shall meet all mutually agreed-upon
requirements and specifications by the Parties.

 

Tasks

 

Deliverables

a.              Automated Order Processing using the ASP Solution

 

As set forth in Appendices A & B

b.     Customer Care Support

 

As set forth in Appendices A & B

c.     Manual Transaction Processing

 

As set forth in Appendices A & B

d.              Operational Metrics and Reporting

 

As set forth in Appendix B and Exhibit R-1 respectively

e.               IT Professional Services

 

ASP Solution functionality as set forth in mutually agreed upon specifications
in accordance with Section 3.0 of Appendix B of the Agreement

 

3.4                               Supplier Responsibilities

 

In addition to Supplier performing the Services described in Section 3.2 and
providing the Deliverables defined in Section 3.3, and subject to AT&T meeting
its responsibilities under this Order, Supplier shall provide the following:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

a.              Manage and direct all aspects of the Supplier Resources to
perform Services and provide the Deliverables defined by this Order;

 

b.              Provide adequately trained and otherwise qualified Supplier
Resources in accordance with ****, including any agreed upon requirements
specific to the **** Channel,  to create the Deliverables and provide Services,
as applicable, under this Order;

 

c.               Provide personnel management of Supplier Resources, including
required training/orientation for any new resources that are added by Supplier;

 

d.              Provide IT Professional Services to maintain ASP Solution
interface compatibility among system components in AT&T’s operational
environment;

 

e.               Subject to any Exclusions, meet all delivery dates agreed upon
by the Parties and the Performance Metrics specified in Appendix B this Order;

 

f.                Provide, for Supplier Resources billed on a time and materials
or FTE basis, a suitable time reporting system for the collection of Supplier
Resource work times related to this Order; and

 

g.               Timely response to open issues, problems and action items
raised by AT&T.

 

3.5                               AT&T Responsibilities

 

AT&T will be responsible for the following in addition to other responsibilities
under the Master Agreement or Agreement:

 

a.              Management and direction of all AT&T team resources working in
relationship with Supplier on this Order;

 

b.              Timely access to all AT&T subject matter experts that the
Parties determine are required to provide Services or complete Deliverables;

 

c.               Timely communication of all changes related to deliverables,
dependencies and requirements (including any changes to AT&T systems or
processes);

 

d.              Timely response to open issues, problems and action items raised
by Supplier; and

 

e.               Any content provided by AT&T.

 

4.                                      Personnel to Perform the Services:

 

Supplier shall provide skilled and experienced Supplier Resources to perform the
Services described in Section 3.2 and provide the Deliverables defined in
Section 3.3.

 

5.                                      Location:

 

5.1                               Onshore Location(s):

 

Supplier’s U.S.-based resources shall provide the Services at its facilities
located at the addresses set forth below.  Additional sites located in the
United States may be added by Supplier upon written notice to AT&T.

 

****

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

****

 

5.2                               Offshore Location(s):

 

Except for hosting, data backups and disaster recovery of Supplier’s ASP
Solution, which may not be provided from any Offshore Location (as defined
below), Supplier’s offshore resources shall provide any of the other Services at
Supplier’s facilities located at the addresses set forth below. In addition,
unless otherwise agreed upon in writing by the Parties, agents providing call
support Services from locations in Canada are capped at **** across all
Channels, the total number of such **** currently providing such Services as of
the Effective Date of this Order.

 

****

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

****

 

Supplier may add other countries not previously approved by AT&T where Supplier
(or Subcontractors) has additional offshore locations upon prior written
approval by AT&T Supply Chain & Fleet Operations of such additional country. In
the event that Supplier transfers the Services provided under this Order from
one physical location to another physical location within the same country or to
a physical location in another previously approved country as shown in Appendix
K of the Agreement, Supplier shall provide reasonable notice to AT&T of any such
transfer.

 

Notwithstanding the foregoing and excluding any temporary transfer of Services
to (i) maintain business continuity or Service recovery in times of impairment
of Services provided under this Order, (ii) provide support for Special Events
or (iii) meet agreed upon off-shore labor thresholds permitted under Section 4.1
Appendix B to the Agreement, Supplier shall require AT&T’s written prior
approval for (a) such transfer of Services longer than ****  to an existing
Supplier center that has failed to meet the same Service Level Performance
Metrics in the past **** or in any given **** over the ****, (b) such transfer
of Services that has occurred at least **** in the **** to an existing Supplier
center that has failed to meet Service Level Performance Metrics in the **** or
in any given **** over the **** or (c) such transfer of Services is to a new
physical location other than an existing approved Supplier location.

 

The Parties agree to work in good faith to review and discuss the distribution
of Supplier’s resources performing Customer Care Support under this Order.

 

Supplier agrees to abide by all AT&T security requirements provided in the
Agreement.

 

6.                                      Fees & Payment Terms:

 

6.1                               Supplier shall perform the Services and
provide the Deliverables described in this Order in accordance with the fee
structures provided in Appendix A of this Order.

 

6.2                               Supplier shall render invoices and all
required supporting detail to AT&T in accordance with Section 3.5 of the
Agreement by not later than the **** following the **** in which Services were
provided.  Payment terms are as set forth in Section 3.5 of the Agreement.

 

6.3                               No travel and living expenses incurred by
Supplier under this Order shall be reimbursed unless AT&T has provided prior
written approval for such expenses.

 

6.4                               All travel and living expenses shall be in
accordance with the Reimbursable Expenses section of the Agreement and the AT&T
Vendor Expense Policy attached to the Agreement as Appendix Z.

 

6.5                               Supplier shall separately invoice AT&T **** in
arrears for any travel and living expenses authorized (pre-approved) and such
expenses will be payable to Supplier in accordance with Section 3.5 of the
Agreement.

 

7.                                     Invoices/Billing Information:

 

Invoices and billing information shall be issued **** in accordance with
Section 3.5 of the Agreement and shall be sent to:

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

****

 

with copies of all such invoices to:

 

****

 

8.                                      Points of Contact:

 

Supplier agrees to respond to all changes to, interpretations of, additional
purchase requirements and any other matters related to the provisions contained
in this Order by contacting AT&T’s representative below:

 

****

 

For project management and coordination of Services under this Order, the
Supplier and AT&T contacts are provided below.

 

The AT&T project managers and/or points of contact shall be:

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

The Supplier project manager and/or point of contact shall be:

 

****

 

9.                                      Name of Affiliate Ordering Services:

 

AT&T Services, Inc.

 

10.                               Transmission of Original Signatures and
Executing Multiple Counterparts

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature.  This Order may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

[Signature Page Follows Immediately Hereafter]

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this Order to be executed as of the
Effective Date.

 

Synchronoss Technologies, Inc.

 

AT&T Services, Inc.

 

 

 

 

 

By:

/s/ Stephen Waldis

 

By:

 /s/ Tim Harden

 

 

 

Printed Name: Stephen Waldis

 

Printed Name: Tim Harden

 

 

 

Title: Chief Executive Officer

 

Title: President - Supply Chain & Fleet Operations

 

 

 

 

 

 

 

 

 

 

Date:

 August 30, 2013

 

Date:

August 30, 2013

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendices

 

Appendix A — Managed Services Pricing and Termination Provisions

 

Supplier shall provide the Managed Services, including any applicable
deliverables set forth in the scope of such Services, for the following fees:

 

1.              Technology Fee

 

1.1 Fees for the Use of the ASP Solution under this Order (Technology Fee) shall
be as set forth in Section 1.0 of Appendix B of the Agreement.

 

1.2 Supplier shall invoice the Technology Fee to **** as set forth in Section 7
of the Order.

 

2.              Hosting Fee

 

2.1 Hosting Fees for the ASP Solution under this Order (Hosting Fee) shall be as
set forth in Section 2.0 of Appendix B of the Agreement.

 

2.2 Supplier shall invoice the Hosting Fee to **** as set forth in Section 7 of
the Order.

 

3.              IT Professional Services Fees

 

3.1 Fees for the IT Professional Services shall be as set forth in Section 3.0
of Appendix B of the Agreement.

 

3.2  Supplier shall invoice the IT Professional Services fees to **** as set
forth in Section 7 of the Order.

 

4.              Customer Care Support and Manual Transaction Processing Fees

 

4.1 AT&T shall pay Supplier Customer Care Support and Manual Transaction
Processing fees as set forth in Section 4.0 of Appendix B of the Agreement.

 

4.2 Supplier shall invoice such Fees to **** as set forth in Section 7 of the
Order.

 

4.3 For each program where pricing is Transaction based:

 

i)                 Forecasting — ****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

****

 

4.4 For programs where pricing is FTE based:

 

i)       “FTE Pricing” for Contacts or Manual Transaction Processing where a
Transaction Price does not apply or is not available shall be pursuant to the
terms of Section 4.3 of Appendix B of the Agreement.

 

ii)      In the event that Supplier invoices Manual Transaction Processing Fees
or Customer Care and Support based on the FTE Pricing methodology described in
this Section, Supplier shall provide detail at the time of its **** invoice that
substantiates **** billing for the number of pre-approved FTEs agreed to in the
FTE Staff Plan along with all Overtime **** authorized by AT&T, if any.  The
billing detail provided shall include the following information:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

FTE Pricing — ****

 

Team Description

 

# FTEs

 

****/FTE

 

**** Rate

 

Total

 

Team A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Team B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Team C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

4.5 Supplier shall provide up to **** of continuation training (“CE Training”)
per Supplier agent FTE who’s primary responsibility is support of Contacts (a
“CSR”) for a given program per **** at **** to AT&T provided that materials and
reasonable advance notice are provided by AT&T for such training.  The use of CE
Training **** must be preapproved by AT&T’s Vendor Manager in writing.  CE
Training **** may be used for sales training, coaching, program updates, changes
to the **** program, software and system updates and/or changes, scripting
changes, or other topics related to the Order and the Services provided
hereunder that AT&T reasonably request.  Additional training for CSR performance
improvement issues on a given CSR (recursive training) shall be **** to AT&T and
shall not count toward the allocation for CE Training ****. Supplier must
account for such CE training in providing staffing in accordance with
Section 4.3 i) above.  If this training is not completed in a **** solely due to
Supplier’s inability to meet staff requirements reasonably anticipated to meet
the volumes and volume distributions in the Locked Forecast resulting in a
shortfall of CSRs for such ****, such training scheduled for such period under
the CE Training allotment shall be completed in the following **** and such
training will not be counted towards following **** allotment of CE Training
****.  Except as set forth herein, any unused allocation of such training may
not be carried forward to future **** or transferred between programs and no
credits shall be provided for any unused allocation.

 

5.              Operations Management Support Fees

 

As part of this Order, Supplier will provide AT&T with Operations Management
support.  The dedicated team will provide AT&T with the following services:

 

Program Management:

 

Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality.

 

Operations Management:

 

Responsibilities include management of processes pertaining to: credit,
activation, and Customer Order fulfillment, Customer Order or Transaction queue
management, service level monitoring and reporting, staffing, IVR management,
CSR training, and interacting with **** and **** and Care teams to ensure
seamless, high quality customer service for eCommerce Customers.

 

With the exception of performance issues by a resource, which shall be addressed
in accordance with the terms of the Agreement or as otherwise set forth in
Special Event or other written documentation agreed upon by the Parties,
adjustments to increase the resources must be communicated in writing ****
before the start of the next **** while **** minimum advance notice is required
in writing to terminate a resource per Section 6.5 below Resources requested to
be added shall be subject to resource availability.

 

Table 5 below reflects the schedule and fee for each FTE on the **** Operations
Management Team as of the Effective Date of the Order.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

Table : Operations Management Fee Schedule

 

Role

 

**** Rate Per FTE

Data Analyst

 

****

All Other Roles

 

****

 

6.              Termination Provisions.

 

6.1                   Termination for Cause - If either Party breaches any
provision of this Agreement and/or any Order, and (i) if the breach is one that
by its nature could be cured, and such breach is not cured within **** after the
breaching Party receives written notice, or (ii) if the breach is material and
one that by its nature cannot be cured, then, in addition to all other rights
and remedies at law or in equity or otherwise, the non-breaching Party shall
have the right upon written notice to immediately terminate this Agreement
and/or any such Order without any obligation or liability.  Failure of the
non-breaching Party to immediately terminate this Agreement and/or any Order
(x) following a breach which continues longer than such cure period, provided
such breach has not been cured prior to the non-breaching Party’s providing
notice of termination, or (y) following a breach that cannot be cured or that
constitutes a violation of Laws shall not constitute a waiver of the
non-breaching Party’s rights to terminate; provided, however, if the
non-breaching Party does not exercise such termination right within **** of the
date such right is triggered, the non-breaching Party shall waive its right to
terminate with respect to such breach.

 

6.2                   Termination for Convenience of the ASP Solution and IT
Professional Services - ****, during the Initial Term or Renewal Term, AT&T may
at any time, for its own convenience and without cause, by providing Supplier
written notice of at least ****  prior to the effective date of the termination,
terminate Supplier’s ASP Solution and IT Professional Services, provided under
this Order, in whole.  In the event AT&T terminates for convenience Supplier’s
ASP Solution and IT Professional Services under this Order in whole, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Work or Services performed through
the date of termination and a termination charge (provided however, such
termination shall not relieve AT&T of any obligations for any minimums under the
Agreement).  The termination charge shall be calculated as shown in the table
below.

 

Period

 

Notification Date
On or After

 

Termination
Notice

 

Termination Charge

Initial Term

 

****

 

****

 

****

 

6.3                   Termination for Convenience of up to **** of the
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats

 

a.              AT&T may at any time, for its own convenience and without cause,
by providing Supplier written notice, terminate **** of the volume in any month
during a **** of the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats (the “Threshold
Percentage”), provided under this Order.

 

b.              In the event AT&T terminates Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for convenience
up to the Threshold Percentage, and elects, solely at its discretion, to perform
the work itself or through its designated third party, AT&T shall notify
Supplier via the forecasting process (identified in Section 4.3 and 4.4 above)
the actual percentage of **** Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

AT&T intends to assume (or, if applicable, it requests for a third party to
assume).  Upon such election by AT&T, Supplier shall have no responsibility for
any such Customer Care Support or Transactions requiring Manual Transaction
Processing that AT&T elects to perform or have a third party perform.

 

c.               In the event AT&T elects for AT&T or other third party to
perform such Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats for ****, Supplier will provide AT&T or its
designated third party employees and contractors who will be performing such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats access to the Workflow Manager, Call Tracker, and Reporting
Platform and any other components of the ASP Solution and related Supplier
system(s) access solely to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for **** within
**** after AT&T notifies Supplier.  In addition, each employee or contractor of
AT&T or such third party who will access the ASP Solution or related Supplier
system(s) shall agree in writing to comply with Supplier’s information security
requirements.  Supplier will work with AT&T to ensure that the allocations of
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats to be processed by Supplier and to be processed by AT&T for ****
are implemented as mutually agreed by the Parties in accordance with this Order.
AT&T shall be responsible for the actions or inactions of such third Parties
granted access to the ASP Solution.

 

d.              In the event that AT&T elects to increase the amount of its
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats processed by AT&T (or its subcontractors) for **** in accordance
with this Section, the Parties shall meet promptly to agree on a plan to
initiate the performance of such services by AT&T or its designated third party
provider to complete such transition within **** (subject to any forecasting
requirements or minimums) unless the Parties mutually agree to a longer or
shorter period.  AT&T will be responsible for formally communicating to Supplier
the percentage allocation they are ultimately targeting to achieve in connection
with the transition of such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats.  Supplier will then work
with AT&T to implement the identified allocation percentage in three 30 day
intervals, of **** (e.g., AT&T communicates to Supplier they want to increase
the percentage allocation by **** in total.  Supplier will transition ****
during the ****, **** during the **** period, and the **** during the **** until
the additional **** (original percentage) is achieved).  Supplier shall provide
reasonable assistance to AT&T in connection with such transfer provided at no
incremental fee except that if any professional services for AT&T or such
designated provider are required, Supplier shall provide such reasonable
professional services at Supplier’s rates provided herein.  Any transition to
AT&T or third party of Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats in accordance with this
Section shall have no effect on the Technology Fees or Hosting Fee provided
above.

 

e.               In the event AT&T makes such election and exceeds the
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and/or Chats (where such overage was incidental or a good
faith error in estimation of volumes) set forth above in any ****, Supplier will
not penalize AT&T for any such overage and, in such case, the Parties will
promptly upon determining such overage, meet and negotiate in good faith a
process to timely move to compliance with the then applicable requirements and
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats AT&T should be handling pursuant to the terms of
this Order.

 

6.4                   Termination **** of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats

 

a.              In the event that AT&T elects to perform the Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and/or
Chats itself or through a third party for **** in excess of the Threshold
Percentage and Supplier does not have the appropriate skill sets or such third
party bid or pricing is at a lower cost than Supplier under this Order, Supplier
shall have the opportunity to review the bid (subject to compliance with any
obligations of confidentiality) and determine if Supplier can meet

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

the same price and material terms to AT&T by such third party and/or skill set
requirements as provided to AT&T in such bid.  Promptly after receiving such
bid, AT&T shall provide Supplier with the necessary information relating to such
bid (including material terms, pricing and resources) for Supplier to make such
determination; provided, however, AT&T shall not be required to provide any
information which would cause it to violate its confidentiality obligations to a
third party.  Supplier shall take information provided by AT&T at face value in
connection with such determination.

 

b.              Within **** (“Evaluation Period”) of receiving the necessary
information from AT&T, Supplier shall provide written notice to AT&T whether it
will (a) perform the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats that are the subject of
the Evaluation Period for **** on the same fees, service level agreements, key
performance indicators, quality requirements, productivity requirements,
countries or locations from which service is supported,  systems, training
requirements, infrastructure or processing requirements (with materially
equivalent legal terms and conditions as those that exist between the Parties,
such as those pertaining to the allocation of risk and liabilities (e.g.,
limitation of liability, indemnification, payment terms and termination for
convenience)) as set forth in such bid when taken as a whole or aggregate offer
(unless otherwise agreed upon by the Parties in writing) immediately upon
completion of such evaluation within the Evaluation Period (or upon **** of
completion of the Evaluation Period if such terms and conditions or modified
pricing require or provide for a modification in Supplier centers performing
Services (ie: off shore location) or training or of Agents) and the Parties
shall document such changes in the form of a written amendment to this Order,
(b) allow AT&T or such third party to assume such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats for **** as
provided in such bid, or (c) escalate to its respective executives in accordance
with the provision below.  In the event that Supplier does not provide written
notice to AT&T within such **** period, AT&T may deem that Supplier elected not
to match the applicable bid. In the case of notification by Supplier under item
(b) above, such notification shall also contain estimation of cost increases, if
any, for Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound Calls and/or Chats retained by Supplier.  Notwithstanding anything to
the contrary, in the event that AT&T makes an election to move Customer Care
Support from Supplier under the provisions of this Section in excess of the
Threshold Percentage, such move must be to only to use the third party resources
that were the subject of the bid used in the Evaluation Period and under the
terms presented under such bid in all material respects.  In the event that
Supplier and AT&T do not agree on the results of such evaluation, an officer of
Supplier and an officer of the respective division of AT&T shall meet to resolve
such dispute within **** of the conclusion of the Evaluation Period.  In the
event that such executives cannot resolve such dispute, Supplier shall provide
the third party which provided such bid or

 

AT&T internal resources the same access to perform such Transactions requiring
Manual Transaction Processing, Inbound Calls, Outbound calls and/or Chats for
**** as provided in Section 4.5 above.

 

c.               In the event that AT&T is entitled to increase the amount of
its Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound calls and/or Chats in accordance with this Section, the Parties shall
meet promptly to agree on a plan to initiate the performance of such services by
its designated third party provider to complete such transition within **** of
the conclusion of the Evaluation Period unless the Parties mutually agree in
writing to a longer or shorter period.  AT&T will be responsible for formally
communicating to Supplier the percentage allocation they are ultimately
targeting to achieve in connection with the transition of such Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound calls and/or
Chats.  Supplier will then work with AT&T to implement the identified allocation
percentage in **** intervals, of ****. (e.g., AT&T communicates to Supplier they
want to increase the percentage allocation by **** in total.  Supplier will
transition **** during the ****, **** during the ****, and the **** during the
**** until the additional **** (original percentage) is achieved).  Supplier
shall provide reasonable assistance to AT&T in connection with such transfer
provided at no incremental fee except that if any professional

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

services for AT&T or such designated provider are required, Supplier shall
provide such reasonable professional services at Supplier’s rates provided
herein.  Any transition to AT&T or third party of Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats in accordance
with this Section shall have no effect on the Technology Fee or Hosting Fee
provided above provided however, in the event that this has AT&T exceeding the
Threshold Percentage, Synchronoss may charge for, in addition to the Technology
Fee and any other fees due under the Order, a price per Customer Order in excess
of the Threshold Percentage that uses the Workflow Manager where any Manual
Transaction Processing is by a party other than Supplier equal to a fee not to
exceed **** (excluding any Synchronoss Agents) granted access to the Order
Manager, Call Tracker, and Visibility Manager and any other components of the
ASP Solution and related Supplier system(s) access solely to perform such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats for ****.

 

d.              For the avoidance of doubt, notwithstanding anything to the
contrary, termination of the Customer Care Support shall be permitted pursuant
only under the terms of Sections “6.3” and “6.4” above.  In the event of an
election by AT&T to move Customer Care Support in excess of the Threshold
Percentage from Supplier under Section “6.4” where such move alters the type or
distribution on a program of any of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats retained by
Supplier and is likely to adversely impact Supplier’s costs or efficiency,
Supplier shall provide the third party which provided such bid or AT&T internal
resources the same access to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats for **** as
provided in Section 4.5 above.  The Parties agree to negotiate in good faith
modifications to the pricing, the requirements or processes pertaining to
remaining Contacts or Transactions and/or applicable Service where such increase
reasonably reflects Suppliers increased average costs per Contact or Transaction
and agreement shall not be unreasonably withheld by either Party. In the event
that the Parties are unable to agree, the issue shall be resolved in accordance
with Section 4.5 of the Agreement.  For the avoidance of doubt, if the Parties
are unable to agree on or have not agreed to modifications to the pricing, the
requirements or processes pertaining to remaining Contacts or Transactions, AT&T
may move Customer Care Support in excess of the Threshold Percentage from
Supplier under Section “6.4” above.  For the avoidance of doubt, if the Parties
agree to a price increase or changes to process, then (a) any such price
increase or changes to process shall only be effective when the Threshold
Percentage is exceeded and shall not apply to Services retained by Supplier if
the Threshold Percentage is not exceeded; and (b) the provision of Sections
“6.3” and “6.4” above shall continue to apply to any Customer Care

 

Support retained by Supplier; and (c) any such increase in pricing or changes to
process shall be effective on the date that Customer Care Support is moved from
Supplier.

 

6.5                   Termination for Convenience of Operations Management
Support Services — During the Initial Term or Renewal Term, AT&T may at any
time, for its own convenience and without cause, by providing Supplier written
notice of at least **** prior to the effective date of the termination,
terminate Supplier’s Operations Management Support Services, provided under this
Order in whole or in part.  In the event AT&T terminates for convenience
Supplier’s Operations Management Support Services under this Order, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Services performed through the date
of termination.

 

6.6                   Failure to Meet Service Level Performance Metrics.  In the
event that Supplier fails to meet or exceed (a) the same Service Level
Performance Metric (as defined in Appendix B) for **** in any **** or **** in
any ****, or (b)  **** or more Service Level Performance Metric’s for **** in
any **** or **** in any ****, AT&T may elect to have AT&T or its designated
third party perform such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats for **** that failed such
requirement in (a) or (b) above resulting in more than the Threshold Percentage
of Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and/or Chats (up to ****) of the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

Chats processed.  For purposes of this Order, Service Level Performance Metrics
for **** shall have the meaning ascribed to such term in Appendix B specific to
****.

 

6.7                   In the event that all Work or Services under this Order
are terminated per Sections 6.2, 6.3, 6.4 and 6.5 above, this Order will be
deemed to be terminated by AT&T as of the effective date of the termination of
the last such Work or Services under this Order.

 

6.8                   Return of Information Obligations upon Expiration or
Termination

 

Each Party shall, except as required under law or this Order, upon expiration or
termination of this Order and after all Wind Down and Transition efforts have
concluded, promptly return all papers, materials, and property of the other
Party.

 

6.9                   Wind Down and Transitioning.

 

a.              The Parties acknowledge that upon the termination or expiration
of the Agreement (provided that such termination is not a result of termination
by Supplier for cause), existing Customers will need to be migrated to
AT&T-hosted or to third party-hosted platforms.  Because of the volume of
Customer provisioning that is handled by Supplier at the time of execution of
this Agreement, the Parties agree that they will need to develop a Transition
Plan at that time in order to carry out an orderly, migration that mitigates
disruption of operations for AT&T.  For purposes of this section, Transition
Plan shall be defined as a mutually negotiated, written document outlining the
respective obligations of each Party in carrying out an incremental or phased
cutover of Customer Order provisioning provided by Supplier under this Agreement
to AT&T, including the continued payment of agreed unit prices under any
supplemental Order, to the extent incurred, and the payment of any agreed time
and material charges incurred above the existing unit prices.

 

b.              The Parties agree to negotiate in good faith toward a Transition
Plan that will cover at least the following points:

 

(i)    Segmenting Customer Information from the view, modification, deletion or
any other access by Supplier or Supplier-chosen subcontractors who will continue
to work for Supplier on other, non-AT&T e-commerce businesses after the
Transition Plan;

 

(i)    Electronic capture, transfer and backup during Transition Plan of
(a) Customer Information, including names, addresses, and IP addresses and other
identifying information needed to carry out the migration and (b)pending trouble
tickets, billing or provisioning corrections, and other data for Customer Orders
in process; and

 

(iii)  The length of time needed to complete the Transition Plan, including a
schedule for phased or incremental cutovers.

 

c.               Except as set forth in Section 6.3(c) of this Order, Supplier
shall not be required, pursuant to this Section 6.9  or otherwise, to disclose
or otherwise make available to AT&T the proprietary technology, software, or
source code of Supplier or Supplier subcontractors, as well as any Confidential
Information relating thereto.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit P-1- Price Chart(s), version 1.0, Effective Date: August 1, 2013

 

Transaction Fees for Transactions Requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats

 

Channel

 

Inbound Calls, Outbound Calls &
Chats
(the “Baseline Rate per ****”)

 

Manual Transaction Processing (non-
Calls or Chats)
(the “Baseline Rate per ****”)

****

 

****

 

****

 

By not later than September 27, 2013, the Parties shall meet and review the CPH
estimates used in determining the Transaction Fees in the Version 21 price chart
below and review for comformance with Section 4 of Appendix B (Supplier’s
Prices) of the Agreement.

 

SYNCHRONOSS TRANSACTION RATE CARD v26, EFFECTIVE AUGUST 1, 2013

 

 

 

22-States

 

****

 

****

Transaction Type

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

Inbound Call Rate

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Order Triage

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Order Processing - Complete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Order Processing - Cancel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix B — Performance Metrics, Remedies and Bonuses

 

1.              Service Level Requirements and Remedies

 

This Appendix B provides the Service Level Agreement (SLA) and remedies for the
**** eCommerce Channel.  Such performance and remedies are, in each case,
subject to the Exclusions noted herein.  “Service Level Performance Metric”
shall mean those service levels defined in this Appendix and that have a
specific credit remedy defined herein associated with failure to meet such
defined performance metric (with all other performance measures or metrics being
“key performance metrics” for monitoring and analytical purposes only).  Except
as otherwise provided, Service Level Agreement applicable during Special Events
will be reviewed and agreed upon on an individual basis for such event.  AT&T
and Supplier agree to meet and review Special Event requirements on as-needed
basis.  Supplier will apply commercially reasonable efforts to fulfill Special
Event requirement and SLA requests for Special Events.  Supplier and AT&T will
meet no less than ****  to review and modify, as agreed upon, the call types,
performance metrics and remedies where appropriate.

 

1.1            Customer Order/Transaction Cycle Time Service Level Performance
Metric for Customer Orders Requiring Manual Transaction Processing:

 

a.              **** of all Customer Lines of Service (LOS) on a Customer Order
accepted by the ASP Solution in a Customer Order in a given **** will be entered
into the AT&T defined system of record within the “shipping cut off window” (as
defined below).

 

In the event the Customer Order/Transaction Cycle Time Service Level Performance
Metric is not met in a given ****, Supplier will provide to AT&T the credit set
forth in Table 1 each such ****.

 

If the Customer Order/Transaction Cycle Time Service Level Performance Metric is
exceeded in a given ****, Supplier will invoice AT&T the premium set forth in
Table 1 each such ****.

 

Table 1: Customer Order/Transaction Cycle Time Service Level Performance Metric
for Manually Processed Orders.

 

Attainment
Tier

 

Requirement or Target Metric

 

$ Bonus (paid by AT&T reflected as a positive
 percentage value or +%) or $ Credit (AT&T credit 
reflected as a negative percentage value or -%)

OC 1

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 2

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 3

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 4

 

**** Transactions submitted within shipping cut off window

 

No credit or bonus applicable

OC 5

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 6

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 7

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 8

 

**** of Transactions submitted within

 

**** of Manual Transaction Processing Fees for

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

Attainment
Tier

 

Requirement or Target Metric

 

$ Bonus (paid by AT&T reflected as a positive
 percentage value or +%) or $ Credit (AT&T credit 
reflected as a negative percentage value or -%)

 

 

shipping cut off window

 

such program element in such ****

OC 9

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 10

 

**** of Transactions submitted within shipping cut off window for ****

 

**** of Manual Transaction Processing Fees for such program element in such ****

 

“Shipping cut-off window” is defined as **** for Customer Orders accepted before
****.

 

In calculating the above Customer Order/Transaction Cycle Time Service Level
Performance Metric for Manually Processed Orders, only those Customer Orders
accepted in the ASP Solution in such **** that require **** Manual Transaction
Processing shall be included in such calculation.

 

1.2             Customer Order/Transaction for Manually Processed Orders
Order/Transaction Quality Processing Service Level Performance Metric for
Customer Orders requiring Manual Transaction Processing Only:

 

a.              **** of LOS on a Customer Order accepted by the ASP Solution in
a **** period will be entered by Supplier correctly (without data entry error or
omission of data required) into the AT&T order entry and billing systems of
record as such data was received by Supplier’s Order Gateway.  Orders that
deviate from AT&T eCommerce “Shipped As Ordered” (SAO) policy will be excluded
from the calculation of attainment of the metric in this Section.  Entry that
was as completed as provided in the Customer Order shall be deemed to be
“accurate” or “submitted accurately”.

 

b.              Supplier will audit a statistical valid sample size of such
Customer Orders requiring Manual Transaction Processing to assess the quality
levels for such Customer Orders.  The results of such audit will be provided to
AT&T on an agreed to schedule.

 

c.               The above quality assessment shall be a manual process
augmented by a systematic “Shipped As Ordered” assessment approach, when
available.

 

d.              Transactions that are not received through the ASP Solution will
not be eligible for inclusion in the calculation or above Service Level
Performance Metric.

 

In the event that the Service Level Performance Metric is not met in a given
****, Supplier will provide to AT&T the credit set forth below in Table 2.

 

In the event that the Service Level Performance Metric is exceeded by Supplier
in a given ****, Supplier will invoice AT&T the premium set forth below in Table
2 on a **** basis.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

Table 2:  Customer Order/Transaction for Manually Processed Orders
Order/Transaction Quality Processing Service Level Performance Metric for
Customer Orders requiring Manual Transaction Processing Only

 

SLA ID

 

**** SLA Index

 

$ Bonus (paid by AT&T reflected as a
 positive percentage value or +%) or $ Credit 
(AT&T credit reflected as a negative
 percentage value or -%)

OQ 1

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 2

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 3

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 4

 

**** of LOS submitted accurately

 

No credit or bonus applicable

OQ 5

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 6

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 7

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 8

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 9

 

**** of LOS submitted accurately for ****

 

**** of Manual Transaction Processing Fees for such program element in such ****

 

1.3    Inbound Call & Chat Handling Service Levels Perfromance Metrics

 

1.              ASA — ****.

 

2.              Abandon Rate for Inbound Calls — ****.

 

3.              Chat Button Availability Rate for Inbound Chats — ****.  AT&T
systems shall base making the button available based on the anticipated
availability of an Agent to support the chat based on ****.  AT&T shall provide
**** reporting of such availability rate.  This metric shall not apply to any
Chat Transaction Types when any portion of such Inbound Chats during such ****
are allocated or distributed to any other entity other than Vendor during such
**** or when AT&T applications are not making such button available in
accordance with mutually agreed upon parameters or has not made required
reporting available to Vendor.  Within **** of the Effective Date of this Order,
the Parties agree to develop mutually agreeable Bonus/Penalty metrics and
implement same upon amendment to this Order.

 

4.              Inbound Call Quality Monitoring.  Supplier shall audit and score
a minimum of ****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

**** using a mutually agreed upon quality measurement criteria.  The results of
the monitoring and scoring will be provided to AT&T on an agreed to schedule.

 

Table 3: Inbound Call & Chat Handling Service Levels Performance Metrics

 

SLA ID*

 

Service Level Category

 

**** Service Level Performance Metric

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

 

--------------------------------------------------------------------------------

* IC = Inbound Call Service Level; CH = Chat Service Level

 

2.             ASP Solution Platform Service Levels and Remedies

 

2.1    Supplier Order Gateway and Workflow Manager Availability

 

System Availability:

 

The Order Gateway and Workflow Manager shall be available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) **** excluding 1)
regularly scheduled downtimes to perform system upgrades, application
administration, and any other planned events as agreed in advance in writing by
the Parties and 2) Supplier written requests to AT&T for any unscheduled
maintenance outage periods, if needed (“System Uptime”).  System Availability is
measured by ASP Solution Element for each Channel and is calculated as:

 

****

 

ASP Solution Platform Elements and Service Levels Performance Metrics and KPI
for System Availability:

 

1.              Order Gateway - ****  System Availability Service Level
Performance Metric

 

2.              Email Service - ****   System Availability Service Level
Performance Metric

 

3.              Workflow Manager - **** System Availability Key Performance
Indicator

 

4.              Web Portal - **** System Availability Key Performance Indicator

 

5.              Reporting Platform — **** System Availability Key Performance
Indicator

 

Service Level Measurement Process:

 

1.              Statistics used to determine outages are collected using a suite
of network and application monitoring tools as well as data collected by the
application itself.

 

2.              ASP Solution Platform Element Service Level Performance Metric
attainment is reviewed on a **** basis.  All statistics from Supplier’s
monitoring suite are reviewed and dowtime recorded for that **** is summarized
for each funtional area of the ASP Solution Platform Element (e.g. Order
Gateway, email, Workflow etc.)

 

3.              Supplier assumes that the Customer Order volume will not exceed
an amount equal to **** of the prior **** rolling average volume for such Orders
processed by such Channel.

 

4.              Functional area outages are determined using the guidelines in
the tables below:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

Table 4: Supplier System Outage Guidelines

 

Platform

 

Outage Criteria

Order Gateway

 

·      **** Order Gateway application servers are down (no response to pings for
availability)

·      Order Gateway cannot process Customer Order and “nacks” **** messages to
the Order Gateway

Email Service

 

·      **** Email Service servers are down

·      **** email messages are able to be forwarded from Supplier email service

Workflow Manager

 

·      **** Workflow Manager servers are down

·      Greater than **** of the typical volume of Agents cannot access Workflow
Manager to perform functions

Reporting Platform

 

An outage will be recorded if any one of the following occurs:

·      Real time reporting functionality of Reporting Platform is unavailable or
is not updating data on a scheduled basis

·      **** reports are not generated and delivered. Availability will be
measured as a percentage of the overall number of reports generated on a ****
basis

 

ASP Solution Platform Element Service Level Performance Metric Remedies:

 

Order Gateway and WorkFlow Manager - **** System Availability in a ****

 

Supplier will calculate all “downtime” (time of an Outage as noted in Table 4
above) associated with both items listed above and provide one summary figure on
a **** basis for overall availability.  Failure to meet service levels will
result in the remedies as defined in Table 5 below.

 

Table 5: Supplier Combined Order Gateway and Workflow Manager System
Availability Service Levels and Remedies

 

Order Gateway and WorkFlow Manager Service 

Level Combined
System Availability In A ****

 

Credit* Against Total Technology Fee for This Channel 

for ****

****

 

****

****

 

****

****

 

****

****

 

****

 

--------------------------------------------------------------------------------

* Service Credits will be applied in the **** in which the event giving rise to
the remedy occurs

 

Scheduled System Maintenance requires a written notice up to ****, but not less
than **** notice to AT&T and Supplier Decision Makers and their subsequent
consent.

 

2.2    Description for e-Mail Manager Key Perfromance Indicators

 

Supplier will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers.  This infrastructure will operate
within the following service levels:

 

1.              **** mail relay servers to deliver expected **** System
Availability

 

2.              Support **** email messages **** (reasonably spaced)

 

3.              **** retention of all sent email messages

 

4.              Message sizes may not exceed **** or contain attachments

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

3.              Order Gateway Performance Service Level Key Perfromance
Indicators (“OG SLA”)

 

Order Gateway under a Normal Transaction Flow (as described below) will respond
to **** of the Customer Orders for a Channel within **** of its receipt by the
Order Gateway in any given **** provided such Customer Orders is in the
documented format and has been submitted by AT&T per the published process
documentation and successfully pass Supplier’s Order Gateway validations (as
described below).  AT&T will have the responsibility to produce reports from the
Order Gateway, or request such reports from Supplier, to measure the results and
determine if this SLA Key Performance Indicator is met. AT&T and Supplier shall
mutually agree on the format of such reports.  Measurement will be based on ****
for a given Customer Order.  Supplier will comply with AT&T’s reasonable
requests for data in accordance with the measurement.

 

“Normal Transaction Flow” means:

 

a.              Volumes and distributions are within the expected capacity
thresholds for ASP Solution as identified in the Agreement.

 

b.              The sending system emits a valid message for the activity
desired per the agreed upon schema.

 

c.               The AT&T client is also sending messages at the rate both
Parties have determined acceptable for the Channel and via the agreed upon
protocol.

 

d.              AT&T’s systems are accepting and correctly processing responses
from the Supplier platform.

 

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.

 

Order Gateway validations:  Upon receipt of a message, the Order Gateway will
validate the message against the specified schema and/or configured business
rules.  Additional security, database and business logic analysis will be
performed to ensure the message can and should be processed by the Supplier
system.  If both of these activates are successful the Order is submitted for
processing.

 

4.              Automation Rates, SLAs and Remedies for Customer Orders

 

The Parties agree that measurement of automation levels and partial automation
levels for Customer Orders is an important metric in overall subscriber
satisfaction and the costs of both Parties.  As such, the following parameters
are established to review and monitor Automation Rates on agreed upon Customer
Orders.  The Parties acknowledge that the Actual Automation rate or Rate of
Fallout may have many factors and causes including those that are not indicative
of any failure or inadequate performance by a Party.  As such, the Parties shall
meet quarterly to establish and review the parameters and requirements for
measuring Automation Rates and, discuss adjustments as may be reasonably agreed
upon by the Parties from time to time.  Any such adjustments shall be made
pursuant to the Change Order Process under the Agreement.

 

1.              Establishing Expected Automation Rate.

 

The Parties shall mutually agree in writing on the Customer Orders that
constitute the Customer Orders in the Customer Order Class.  Such orders shall
be:

 

(a)         supported by a Workflow and Order Manager configuration, process and
flow that supports such Orders being capable of being an Automated Order (i.e.,
is not a workflow or process that has, by business rule or otherwise, an
anticipated Fallout condition for each such Customer Order), and

 

(b)         of a similar nature or type so as to provide meaningful Automation
Reporting output for management purposes as reasonably agreed upon by the
Parties without undo detail or quantities of measurements and reports.

 

(c)          Customer Orders with an established and tested Order Manager and
Workflow configuration for at least ****.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

Upon establishing the Customer Order Class, the Parties shall study the
Automation Rate of the Customer Order Class for Completed Customer Orders in the
Customer Order Class over the **** that does not include a Special Event (an
“Evaluation Period”) where the following data is reasonably constant or static
during such Evaluation Period (collectively, the “Baseline Data”):

 

(a)         Mix of the types of Customer Orders within the Customer Order
Class and the Automation Rate for such Orders,

 

(b)         Volume and arrival distribution of such Customer Orders,

 

(c)          Relative occurrence of issues that impact or cause Fallout or a
Customer Contact (excluding Fallout as a result in a Defect in the ASP Solution
or error in configuration or implementation of a process or workflow in the ASP
Solution by Supplier), and

 

(d)         Current processes, workflow and task requirements and the SLA
requirements established for the Customer Orders in the Customer Order Class as
well as average handle times and system response times for connected
applications external to the ASP Solution that are applicable to the Orders and
related parameters (such a system timeouts and “retries”) (collectively, the
“Requirements”).

 

The Parties shall use the Average Automation Rate for the Customer Order
Class over each **** of the Evaluation Period less **** as the Expected
Automation Rate for such Order Class.  In the event that, for each **** of an
Evaluation Period, the **** Automation Rate varies from the average Automation
Rate in such Evaluation Period by more than ****, the Parties shall (a) defer
the assignment of an Expected Automation Rate for such Customer Order Class or
(b) conduct such evaluation on an extended or new Evaluation Period, as may be
reasonable, until such discrepancy and deviation is less than or equal to ****.

 

For each Customer Order Class that has an established Expected Automation Rate,
such rate shall remain the same during each **** of the Term.

 

2.              Measurement and Reports.

 

Supplier will provide Automation Reports to AT&T for agreed upon Order Classes
on a **** basis (each such ****, a “Measurement Period”) setting forth
(a) calculations of actual performance relative to the SLAs for the relevant
****; and (b) in the event that any SLAs are not achieved in any given ****, a
description of the cause or causes believed to have caused such failure to
achieve such SLA, and, to the extent such caused by a Defect, any corrective
actions taken by Supplier to prevent re-occurrence.

 

Customer Order Processing Automation Rate

 

Customer Order Class

 

Expected Automation Rate

1.

 

1.

 

3.              Adjustments to the Expected Automation Rate.

 

If, there are changes in the Requirements or Baseline Data for an Order Class or
additions/deletions of Orders types in the Order Class (creating a new Order
Class), Order class makeup, Expected Automation Rate and related obligations and
rights shall be readjusted pursuant to the mutual agreement of the Parties, in
good faith and in a manner consistent with the intent of this Agreement and
Section 1 above, to reflect such changes.  In the event of a process change
requested by AT&T, the Parties will mutually agree on an appropriate period, if
any, after such implementation when the SLAs will not apply.

 

4.              SLA and Remedies.

 

SLA Category

 

Remedy

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

5.              Assumptions and Exclusions

 

5.1 Methods and Procedures (M&P)

 

Subject to the terms of this Order, Supplier’s Customer Care Support will adhere
to AT&T’s approved Methods and Procedures (M&P).  Supplier must submit a change
request and receive prior written approval from AT&T to deviate from the
approved M&P.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

5.2   Exclusions

 

No remedies for any error, failure or delay of Supplier shall be deemed to occur
to the extent resulting from the following (collectively “Exclusions”)

 

1.              Any failure, error or delay resulting from volume in a given
interval exceeds the volume in Locked Forecast for such Contact to transaction
type that interval by more than ****, except in the case of the ASP Solution
Platform Availability SLA for which the threshold shall be **** of the ****
rolling average volume of Customer Orders processed by such Channel;

 

2.              An error,  delay or failure of any AT&T network, application or
system or service provided by or obtained from AT&T for use in supporting the
Services;

 

3.              Defects where normal intervals for ASP Solution testing of a
release were not available as a result of accelerated timelines requested by
AT&T;

 

4.              Any incorrect or missing data provided by AT&T, its agents or
its Customers;

 

5.              An error,  delay or failure resulting from acting on the
instruction of AT&T or an event outside the reasonable control of Supplier or as
a result of any other exclusion set forth in the Order or Agreement

 

6.              Any failure by AT&T to meet its obligations under this Order or
the Agreement;

 

7.              Any error, delay or failure in the ASP solution that is not a
result of a Defect

 

Notwithstanding the existence of an Exclusion, Supplier shall nevertheless use
commercially reasonable efforts to continue to meet Service Levels under this
Order during the existence of an Exclusion.  Transactions or Customer Orders
that failed to meet a performance metric as a result of the existence of an
Exclusion shall be excluded from calculations in determining the credits or
bonus.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.003

 

Exhibit R-1 — Operational Reports

 

Channel

 

Report Name

 

Frequency

****

 

 

 

 

****

 

 

 

 

****

 

 

 

 

****

 

 

 

 

****

 

 

 

 

****

 

 

 

 

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order

 

No. SG021306.S.025.S.004

 

Between

 

Synchronoss Technologies, Inc.

 

And

 

AT&T Services, Inc.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Order

 

This Order No. SG021306.S.025.S.004 (the “Order”) is by and between Synchronoss
Technologies, Inc., a Delaware corporation (“Supplier”) and AT&T Services, Inc.,
a Delaware corporation (“AT&T”), each of which may be referred to in the
singular as “Party” or in the plural as “Parties,” and shall be governed
pursuant to the terms and conditions of that certain Subordinate Material and
Services Agreement No. SG021306.S.025 dated August 1, 2013 (the “Agreement”)
between Supplier and AT&T, which by this reference are incorporated as if fully
set forth herein.  Unless otherwise stated in this Order, all terms defined in
the Agreement shall have the same meaning in this Order.  Any terms and
conditions in this Order that modify, vary from or are inconsistent with the
terms and conditions of the Agreement shall apply to this Order only.  If there
is an inconsistency or conflict between the terms and conditions of this Order
and the Agreement, the terms of this Order shall control with respect to the
subject matter of this Order.

 

1.                                      Definitions:

 

Terms not defined herein shall have the meaning assigned in the Agreement or
Master Agreement.

 

Term

 

Definition

Automation Report

 

For Customer Orders in a Customer Order Class that is Automation Eligible, the
report shows the (a) total number of Customer Orders of such Order
Class Completed in such **** that were Automated Orders in a given month,
(b) the total number of Customer Orders of in such order Class Completed in such
**** and (c) the percentage of such Customer Orders that were Automated Orders.

Automation Eligible

 

Customer Order Classes where the process requirements for such Customer Order
Class that are configured in the ASP Solution support Completion of as Automated
Orders if a Fallout condition is not encountered (ie: excluding Customer Orders
that will, by the configured process, always encounter a Fallout condition).

Automation Rate

 

For a given period and Order Class, ****.

Business Rule Fallout

 

Any Fallout that occurs as an intended result of a configured business rule or
process in the workflow of the ASP Solution that, when a Customer Order
satisfies the criteria of such rule, is directed to a queue for Manual
Transaction Processing or intervention by an Agent.

Expected Automation Rate

 

Means the minimum expected Automation Rate for a given Order Class for any given
month of the Term mutually agreed upon by the Parties in accordance with
Appendix B, Section 3.2.1 and 3.2.2

Fallout

 

A condition that occurs when a Customer Order ****. (NOTE: a Contact that is not
a result of (or in response to) Fallout does not change the status of
classification as an Automated Order - such a status request call by a Subsciber
on an Customer Order that flowed through without manual intervention)

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Term

 

Definition

Customer Order Class

 

A group of Customer Orders of a similar type or nature for a given Channel for
reporing, tracking and management purposes.

Special Event

 

Shall have the meaning set forth in Section 4.6b of the Agreement.

 

2.                                      Duration of Order:

 

After all Parties have signed, this Order shall be effective on August 1, 2013
(the “Effective Date”) and will continue until July 31, 2016 unless earlier
terminated as set forth herein (the “Initial Term”).   AT&T, solely at its
discretion, may renew this Order for **** (the “Renewal Term” and together with
the Initial Term, the “Term”) by providing at least **** written notice prior to
the end of the Initial Term.

 

3.                                      Description of Material and/or Services:

 

3.1                               Background and Scope

 

The scope of this Order is to define the work activities, pricing, forecasting
process, performance metrics and associated incentive credits and remedies
associated with the Services performed by Supplier for AT&T eCommerce.

 

During the Term, Supplier shall provide its ASP Solution as Supplier hosted
managed Service.  The ASP Solution supports a streamline of the back office
management process relating to the sale of telecommunications services by AT&T
eCommerce, improved cycle times for such sales, intended to reduce the cost per
Customer to perform such processes or tasks related to a Customer Order.

 

Supplier shall provide (as set forth in this Order):

 

a.              The process, tools and organizations that support AT&T eCommerce
Transaction management.  Transaction management includes, but is not limited to:

 

i.                  Automated Customer Order processing through the Order
Gateway;

 

ii.               Customer Care Support; and

 

iii.            Manual Transaction Processing;

 

b.              Operational metrics and executive reporting set forth herein;
and

 

c.               The ASP Solution configuration management, hosting and Tier 1-3
support (to designated AT&T IT staff) of the Order Gateway,  Workflow Manager,
Reporting Platform,  Integrated IVR Solution, and Email Manager; and

 

d.              IT Professional Services (as defined in Section 3.0 of
Attachment B to the Agreement).

 

3.2                               Services and/or Specifications

 

Supplier shall perform the following Services under this Order:

 

a.              Supplier is responsible for providing AT&T eCommerce with access
to the ASP Solution, Manual Transaction Processing and Customer Care Support
(collectively the “Managed Services”), specific to the Indirect Channel, as
specified in this Order.  Supplier will provide the Managed Services required
for processing Customer Orders, including Manual Transaction Processing and
Customer Care Support assigned to the OMC. Supplier will provide the required
staff of Agents, subject matter experts and managers (collectively “Supplier
Resources”), and access to the ASP Solution to handle the work items, all in
accordance with the Agreement and this Order;

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

b.              Subject to any Exclusions (defined in Section 1.3 of Appendix
B), Supplier shall provide the Services in accordance with the Service Level
Performance Metrics set forth in Appendix B of this Order;

 

c.               Subject to any Exclusions, for breach of any agreed Service
Level Performance Metrics in any ****, Supplier shall provide to AT&T service
level credits to be applied to Supplier’s invoices as set out under Appendix B
of this Order;

 

d.              For exceeding any Service Level Performance Metrics in any ****,
Supplier shall invoice AT&T for service level debits to be applied to Supplier’s
invoice as defined in Appendix B of this Order; and

 

e.               Additional Services may be added to this Order upon mutual
written agreement of the Parties in accordance with the Change Control Process
described in Appendix M of the Agreement.

 

3.3                               Key Tasks and Deliverables

 

Supplier represents and warrants that its Services shall conform to the
requirements contained in this Order and shall be performed in a professional
workman-like and timely manner.

 

The table below outlines the key tasks to be performed and deliverables to be
provided by Supplier.  Deliverables shall meet all mutually agreed-upon
requirements and specifications by the Parties.

 

Tasks

 

Deliverables

a.

Automated Order Processing using the ASP Solution

 

As set forth in Appendices A & B

b.

Customer Care Support

 

As set forth in Appendices A & B

c.

Manual Transaction Processing

 

As set forth in Appendices A & B

d.

Operational Metrics and Reporting

 

As set forth in Appendix B and Exhibit R-1 respectively

e.

IT Professional Services

 

ASP Solution functionality as set forth in mutually agreed upon specifications
in accordance with Section 3.0 of Appendix B of the Agreement

 

3.4                               Supplier Responsibilities

 

In addition to Supplier performing the Services described in Section 3.2 and
providing the Deliverables defined in Section 3.3, and subject to AT&T meeting
its responsibilities under this Order, Supplier shall provide the following:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

a.              Manage and direct all aspects of the Supplier Resources to
perform Services and provide the Deliverables defined by this Order;

 

b.              Provide adequately trained and otherwise qualified Supplier
Resources in accordance with ****, including any agreed upon requirements
specific to the **** Channel,  to create the Deliverables and provide Services,
as applicable, under this Order;

 

c.               Provide personnel management of Supplier Resources, including
required training/orientation for any new resources that are added by Supplier;

 

d.              Provide IT Professional Services to maintain ASP Solution
interface compatibility among system components in AT&T’s operational
environment;

 

e.               Subject to any Exclusions, meet all delivery dates agreed upon
by the Parties and the Performance Metrics specified in Appendix B this Order;

 

f.                Provide, for Supplier Resources billed on a time and materials
or FTE basis, a suitable time reporting system for the collection of Supplier
Resource work times related to this Order; and

 

g.               Timely response to open issues, problems and action items
raised by AT&T.

 

3.5                               AT&T Responsibilities

 

AT&T will be responsible for the following in addition to other responsibilities
under the Master Agreement or Agreement:

 

a.              Management and direction of all AT&T team resources working in
relationship with Supplier on this Order;

 

b.              Timely access to all AT&T subject matter experts that the
Parties determine are required to provide Services or complete Deliverables;

 

c.               Timely communication of all changes related to deliverables,
dependencies and requirements (including any changes to AT&T systems or
processes);

 

d.              Timely response to open issues, problems and action items raised
by Supplier; and

 

e.               Any content provided by AT&T.

 

4.                                      Personnel to Perform the Services:

 

Supplier shall provide skilled and experienced Supplier Resources to perform the
Services described in Section 3.2 and provide the Deliverables defined in
Section 3.3.

 

5.                                      Location:

 

5.1                               Onshore Location(s):

 

Supplier’s U.S.-based resources shall provide the Services at its facilities
located at the addresses set forth below.  Additional sites located in the
United States may be added by Supplier upon written notice to AT&T.

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

****

 

5.2                               Offshore Location(s):

 

Except for hosting, data backups and disaster recovery of Supplier’s ASP
Solution, which may not be provided from any Offshore Location (as defined
below), Supplier’s offshore resources shall provide any of the other Services at
Supplier’s facilities located at the addresses set forth below. In addition,
unless otherwise agreed upon in writing by the Parties, agents providing call
support Services from locations in Canada are capped at **** across all
Channels, the total number of such **** currently providing such Services as of
the Effective Date of this Order.

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

****

 

Supplier may add other countries not previously approved by AT&T where Supplier
(or Subcontractors) has additional offshore locations upon prior written
approval by AT&T Supply Chain & Fleet Operations of such additional country. In
the event that Supplier transfers the Services provided under this Order from
one physical location to another physical location within the same country or to
a physical location in another previously approved country as shown in Appendix
K of the Agreement, Supplier shall provide reasonable notice to AT&T of any such
transfer.

 

Notwithstanding the foregoing and excluding any temporary transfer of Services
to (i) maintain business continuity or Service recovery in times of impairment
of Services provided under this Order, (ii) provide support for Special Events
or (iii) meet agreed upon off-shore labor thresholds permitted under Section 4.1
Appendix B to the Agreement, Supplier shall require AT&T’s written prior
approval for such transfer of Services where (a) such existing Supplier center
has failed to meet the same Service Level Performance Metrics in the **** months
or in any given **** over the **** or (b) such transfer is to a new physical
location other than an existing approved Supplier location.

 

The Parties agree to work in good faith to review and discuss the distribution
of Supplier’s resources performing Customer Care Support under this Order.

 

Supplier agrees to abide by all AT&T security requirements provided in the
Agreement.

 

6.                                      Fees & Payment Terms:

 

6.1                               Supplier shall perform the Services and
provide the Deliverables described in this Order in accordance with the fee
structures provided in Appendix A of this Order.

 

6.2                               Supplier shall render invoices and all
required supporting detail to AT&T in accordance with Section 3.5 of the
Agreement by not later than the **** following the **** in which Services were
provided.  Payment terms are as set forth in Section 3.5 of the Agreement.

 

6.3                               No travel and living expenses incurred by
Supplier under this Order shall be reimbursed unless AT&T has provided prior
written approval for such expenses.

 

6.4                               All travel and living expenses shall be in
accordance with the Reimbursable Expenses section of the Agreement and the AT&T
Vendor Expense Policy attached to the Agreement as Appendix Z.

 

6.5                               Supplier shall separately invoice AT&T **** in
arrears for any travel and living expenses authorized (pre-approved) and such
expenses will be payable to Supplier in accordance with Section 3.5 of the
Agreement.

 

7.                                      Invoices/Billing Information:

 

Invoices and billing information shall be issued **** in accordance with
Section 3.5 of the Agreement and shall be sent to:

 

****

 

With copies of all invoices to:

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

****

 

8.                                      Points of Contact:

 

Supplier agrees to respond to all changes to, interpretations of, additional
purchase requirements and any other matters related to the provisions contained
in this Order by contacting AT&T’s representative below:

 

****

 

For project management and coordination of Services under this Order, the
Supplier and AT&T contacts are provided below.

 

The AT&T project managers and/or points of contact shall be:

 

****

 

The Supplier project manager and/or point of contact shall be:

 

****

 

9.                                      Name of Affiliate Ordering Services:

 

AT&T Services, Inc.

 

[Signature Page Follows Immediately Hereafter]

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

10.                               Transmission of Original Signatures and
Executing Multiple Counterparts

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature.  This Order may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

IN WITNESS WHEREOF, the Parties have caused this Order to be executed as of the
Effective Date.

 

Synchronoss Technologies, Inc.

AT&T Services, Inc.

 

 

 

 

By:

/s/ Stephen Waldis

 

By:

/s/ Tim Harden

 

 

Printed Name: Stephen Waldis

Printed Name: Tim Harden

 

 

Title: Chief Executive Officer

Title: President - Supply Chain & Fleet Operations

 

 

Date:

August 30, 2013

 

Date:

August 30, 2013

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendices

 

Appendix A — Managed Services Pricing and Termination Provisions

 

Supplier shall provide the Managed Services, including any applicable
deliverables set forth in the scope of such Services, for the following fees:

 

1.              Technology Fee

 

1.1 Fees for the Use of the ASP Solution under this Order (Technology Fee) shall
be as set forth in Section 1.0 of Appendix B of the Agreement.

 

1.2 Supplier shall invoice the Technology Fee to **** as set forth in Section 7
of the Order.

 

2.              Hosting Fee

 

2.1 Hosting Fees for the ASP Solution under this Order (Hosting Fee) shall be as
set forth in Section 2.0 of Appendix B of the Agreement.

 

2.2 Additionally, there shall be a **** fee for hosting of the While Label
Portal module of the ASP Solution supporting **** Channel eCommerce sales order
volume.

 

2.3 Supplier shall invoice the Hosting Fee to **** as set forth in Section 7 of
the Order.

 

3.              IT Professional Services Fees

 

3.1 Fees for the IT Professional Services shall be as set forth in Section 3.0
of Appendix B of the Agreement.

 

3.2 Supplier shall invoice the IT Professional Services fees to **** as set
forth in Section 7 of the Order.

 

4.              Customer Care Support and Manual Transaction Processing Fees

 

4.1 AT&T shall pay Supplier Customer Care Support and Manual Transaction
Processing fees as set forth in Section 4.0 of Appendix B of the Agreement.

 

4.2 Supplier shall invoice such Fees to **** as set forth in Section 7 of the
Order.

 

4.3 For each program where pricing is Transaction based:

 

i)                 Forecasting — ****

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

4.4 For programs where pricing is FTE based:

 

i)                 “FTE Pricing” for Contacts or Manual Transaction Processing
where a Transaction Price does not apply or is not available shall be pursuant
to the terms of Section 4.3 of Appendix B of the Agreement.

 

ii)              In the event that Supplier invoices Manual Transaction
Processing Fees or Customer Care and Support based on the FTE Pricing
methodology described in this Section, Supplier shall provide detail at the time
of its ****  invoice that substantiates **** billing for the number of
pre-approved FTEs agreed to in the FTE

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Staff Plan along with all Overtime **** authorized by AT&T, if any.  The billing
detail provided shall include the following information:

 

FTE Pricing — ****

 

Team Description

 

# FTEs

 

**** /FTE

 

****

 

Total

Team A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Team B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Team C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

4.5 Continuation Training:

 

Supplier shall provide up to **** of continuation training (“CE Training”) per
Supplier agent FTE who’s primary responsibility is support of Contacts (a “CSR”)
for a given program per **** at **** to AT&T provided that materials and
reasonable advance notice are provided by AT&T for such training.  The use of CE
Training **** must be preapproved by AT&T’s Vendor Manager in writing.  CE
Training **** may be used for sales training, coaching, program updates, changes
to the **** program, software and system updates and/or changes, scripting
changes, or other topics related to the Order and the Services provided
hereunder that AT&T reasonably request.  Additional training for CSR performance
improvement issues on a given CSR (recursive training) shall be **** to AT&T and
shall not count toward the allocation for CE Training ****. Supplier must
account for such CE training in providing staffing in accordance with
Section 4.3 i) above.  If this training is not completed in a **** solely due to
Supplier’s inability to meet staff requirements reasonably anticipated to meet
the volumes and volume distributions in the Locked Forecast resulting in a
shortfall of CSRs for such ****, such training scheduled for such period under
the CE Training allotment shall be completed in the following **** and such
training will not be counted towards following **** allotment of CE Training
****.  Except as set forth herein, any unused allocation of such training may
not be carried forward to future **** or transferred between programs and no
credits shall be provided for any unused allocation.

 

5.              Operations Management Support Fees

 

As part of this Order, Supplier will provide AT&T with Operations Management
support.  The dedicated team will provide AT&T with the following services:

 

Program Management:

 

Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality.

 

Operations Management:

 

Responsibilities include management of processes pertaining to: credit,
activation, and Customer Order fulfillment, Customer Order or Transaction queue
management, service level monitoring and reporting, staffing, IVR management,
CSR training, and interacting with **** and **** and Care teams to ensure
seamless, high quality customer service for eCommerce Customers.

 

With the exception of performance issues by a resource, which shall be addressed
in accordance with the terms of the Agreement or as otherwise set forth in
Special Event or other written documentation agreed upon by the Parties,
adjustments to increase the resources must be communicated in writing ****
before the start of the next **** while **** minimum advance notice is required
in writing to terminate a resource per Section 6.5 below. Resources requested to
be added shall be subject to resource availability.

 

Table 5 below reflects the schedule and fee for each FTE on the **** Management
Team and shall be effective on the first day of the **** of the Effective Date
of the Order.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Table 5: Operations Management Fee Schedule

 

Role

 

**** Rate Per
FTE

Data Analyst

 

****

All Other Roles

 

****

 

6.              Termination Provisions.

 

6.1                   Termination for Cause - If either Party breaches any
provision of this Agreement and/or any Order, and (i) if the breach is one that
by its nature could be cured, and such breach is not cured within **** after the
breaching Party receives written notice, or (ii) if the breach is material and
one that by its nature cannot be cured, then, in addition to all other rights
and remedies at law or in equity or otherwise, the non-breaching Party shall
have the right upon written notice to immediately terminate this Agreement
and/or any such Order without any obligation or liability.  Failure of the
non-breaching Party to immediately terminate this Agreement and/or any Order
(x) following a breach which continues longer than such cure period, provided
such breach has not been cured prior to the non-breaching Party’s providing
notice of termination, or (y) following a breach that cannot be cured or that
constitutes a violation of Laws shall not constitute a waiver of the
non-breaching Party’s rights to terminate; provided, however, if the
non-breaching Party does not exercise such termination right within **** of the
date such right is triggered, the non-breaching Party shall waive its right to
terminate with respect to such breach.

 

6.2                   Termination for Convenience of the ASP Solution and IT
Professional Services — ****, during the Initial Term or Renewal Term, AT&T may
at any time, for its own convenience and without cause, by providing Supplier
written notice of at least **** prior to the effective date of the termination,
terminate Supplier’s ASP Solution and IT Professional Services, provided under
this Order, in whole.  In the event AT&T terminates for convenience Supplier’s
ASP Solution and IT Professional Services under this Order in whole, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Work or Services performed through
the date of termination and a termination charge (provided however, such
termination shall not relieve AT&T of any obligations for any minimums under the
Agreement).  The termination charge shall be calculated as shown in the table
below.

 

Period

 

Notification Date
On or After

 

Termination
Notice

 

Termination Charge

Initial Term

 

****

 

****

 

****

 

6.3      Termination for Convenience of ****  of the Transactions requiring
Manual Transaction Processing, Inbound Calls, Outbound Calls and Chats

 

a.              AT&T may at any time, for its own convenience and without cause,
by providing Supplier written notice, terminate **** of the volume in any month
during a **** of the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats (the “Threshold
Percentage”), provided under this Order.

 

b.     In the event AT&T terminates Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats for convenience up to the
Threshold Percentage, and elects, solely at its discretion, to perform the work
itself or through its designated third party, AT&T shall notify Supplier via the
forecasting process (identified in Section 4.3 and 4.4 above) the actual
percentage of ****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats AT&T intends to assume (or, if applicable, it requests for a
third party to assume).    Upon such election by AT&T, Supplier shall have no
responsibility for any such Customer Care Support or Transactions requiring
Manual Transaction Processing that AT&T elects to perform or have a third party
perform.

 

c.               In the event AT&T elects for AT&T or other third party to
perform such Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats for ****, Supplier will provide AT&T or its
designated third party employees and contractors who will be performing such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats access to the Workflow Manager, Call Tracker, and Reporting
Platform and any other components of the ASP Solution and related Supplier
system(s) access solely to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for **** within
**** after AT&T notifies Supplier.  In addition, each employee or contractor of
AT&T or such third party who will access the ASP Solution or related Supplier
system(s) shall agree in writing to comply with Supplier’s information security
requirements.  Supplier will work with AT&T to ensure that the allocations of
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats to be processed by Supplier and to be processed by AT&T for ****
are implemented as mutually agreed by the Parties in accordance with this
Order.   AT&T shall be responsible for the actions or inactions of such third
Parties granted access to the ASP Solution.

 

d.              In the event that AT&T elects to increase the amount of its
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats processed by AT&T (or its subcontractors) for **** in accordance
with this Section, the Parties shall meet promptly to agree on a plan to
initiate the performance of such services by AT&T or its designated third party
provider to complete such transition within **** (subject to any forecasting
requirements or minimums) unless the Parties mutually agree to a longer or
shorter period.  AT&T will be responsible for formally communicating to Supplier
the percentage allocation they are ultimately targeting to achieve in connection
with the transition of such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats.  Supplier will then work
with AT&T to implement the identified allocation percentage in **** intervals,
of **** (e.g., AT&T communicates to Supplier they want to increase the
percentage allocation by **** in total.  Supplier will transition **** during
the ****, **** during the **** period, and the **** during the **** until the
additional **** (original percentage) is achieved).  Supplier shall provide
reasonable assistance to AT&T in connection with such transfer provided at no
incremental fee except that if any professional services for AT&T or such
designated provider are required, Supplier shall provide such reasonable
professional services at Supplier’s rates provided herein.  Any transition to
AT&T or third party of Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats in accordance with this
Section shall have no effect on the Technology Fees or Hosting Fee provided
above.

 

e.               In the event AT&T makes such election and exceeds the
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and/or Chats (where such overage was incidental or a good
faith error in estimation of volumes) set forth above in any ****, Supplier will
not penalize AT&T for any such overage and, in such case, the Parties will
promptly upon determining such overage, meet and negotiate in good faith a
process to timely move to compliance with the then applicable requirements and
percentage of Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats AT&T should be handling pursuant to the terms of
this Order.

 

6.4                   Termination **** of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats

 

a.              In the event that AT&T elects to perform the Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and/or
Chats itself or through a third party for **** in excess of the Threshold
Percentage and Supplier does not have the appropriate skill sets or such third
party bid or pricing is at a lower cost than Supplier under this Order, Supplier
shall have the opportunity to review the bid (subject to compliance with any
obligations of confidentiality) and determine if Supplier can meet the

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

same price and material terms to AT&T by such third party and/or skill set
requirements as provided to AT&T in such bid.  Promptly after receiving such
bid, AT&T shall provide Supplier with the necessary information relating to such
bid (including material terms, pricing and resources) for Supplier to make such
determination; provided, however, AT&T shall not be required to provide any
information which would cause it to violate its confidentiality obligations to a
third party.  Supplier shall take information provided by AT&T at face value in
connection with such determination.

 

b.              Within **** (“Evaluation Period”) of receiving the necessary
information from AT&T, Supplier shall provide written notice to AT&T whether it
will (a) perform the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats that are the subject of
the Evaluation Period for **** on the same fees, service level agreements, key
performance indicators, quality requirements, productivity requirements,
countries or locations from which service is supported,  systems, training
requirements, infrastructure or processing requirements (with materially
equivalent legal terms and conditions as those that exist between the Parties,
such as those pertaining to the allocation of risk and liabilities (e.g.,
limitation of liability, indemnification, payment terms and termination for
convenience)) as set forth in such bid when taken as a whole or aggregate offer
(unless otherwise agreed upon by the Parties in writing) immediately upon
completion of such evaluation within the Evaluation Period (or upon **** of
completion of the Evaluation Period if such terms and conditions or modified
pricing require or provide for a modification in Supplier centers performing
Services (i.e.; off shore location) or training or of Agents) and the Parties
shall document such changes in the form of a written amendment to this Order,
(b) allow AT&T or such third party to assume such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats for **** as
provided in such bid, or (c) escalate to its respective executives in accordance
with the provision below.  In the event that Supplier does not provide written
notice to AT&T within such **** period, AT&T may deem that Supplier elected not
to match the applicable bid. In the case of notification by Supplier under item
(b) above, such notification shall also contain estimation of cost increases, if
any, for Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound Calls and/or Chats retained by Supplier.    Notwithstanding anything to
the contrary, in the event that AT&T makes an election to move Customer Care
Support from Supplier under the provisions of this Section in excess of the
Threshold Percentage, such move must be to only to use the third party resources
that were the subject of the bid used in the Evaluation Period and under the
terms presented under such bid in all material respects.  In the event that
Supplier and AT&T do not agree on the results of such evaluation, an officer of
Supplier and an officer of the respective division of AT&T shall meet to resolve
such dispute within **** of the conclusion of the Evaluation Period.  In the
event that such executives cannot resolve such dispute, Supplier shall provide
the third party which provided such bid or AT&T internal resources the same
access to perform such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound calls and/or Chats for **** as provided in
Section 4.5 above.

 

c.               In the event that AT&T is entitled to increase the amount of
its Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound calls and/or Chats in accordance with this Section, the Parties shall
meet promptly to agree on a plan to initiate the performance of such services by
its designated third party provider to complete such transition within **** of
the conclusion of the Evaluation Period unless the Parties mutually agree in
writing to a longer or shorter period.  AT&T will be responsible for formally
communicating to Supplier the percentage allocation they are ultimately
targeting to achieve in connection with the transition of such Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound calls and/or
Chats.  Supplier will then work with AT&T to implement the identified allocation
percentage in **** intervals, ****. (e.g., AT&T communicates to Supplier they
want to increase the percentage allocation by **** in total.  Supplier will
transition **** during the ****, **** during the ****, and the **** during the
**** until the additional **** (original percentage) is achieved).  Supplier
shall provide reasonable assistance to AT&T in connection with such transfer
provided at no incremental fee except that if any professional services for AT&T
or such designated provider are required, Supplier shall provide such reasonable
professional services at Supplier’s rates provided herein.  Any transition to
AT&T or third party of

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
calls and/or Chats in accordance with this Section shall have no effect on the
Technology Fee or Hosting Fee provided above provided however, in the event that
this has AT&T exceeding the Threshold Percentage, Synchronoss may charge for, in
addition to the Technology Fee and any other fees due under the Order, a price
per Customer Order in excess of the Threshold Percentage that uses the Workflow
Manager where any Manual Transaction Processing is by a party other than
Supplier equal to a fee not to exceed **** (excluding any Synchronoss Agents)
granted access to the Order Manager, Call Tracker, and Visibility Manager and
any other components of the ASP Solution and related Supplier system(s) access
solely to perform such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats for ****.

 

d.              For the avoidance of doubt, notwithstanding anything to the
contrary, termination of the Customer Care Support shall be permitted pursuant
only under the terms of Sections “6.3” and “6.4” above.  In the event of an
election by AT&T to move Customer Care Support in excess of the Threshold
Percentage from Supplier under Section “6.4” where such move alters the type or
distribution on a program of any of the Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats retained by
Supplier and is likely to adversely impact Supplier’s costs or efficiency,
Supplier shall provide the third party which provided such bid or AT&T internal
resources the same access to perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound calls and/or Chats for **** as
provided in Section 4.5 above.  The Parties agree to negotiate in good faith
modifications to the pricing, the requirements or processes pertaining to
remaining Contacts or Transactions and/or applicable Service where such increase
reasonably reflects Suppliers increased average costs per Contact or Transaction
and agreement shall not be unreasonably withheld by either Party.  In the event
that the Parties are unable to agree, the issue shall be resolved in accordance
with Section 4.5 of the Agreement.   For the avoidance of doubt, if the Parties
are unable to agree on or have not agreed to modifications to the pricing, the
requirements or processes pertaining to remaining Contacts or Transactions, AT&T
may move Customer Care Support in excess of the Threshold Percentage from
Supplier under Section “6.4” above.  For the avoidance of doubt, if the Parties
agree to a price increase or changes to process, then (a) any such price
increase or changes to process shall only be effective when the Threshold
Percentage is exceeded and shall not apply to Services retained by Supplier if
the Threshold Percentage is not exceeded; and (b) the provision of Sections
“6.3” and “6.4” above shall continue to apply to any Customer Care Support
retained by Supplier; and (c) any such increase in pricing or changes to process
shall be effective on the date that Customer Care Support is moved from
Supplier.

 

6.5                   Termination for Convenience of Operations Management
Support Services — During the Initial Term or Renewal Term, AT&T may at any
time, for its own convenience and without cause, by providing Supplier written
notice of at least **** prior to the effective date of the termination,
terminate Supplier’s Operations Management Support Services, provided under this
Order in whole or in part.  In the event AT&T terminates for convenience
Supplier’s Operations Management Support Services under this Order, AT&T shall
pay Supplier, as Supplier’s sole and exclusive remedy for detriment resulting
from AT&T’s termination, the price of such Services performed through the date
of termination.

 

6.6                   Failure to Meet Service Level Performance Metrics.  In the
event that Supplier fails to meet or exceed (a) the same Service Level
Performance Metric (as defined in Appendix B) for **** in any ****  or **** in
any ****, or (b)  **** or more Service Level Performance Metric’s for **** in
any **** or **** in any ****, AT&T may elect to have AT&T or its designated
third party perform such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats for **** that failed such
requirement in (a) or (b) above resulting in more than the Threshold Percentage
of Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and/or Chats (up to ****) of the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and/or Chats processed.  For purposes
of this Order, Service Level Performance Metrics for **** shall have the meaning
ascribed to such term in Appendix B specific to ****.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

6.7                   In the event that all Work or Services under this Order
are terminated per Sections 6.2, 6.3, 6.4 and 6.5 above, this Order will be
deemed to be terminated by AT&T as of the effective date of the termination of
the last such Work or Services under this Order.

 

6.8                   Return of Information Obligations upon Expiration or
Termination

 

Each Party shall, except as required under law or this Order, upon expiration or
termination of this Order and after all Wind Down and Transition efforts have
concluded, promptly return all papers, materials, and property of the other
Party.

 

6.9                   Wind Down and Transitioning.

 

a.              The Parties acknowledge that upon the termination or expiration
of the Agreement (provided that such termination is not a result of termination
by Supplier for cause), existing Customers will need to be migrated to
AT&T-hosted or to third party-hosted platforms.  Because of the volume of
Customer provisioning that is handled by Supplier at the time of execution of
this Agreement, the Parties agree that they will need to develop a Transition
Plan at that time in order to carry out an orderly, migration that mitigates
disruption of operations for AT&T.  For purposes of this section, Transition
Plan shall be defined as a mutually negotiated, written document outlining the
respective obligations of each Party in carrying out an incremental or phased
cutover of Customer Order provisioning provided by Supplier under this Agreement
to AT&T, including the continued payment of agreed unit prices under any
supplemental Order, to the extent incurred, and the payment of any agreed time
and material charges incurred above the existing unit prices.

 

b.              The Parties agree to negotiate in good faith toward a Transition
Plan that will cover at least the following points:

 

(i)      Segmenting Customer Information from the view, modification, deletion
or any other access by Supplier or Supplier-chosen subcontractors who will
continue to work for Supplier on other, non-AT&T e-commerce businesses after the
Transition Plan;

 

(i)      Electronic capture, transfer and backup during Transition Plan of
(a) Customer Information, including names, addresses, and IP addresses and other
identifying information needed to carry out the migration and (b)pending trouble
tickets, billing or provisioning corrections, and other data for Customer Orders
in process; and

 

(iii)    The length of time needed to complete the Transition Plan, including a
schedule for phased or incremental cutovers.

 

c.               Except as set forth in Section 6.3(c) of the Order, Supplier
shall not be required, pursuant to this Section 6.9 or otherwise, to disclose or
otherwise make available to AT&T the proprietary technology, software, or source
code of Supplier or Supplier subcontractors, as well as any Confidential
Information relating thereto.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit P-1 - Price Chart(s), version 1.0, Effective Date: August 1, 2013

 

Transaction Fees for Transactions Requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats

 

Channel

 

Inbound Calls, Outbound Calls &
Chats
(the” Baseline Rate per ****”)

 

Manual Transaction Processing (non-
Calls or Chats)
(the” Baseline Rate per ****”)

****

 

****

 

****

 

By not later than ****, the Parties shall meet and review the CPH estimates used
in determining the Transaction Fees in the Version 21 price chart below and
review for comformance with Section 4 of Appendix B (Supplier’s Prices) of the
Agreement.

 

SYNCHRONOSS TRANSACTION RATE CARD v21, EFFECTIVE AUGUST 1, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partner

 

Red Ventures

 

Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VIP Warm

 

Escalation

 

Warm

 

Warm

 

 

 

Transaction

 

Southeast

 

Southwest

 

West

 

Midwest

 

East

 

Spanish

 

Transfers

 

Line

 

Transfers

 

Transfers

 

Voice Care

 

Inbound Call TN(s)

 

888-573-4107

 

888-573-4108

 

888-573-4109

 

888-573-4110

 

888-573-4111

 

877-312-4710

 

888-573-4108

 

888-697-6987

 

888-908-2801

 

888-573-4108

 

877-312-3793

 

Inbound Call Rate

 

$

9.40

 

$

8.34

 

$

8.15

 

$

7.84

 

$

7.81

 

$

8.31

 

$

8.31

 

$

8.31

 

$

8.31

 

$

8.31

 

$

5.65

 

Order Processing - Complete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Access

 

$

20.48

 

$

19.64

 

$

19.64

 

$

20.07

 

$

21.73

 

 

 

 

 

 

 

 

 

 

 

 

 

Access Stage 2 Automated

 

$

16.30

 

$

15.46

 

$

15.46

 

$

15.89

 

$

17.55

 

 

 

 

 

 

 

 

 

 

 

 

 

DSL

 

$

19.23

 

$

16.30

 

$

20.48

 

$

18.81

 

$

25.91

 

 

 

 

 

 

 

 

 

 

 

 

 

DSL Stage 1 Automated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

8.36

 

 

 

DSL Stage 2 Automated

 

$

10.87

 

$

7.94

 

$

12.12

 

$

10.46

 

$

17.55

 

 

 

 

 

 

 

 

 

 

 

 

 

Access + DSL

 

$

21.32

 

$

22.16

 

$

24.25

 

$

28.84

 

$

30.52

 

 

 

 

 

 

 

 

 

 

 

 

 

Access + DSL Stage 2 Automated

 

$

17.04

 

$

17.88

 

$

19.97

 

$

24.56

 

$

26.24

 

 

 

 

 

 

 

 

 

 

 

 

 

U-verse Order

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

17.14

 

 

 

U-verse Stage 1 Automated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

6.97

 

 

 

U-verse Stage 2 Automated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10.18

 

 

 

Wireless

 

$

5.56

 

$

5.56

 

$

5.56

 

$

5.56

 

$

5.56

 

 

 

 

 

 

 

 

 

 

 

 

 

Order Processing - Cancel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Access

 

$

12.29

 

$

11.78

 

$

11.78

 

$

12.04

 

$

13.04

 

 

 

 

 

 

 

 

 

 

 

 

 

Access Stage 2 Automated

 

$

9.78

 

$

9.28

 

$

9.28

 

$

9.53

 

$

10.53

 

 

 

 

 

 

 

 

 

 

 

 

 

DSL

 

$

11.54

 

$

9.78

 

$

12.29

 

$

11.29

 

$

15.55

 

 

 

 

 

 

 

 

 

 

 

 

 

DSL Stage 1 Automated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

5.02

 

 

 

DSL Stage 2 Automated

 

$

6.52

 

$

4.76

 

$

7.27

 

$

6.28

 

$

10.53

 

 

 

 

 

 

 

 

 

 

 

 

 

Access + DSL

 

$

12.79

 

$

13.30

 

$

14.55

 

$

17.30

 

$

18.31

 

 

 

 

 

 

 

 

 

 

 

 

 

Access + DSL Stage 2 Automated

 

$

10.22

 

$

10.73

 

$

11.98

 

$

14.74

 

$

15.74

 

 

 

 

 

 

 

 

 

 

 

 

 

U-verse Order

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10.28

 

 

 

U-verse Stage 1 Automated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

4.18

 

 

 

U-verse Stage 2 Automated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

6.11

 

 

 

Wireless

 

$

3.34

 

$

3.34

 

$

3.34

 

$

3.34

 

$

3.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  Manual Order Transaction Processing rate where the final disposition of
the Manual Order is canceled is charged at **** of the above Order Processing
fee for the applicable transaction.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Appendix B — Performance Metrics, Remedies and Bonuses

 

1.              Service Level Requirements and Remedies

 

This Appendix B provides the Service Level Agreement (SLA) and remedies for the
**** eCommerce Channel.  Such performance and remedies are, in each case,
subject to the Exclusions noted herein.  “Service Level Performance Metric”
shall mean those service levels defined in this Appendix and that have a
specific credit remedy defined herein associated with failure to meet such
defined performance metric (with all other performance measures or metrics being
“key performance metrics” for monitoring and analytical purposes only).  Except
as otherwise provided, Service Level Agreement Special Events will be reviewed
on an individual basis.   AT&T and Supplier agree to meet and review Special
Event requirements on as-needed basis.   Supplier will apply commercially
reasonable efforts to fulfill Special Event requirement and SLA requests for
Special Events.  Supplier and AT&T will meet no less than **** to review and
modify, as agreed upon, the call types, performance metrics and remedies where
appropriate.

 

1.1            Customer Order/Transaction Cycle Time Service Level Performance
Metric for Customer Orders Requiring Manual Transaction Processing:

 

a.              **** of all Customer Lines of Service (LOS) on a Customer Order
accepted by the ASP Solution in a Customer Order in a given **** will be entered
into the AT&T defined system of record within the “shipping cut off window” (as
defined below).

 

In the event the Customer Order/Transaction Cycle Time Service Level Performance
Metric is not met in a given ****, Supplier will provide to AT&T the credit set
forth in Table 1 each such ****.

 

If the Customer Order/Transaction Cycle Time Service Level Performance Metric is
exceeded in a given ****, Supplier will invoice AT&T the premium set forth in
Table 1 each such ****.

 

Table 1: Customer Order/Transaction Cycle Time Service Level Performance Metric
for Manually Processed Orders.

 

Attainment
Tier

 

Requirement or Target Metric

 

$ Bonus (paid by AT&T reflected as a positive
percentage value or +%) or $ Credit (AT&T credit
reflected as a negative percentage value or -%)

OC 1

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 2

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 3

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 4

 

**** Transactions submitted within shipping cut off window

 

No credit or bonus applicable

OC 5

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 6

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 7

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 8

 

**** of Transactions submitted within

 

**** of Manual Transaction Processing Fees for

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Attainment
Tier

 

Requirement or Target Metric

 

$ Bonus (paid by AT&T reflected as a positive
percentage value or +%) or $ Credit (AT&T credit
reflected as a negative percentage value or -%)

 

 

shipping cut off window

 

such program element in such ****

OC 9

 

**** of Transactions submitted within shipping cut off window

 

**** of Manual Transaction Processing Fees for such program element in such ****

OC 10

 

**** of Transactions submitted within shipping cut off window ****

 

**** of Manual Transaction Processing Fees for such program element in such ****

 

“Shipping cut-off window” is defined as entered into the AT&T defined system of
record within the **** of initial order receipt.

 

Exception:  Due to East region system unavailability on ****, all orders
received on **** have a **** Order Cycle Time SLA from time of initial receipt
and all orders received on **** will be processed by ****.

 

In calculating the above Customer Order/Transaction Cycle Time Service Level
Performance Metric for Manually Processed Orders, only those Customer Orders
accepted in the ASP Solution in such **** that require **** Manual Transaction
Processing shall be included in such calculation.

 

1.2             Customer Order/Transaction for Manually Processed Orders
Order/Transaction Quality Processing Service Level Performance Metric for
Customer Orders requiring Manual Transaction Processing Only:

 

a.              **** of LOS on a Customer Order accepted by the ASP Solution in
a **** period will be entered by Supplier correctly (without data entry error or
omission of data required) into the AT&T order entry and billing systems of
record as such data was received by Supplier’s Order Gateway.  Orders that
deviate from AT&T eCommerce “Shipped As Ordered” (SAO) policy will be excluded
from the calculation of attainment of the metric in this Section.  Entry that
was as completed as provided in the Customer Order shall be deemed to be
“accurate” or “submitted accurately”.

 

b.              Supplier will audit a statistical valid sample size of such
Customer Orders requiring Manual Transaction Processing to assess the quality
levels for such Customer Orders.  The results of such audit will be provided to
AT&T on an agreed to schedule.

 

c.               The above quality assessment shall be a manual process
augmented by a systematic “Shipped As Ordered” assessment approach, when
available.

 

d.              Transactions that are not received through the ASP Solution will
not be eligible for inclusion in the calculation or above Service Level
Performance Metric.

 

In the event that the Service Level Performance Metric is not met in a given
****, Supplier will provide to AT&T the credit set forth below in Table 2.

 

In the event that the Service Level Performance Metric is exceeded by Supplier
in a given ****, Supplier will invoice AT&T the premium set forth below in Table
2 on a **** basis.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Table 2:  Customer Order/Transaction for Manually Processed Orders
Order/Transaction Quality Processing Service Level Performance Metric for
Customer Orders requiring Manual Transaction Processing Only

 

SLA ID

 

**** SLA Index

 

$ Bonus (paid by AT&T reflected as a
positive percentage value or +%) or $ Credit
(AT&T credit reflected as a negative
percentage value or -%)

OQ 1

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 2

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 3

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 4

 

**** of LOS submitted accurately

 

No Credit or Bonus Applicable

OQ 5

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 6

 

**** of LOS submitted accurately

 

****  of Manual Transaction Processing Fees for such program element in such
****

OQ 7

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 8

 

**** of LOS submitted accurately

 

**** of Manual Transaction Processing Fees for such program element in such ****

OQ 9

 

**** of LOS submitted accurately for ****

 

**** of Manual Transaction Processing Fees for such program element in such ****

 

1.3            Inbound Call & Chat Handling Service Levels Perfromance Metrics

 

1.

 

2.              ASA — ****.

 

3.              Abandon Rate for Inbound Calls — ****.

 

4.              Chat Button Availability Rate for Inbound Chats — ****.  AT&T
systems shall base making the button available based on the anticipated
availability of an Agent to support the chat based on ****.  AT&T shall provide
**** reporting of such availability rate.  This metric shall not apply to any
Chat Transaction Types when any portion of such Inbound Chats during such ****
are allocated or distributed to any other entity other than Vendor during such
**** or when AT&T applications are not making such button available in
accordance with mutually agreed upon parameters or has not made required
reporting available to Vendor.

 

5.              Inbound Call Quality Monitoring.  Supplier shall audit and score
a minimum of **** using a mutually agreed upon quality measurement criteria. 
The results of the monitoring and scoring will be provided to AT&T on an agreed
to schedule.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Table 3: Inbound Call Handling Service Levels Performance Metrics

 

SLA ID*

 

Service Level Category

 

**** Service Level Performance Metric

****

 

****

 

****

****

 

****

 

****

 

--------------------------------------------------------------------------------

* IC = Inbound Call Service Level

 

2.              ASP Solution Platform Service Levels and Remedies

 

2.1            Supplier Order Gateway and Workflow Manager Availability

 

System Availability:

 

The Order Gateway and Workflow Manager shall be available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) **** excluding 1)
regularly scheduled downtimes to perform system upgrades, application
administration, and any other planned events as agreed in advance in writing by
the Parties and 2) Supplier written requests to AT&T for any unscheduled
maintenance outage periods, if needed (“System Uptime”).  System Availability is
measured by ASP Solution Element for each Channel and is calculated as:

 

****

 

ASP Solution Platform Elements and Service Levels Performance Metrics and KPI
for System Availability:

 

1.              Order Gateway - **** System Availability Service Level
Performance Metric

 

2.              Email Service - **** System Availability Service Level
Performance Metric

 

3.              Workflow Manager - **** System Availability Key Performance
Indicator

 

4.              Web Portal - **** System Availability Key Performance Indicator

 

5.              Reporting Platform — **** System Availability Key Performance
Indicator

 

Service Level Measurement Process:

 

1.              Statistics used to determine outages are collected using a suite
of network and application monitoring tools as well as data collected by the
application itself.

 

2.              ASP Solution Platform Element Service Level Performance Metric
attainment is reviewed on a **** basis.  All statistics from Supplier’s
monitoring suite are reviewed and dowtime recorded for that **** is summarized
for each funtional area of the ASP Solution Platform Element (e.g. Order
Gateway, email, Workflow etc.)

 

3.              Supplier assumes that the Customer Order volume will not exceed
an amount equal **** of the average **** volume of Customer Orders processed by
such Channel during the rolling period of the prior ****. .

 

4.              Functional area outages are determined using the guidelines in
the tables below:

 

Table 4: Supplier System Outage Guidelines

 

Platform

 

Outage Criteria

Order Gateway

 

·                                **** Order Gateway application servers are down
(no response to pings for availability)

·                                Order Gateway cannot process Customer Order and
“nacks” **** messages to the Order Gateway

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

Platform

 

Outage Criteria

Email Service

 

·                                **** Email Service servers are down

·                                **** email messages are able to be forwarded
from Supplier email service

Workflow Manager

 

·                                **** Workflow Manager servers are down

·                                Greater than **** of the typical volume of
Agents cannot access Workflow Manager to perform functions

Reporting Platform

 

An outage will be recorded if any one of the following occurs:

·                                Real time reporting functionality of Reporting
Platform is unavailable or is not updating data on a scheduled basis

·                                **** reports are not generated and delivered.
Availability will be measured as a percentage of the overall number of reports
generated on a **** basis

 

ASP Solution Platform Element Service Level Performance Metric Remedies:

 

Order Gateway and WorkFlow Manager - **** System Availability in a ****

 

Supplier will calculate all “downtime” (time of an Outage as noted in Table 4
above) associated with both items listed above and provide one summary figure on
a **** basis for overall availability.  Failure to meet service levels will
result in the remedies as defined in Table 5 below.

 

Table 5: Supplier Combined Order Gateway and Workflow Manager System
Availability Service Levels and Remedies

 

Order Gateway and WorkFlow Manager Service
Level Combined
System Availability In A ****

 

Credit* Against Total Technology Fee for This Channel for ****

****

 

****

****

 

****

****

 

****

****

 

****

 

* Service Credits will be applied in the **** in which the event giving rise to
the remedy occurs

 

Scheduled System Maintenance requires a written notice up to ****, but not less
than **** notice to AT&T and Supplier Decision Makers and their subsequent
consent.

 

2.2            Description for e-Mail Manager Key Perfromance Indicators

 

Supplier will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers.  This infrastructure will operate
within the following service levels:

 

1.              **** mail relay servers to deliver expected **** System
Availability

 

2.              Support **** email messages **** (reasonably spaced)

 

3.              **** retention of all sent email messages

 

4.              Message sizes may not exceed **** or contain attachments

 

3.              Order Gateway Performance Service Level Key Perfromance
Indicators (“OG SLA”)

 

Order Gateway under a Normal Transaction Flow (as described below) will respond
to **** of the Customer Orders for a Channel within **** of its receipt by the
Order Gateway in any given **** provided such Customer Orders is in the
documented format and has been submitted by AT&T per the published process
documentation and successfully pass Supplier’s Order Gateway validations (as
described below).  AT&T will have the responsibility to produce reports from the
Order Gateway, or request such reports from Supplier, to measure

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

the results and determine if this SLA Key Performance Indicator is met. AT&T and
Supplier shall mutually agree on the format of such reports.  Measurement will
be based on **** for a given Customer Order.  Supplier will comply with AT&T’s
reasonable requests for data in accordance with the measurement.

 

“Normal Transaction Flow” means:

 

a.              Volumes and distributions are within the expected capacity
thresholds for ASP Solution as identified in the Agreement.

 

b.              The sending system emits a valid message for the activity
desired per the agreed upon schema.

 

c.               The AT&T client is also sending messages at the rate both
Parties have determined acceptable for the Channel and via the agreed upon
protocol.

 

d.              AT&T’s systems are accepting and correctly processing responses
from the Supplier platform.

 

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.

 

Order Gateway validations:  Upon receipt of a message, the Order Gateway will
validate the message against the specified schema and/or configured business
rules.  Additional security, database and business logic analysis will be
performed to ensure the message can and should be processed by the Supplier
system.  If both of these activates are successful the Order is submitted for
processing.

 

4.              Automation Rates, SLAs and Remedies for Customer Orders

 

The Parties agree that measurement of automation levels and partial automation
levels for Customer Orders is an important metric in overall subscriber
satisfaction and the costs of both Parties.  As such, the following parameters
are established to review and monitor Automation Rates on agreed upon Customer
Orders.  The Parties acknowledge that the Actual Automation rate or Rate of
Fallout may have many factors and causes including those that are not indicative
of any failure or inadequate performance by a Party.  As such, the Parties shall
meet quarterly to establish and review the parameters and requirements for
measuring Automation Rates and, discuss adjustments as may be reasonably agreed
upon by the Parties from time to time.  Any such adjustments shall be made
pursuant to the Change Order Process under the Agreement.

 

1.              Establishing Expected Automation Rate.

 

The Parties shall mutually agree in writing on the Customer Orders that
constitute the Customer Orders in the Customer Order Class.  Such orders shall
be:

 

(a)         supported by a Workflow and Order Manager configuration, process and
flow that supports such Orders being capable of being an Automated Order (ie. is
not a workflow or process that has, by business rule or otherwise, an
anticipated Fallout condition for each such Customer Order), and

 

(b)         of a similar nature or type so as to provide meaningful Automation
Reporting output for management purposes as reasonably agreed upon by the
Parties without undo detail or quantities of measurements and reports.

 

(c)          Customer Orders with an established and tested Order Manager and
Workflow configuration for at least ****.

 

Upon establishing the Customer Order Class, the Parties shall study the
Automation Rate of the Customer Order Class for Completed Customer Orders in the
Customer Order Class over the **** period that does not include a Special Event
(an “Evaluation Period”) where the following data is reasonably constant or
static during such Evaluation Period (collectively, the “Baseline Data”):

 

(a)         Mix of the types of Customer Orders within the Customer Order
Class and the Automation Rate for such Orders,

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

(b)         Volume and arrival distribution of such Customer Orders,

 

(c)          Relative occurrence of issues that impact or cause Fallout or a
Customer Contact (excluding Fallout as a result in a Defect in the ASP Solution
or error in configuration or implementation of a process or workflow in the ASP
Solution by Supplier), and

 

(d)         Current processes, workflow and task requirements and the SLA
requirements established for the Customer Orders in the Customer Order Class as
well as average handle times and system response times for connected
applications external to the ASP Solution that are applicable to the Orders and
related parameters (such a system timeouts and “retries”) (collectively, the
“Requirements”).

 

The Parties shall use the Average Automation Rate for the Customer Order
Class over each **** of the Evaluation Period less ****  as the Expected
Automation Rate for such Order Class.  In the event that, for each **** of an
Evaluation Period, the **** Automation Rate varies from the average Automation
Rate in such Evaluation Period by more than ****, the Parties shall (a) defer
the assignment of an Expected Automation Rate for such Customer Order Class or
(b) conduct such evaluation on an extended or new Evaluation Period, as may be
reasonable, until such discrepancy and deviation is less than or equal to ****.

 

For each Customer Order Class that has an established Expected Automation Rate,
such rate shall remain the same during each **** of the Term.

 

2.              Measurement and Reports.

 

Supplier will provide Automation Reports to AT&T for agreed upon Order Classes
on a **** basis (each such ****, a “Measurement Period”) setting forth
(a) calculations of actual performance relative to the SLAs for the relevant
****; and (b) in the event that any SLAs are not achieved in any given ****, a
description of the cause or causes believed to have caused such failure to
achieve such SLA, and, to the extent such caused by a Defect, any corrective
actions taken by Supplier to prevent re-occurrence.

 

Customer Order Processing Automation Rate

 

Customer Order Class

 

Expected Automation Rate

1.              As mutually determined in Section 1 above.

 

1.              As mutually determined in Section 1 above.

 

3.              Adjustments to the Expected Automation Rate.

 

If, there are changes in the Requirements or Baseline Data for an Order Class or
additions/deletions of Orders types in the Order Class (creating a new Order
Class), Order class makeup, Expected Automation Rate and related obligations and
rights shall be readjusted pursuant to the mutual agreement of the Parties, in
good faith and in a manner consistent with the intent of this Agreement and
Section 1 above, to reflect such changes.  In the event of a process change
requested by AT&T, the Parties will mutually agree on an appropriate period, if
any, after such implementation when the SLAs will not apply.

 

4.              SLA and Remedies.

 

SLA Category

 

Remedy

****

 

****

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Order No. SG021306.S.025.S.004

 

5.              Assumptions and Exclusions

 

5.1 Methods and Procedures (M&P)

 

Subject to the terms of this Order, Supplier’s Customer Care Support will adhere
to AT&T’s approved Methods and Procedures (M&P).  Supplier must submit a change
request and receive prior written approval from AT&T to deviate from the
approved M&P.

 

5.2   Exclusions

 

No remedies for any error, failure or delay of Supplier shall be deemed to occur
to the extent resulting from the following (collectively “Exclusions”)

 

1.              Any failure, error or delay resulting from volume in a given
interval exceeds the volume in Locked Forecast for such Contact to transaction
type that interval by more than ****, except in the case of the ASP Solution
Platform Availability SLA for which the threshold shall be **** of the ****
volume of Customer Orders processed by such Channel during the rolling period of
the ****.

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

2.              An error, delay or failure of any AT&T network, application or
system or service provided by or obtained from AT&T for use in supporting the
Services;

 

3.              Defects where normal intervals for ASP Solution testing of a
release were not available as a result of accelerated timelines requested by
AT&T;

 

4.              Any incorrect or missing data provided by AT&T, its agents or
its Customers;

 

5.              An error, delay or failure resulting from acting on the
instruction of AT&T or an event outside the reasonable control of Supplier or as
a result of any other exclusion set forth in the Order or Agreement

 

6.              Any failure by AT&T to meet its obligations under this Order or
the Agreement;

 

7.              Any error, delay or failure in the ASP solution that is not a
result of a Defect

 

Notwithstanding the existence of an Exclusion, Supplier shall nevertheless use
commercially reasonable efforts to continue to meet Service Levels under this
Order during the existence of an Exclusion.  Transactions or Customer Orders
that failed to meet a performance metric as a result of the existence of an
Exclusion shall be excluded from calculations in determining the credits or
bonus. 

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit R-1 — Operational Reports

 

Channel

 

Report Name

 

Frequency

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

 

Proprietary and Confidential

 

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

--------------------------------------------------------------------------------